                Case 19-12122-KG              Doc 209        Filed 10/16/19           Page 1 of 31



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                    )
 In re:                                                             ) Chapter 11
                                                                    )
 FOREVER 21, INC., et al., 1                                        ) Case No. 19-12122 (KG)
                                                                    )
                                     Debtors.                       ) (Jointly Administered)
____________                                                        )

                                        AFFIDAVIT OF SERVICE

        I, Nicholas Vass, depose and say that I am employed by P1ime Clerk LLC ("Prime Clerk"),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On October 11, 2019, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served by the method set forth on the (1) Core/2002
Service List attached hereto as Exhibit A, (2) via first class mail on the Landlord Service List
attached hereto as Exhibit B, (3) via email on the Landlord Email Service List attached hereto as
Exhibit C, and (4) via first class mail on the Notice Party Service List attached hereto as Exhibit
D:
    • Debtors' Motion Seeking Entry of an Order (I) Extending the Deadline by Which the
       Debtors Must Assume or Reject Unexpired Leases ofNonresidential Real Property and (II)
       Granting Related Relief. [Docket No. 195]


                                                                                                                  ---
Dated: October 16, 2019
                                                                           ��-
                                                                            Nicholas Vass
State of New York
County ofNew York

Subscribed and sworn to (or affinned) before me on October 16, 2019, by Nicholas Vass, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

                                                    JAMES A. MAPPLETHORPE
                                                   Notary Public, State of New York
                                                            No. 01 MA6370846
                                                     Qualified in New York County
                                                   Commission Expires February 12. 2022

    The Debtor      these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
    number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
    Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
    Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors'
    service address is: 3880 N. Mission Road, Los Angeles, California 90031.


                                                                                                         SRF 36636
Case 19-12122-KG   Doc 209   Filed 10/16/19   Page 2 of 31

                      Exhibit A
                                                                            Case 19-12122-KG                            Doc 209                  Filed 10/16/19                   Page 3 of 31
                                                                                                                                       Exhibit A
                                                                                                                                  Core/2002 Service List
                                                                                                                                 Served as set forth below



                                             DESCRIPTION                                          NAME                                                      ADDRESS                                                             EMAIL         METHOD OF SERVICE
                                                                                                                    ATTN: EUNICE CHUNG, PRESIDENT
                                                                                                                    3200 WILSHIRE BLVD #1204 NT
TOP 50 UNSECURED CREDITOR                                                        A & E CLOTHING INC                 LOS ANGELES CA 90010‐1333                                                            chung@aneclothing.com            First Class Mail and Email
                                                                                                                    ATTN: SHINE SUN, OWNER
                                                                                                                    NO. 2 SHUANGSHUI RD. DAYANG
TOP 50 UNSECURED CREDITOR                                                        ANHUI MEI&BANG INTERNATIONAL TRADE LUYANG DISTRICT HEFEI CHINA                                                          shinesun@mbmydear.com            First Class Mail and Email
                                                                                                                    ATTN: HOPKINS, CEO
                                                                                                                    6F, 336, HAKDONG‐RO
TOP 50 UNSECURED CREDITOR                                                        ANYCLO INT'L                       GANGNAM‐GU 135‐080 SOUTH KOREA                                                       hopkins@anyclo.com               First Class Mail and Email
                                                                                                                    ATTN: NATE SANDERS, RETAIL CONSTRUCTION DIRECTOR
                                                                                                                    4101 NICOLS ROAD SUITE 100
TOP 50 UNSECURED CREDITOR                                                        AXXYS CONSTRUCTION GROUP, INC      EAGAN MN 55122                                                                       nsanders@axxysconstruction.com   First Class Mail and Email
                                                                                                                    ATTN: MATTHEW T. SCHAEFFER
                                                                                                                    10 WEST BROAD STREET
COUNSEL TO COMENITY CAPITAL BANK                                                 BAILEY CAVALIERI LLC               SUITE 2100                                                                           mschaeffer@baileycav.com         First Class Mail and Email
                                                                                                                    ATTN: ROBERT B. BERNER
                                                                                                                    1250 KETTERING TOWER
COUNSEL TO COMENITY CAPITAL BANK                                                 BAILEY CAVALIERI LLC               DAYTON OH 45423                                                                      rberner@baileycav.com            First Class Mail and Email
COUNSEL TO ACADIA REALTY LIMITED PARTNERSHIP, CENTERCAL PROPERTIES, LLC, KRE                                        ATTN: DUSTIN P. BRANCH, NAHAL ZARNIGHIAN
BROADWAY MALL OWNER, LLC, MEMORIAL CITY MALL LP, MONTEBELLO TOWN CENTER                                             2029 CENTURY PARK EAST
INVESTORS LLC, STARWOOD RETAIL PARTNERS LLC, PGIM REAL ESTATE, RETAIL                                               SUITE 800                                                                            branchd@ballardspahr.com
PROPERTIES OF AMERICA, INC., THE FORBES COMPANY, LLC, THE MACERICH COMPANY,      BALLARD SPAHR LLP                  LOS ANGELES CA 90067‐2909                                                            zarnighiann@ballardspahr.com     First Class Mail and Email
COUNSEL TO FEDERAL REALTY INVESTMENT TRUST, UBS REALTY INVESTORS LLC, URBAN                                         ATTN: LESLIE C. HEILMAN, LAUREL D. ROGLEN
EDGE PROPERTIES, ACADIA REALTY LIMITED PARTNERSHIP, CENTERCAL PROPERTIES, LLC,                                      919 N. MARKET STREET                                                                 heilmanl@ballardspahr.com
KRE BROADWAY MALL OWNER, LLC, MEMORIAL CITY MALL LP, MONTEBELLO TOWN             BALLARD SPAHR LLP                  11TH FLOOR                                                                           roglenl@ballardspahr.com         First Class Mail and Email


                                                                                                                        ATTN: KEVIN M. NEWMAN
                                                                                                                        BARCLAY DAMON TOWER
                                                                                                                        125 EAST JEFFERSON STREET
COUNSEL TO BLOOMFIELD HOLDINGS, LLC AND PYRAMID MANAGEMENT GROUP, LLC            BARCLAY DAMON LLP                      SYRACUSE NY 13202                                                                knewman@barclaydamon.com         Email




                                                                                                                        ATTN: NICLAS A. FERLAND, ILAN MARKUS
                                                                                                                        545 LONG WHARF DRIVE
COUNSEL TO WESTFIELD (URW), LLC, WESTFIELD, LLC AND BROOKS SHOPPING CENTERS,                                            9TH FLOOR                                                                        NFerland@barclaydamon.com
LLC, TOP 50 UNSECURED CREDITOR                                                   BARCLAY DAMON LLP                      NEW HAVEN CT 06511                                                               imarkus@barclaydamon.com         First Class Mail and Email
                                                                                                                        ATTN: JENNIFER R. HOOVER, JOHN C. GENTILE, MICHAEL J. BARRIE, KEVIN M. CAPUZZI   jhoover@beneschlaw.com
                                                                                                                        222 DELAWARE AVENUE                                                              jgentile@beneschlaw.com
COUNSEL TO CAPREF LLOYD II LLC, CAPREF STRAND LLC, AND CAPREF BURBANK LLC, AND BENESCH, FRIEDLANDER, COPLAN &           SUITE 801                                                                        mbarrie@beneschlaw.com
PREP HILLSIDE REAL ESTATE LLC, AND STOCKTON STREET PROPERTIES, INC.            ARONOFF LLP                              WILMINGTON DE 19801                                                              kcapuzzi@beneschlaw.com          Email

                                                                                                                        ATTN: MR. KWAK, CEO
                                                                                                                        1302 KOLON DIGITAL TOWER BILLANT II
TOP 50 UNSECURED CREDITOR                                                        B‐HEIM CORP.                           SEOUL SOUTH KOREA                                                                yckwak@bheim.co.kr               First Class Mail and Email

                                                                                                                        ATTN: JEFFREY RHODES, ESQ.
                                                                                                                        1825 EYE STREET NW
COUNSEL TO KIN PROPERTIES, INC., MULISON LLC AND ESTHER JEFFREY LLC              BLANK ROME LLP                         WASHINGTON DC 20006                                                              jrhodes@blankrome.com            Email
                                                                                                                        ATTN: VICTORIA GUILFOYLE, ESQ.
                                                                                                                        1201 N. MARKET STREET, SUITE 800
COUNSEL TO KIN PROPERTIES, INC., MULISON LLC AND ESTHER JEFFREY LLC              BLANK ROME LLP                         WILMINGTON DE 19801                                                              guilfoyle@blankrome.com          Email
                                                                                                                        ATTN: KELLY JIN, GENERAL MANAGER
                                                                                                                        11/F CAPITAL CENTRE
TOP 50 UNSECURED CREDITOR                                                        BONA INDUSTRIAL CO., LIMITED           151 GLOUCESTER ROAD WANCHAI                                                      kelly@linsheng.sh.cn             First Class Mail and Email
                                                                                                                        ATTN: JOHN YUN, GENERAL MANAGER
                                                                                                                        ROOM NO. 19‐1106
TOP 50 UNSECURED CREDITOR                                                        BRISTAR (H.K.) INTERNATIONAL TRADING   NO 1515 GUMEI ROAD XUHUI DISTRICT                                                john.hk@bristar‐hk.com           First Class Mail and Email




           In re: Forever 21, Inc., et al.
           Case No. 19‐12122 (KG)                                                                                                      Page 1 of 11
                                                                             Case 19-12122-KG                          Doc 209                  Filed 10/16/19          Page 4 of 31
                                                                                                                                      Exhibit A
                                                                                                                                 Core/2002 Service List
                                                                                                                                Served as set forth below



                                             DESCRIPTION                                           NAME                                                       ADDRESS                                        EMAIL                        METHOD OF SERVICE
                                                                                                                       ATTN: STACIE L. HERRON, EVP & GENERAL COUNSEL
                                                                                                                       CHICAGO OFFICE
                                                                                                                       350 N ORLEANS ST., SUITE 300
TOP 50 UNSECURED CREDITOR                                                        BROOKFIELD PROPERTIES                 CHICAGO IL 60654                                                stacie.herron@brookfieldpropertiesretail.com   First Class Mail and Email
                                                                                                                       ATTN: KRISTEN N. PATE
                                                                                                                       350 N. ORLEANS STREET,
                                                                                                                       SUITE 300
COUNSEL TO BROOKFIELD PROPERTY REIT INC.                                         BROOKFIELD PROPERTY REIT, INC.        CHICAGO IL 60654‐1607                                           bk@brookfieldpropertiesretail.com              Email
                                                                                                                       ATTN: J. CORY FALGOWSKI
                                                                                                                       1201 N. MARKET STREET
COUNSEL TO LEEDS RETAIL CENTER, LLC, G&I VII RETAIL CARRIAGE LLC, AND G&I VII RENO                                     SUITE 1407
OPERATING LLC                                                                      BURR & FORMAN LLP                   WILMINGTON DE 19801                                             jfalgowski@burr.com                            Email

                                                                                                                    ATTN: JOE A. JOSEPH, REGAN LOPER
COUNSEL TO LEEDS RETAIL CENTER, LLC, G&I VII RETAIL CARRIAGE LLC, AND G&I VII RENO                                  420 N. 20TH STREET, 3400                                           jjoseph@burr.com
OPERATING LLC                                                                      BURR & FORMAN LLP                BIRMINGHAM AL 35203                                                rloper@burr.com                                Email
                                                                                                                    ATTN: ANDY WANG, CEO
                                                                                                                    ROOM 1603
                                                                                                                    NO.33 GONGNONG ROAD
TOP 50 UNSECURED CREDITOR                                                        C&C NANTONG CATHAY CLOTHING CO LTD NANTONG 226100 CHINA                                               andywang@cathayclothing.com                    First Class Mail and Email
                                                                                                                    ATTN: DAVID WANG, OWNER
                                                                                                                    ROOM 909 9/F TOWER 2 GRAND PLAZA
TOP 50 UNSECURED CREDITOR                                                        C&D GARMENTS CO., LIMITED          665 NATHAN ROAD                                                    jessica@canddgarments.com                      First Class Mail and Email

COUNSEL TO THE MARION PLAZA, INC. DBA EASTWOOD MALL; HUNTINGTON MALL                                                   ATTN: RICHARD T. DAVIS
COMPANY DBA HUNTINGTON MALL AND CAFARO‐PEACHCREEK JOINT VENTURE                                                        5577 YOUNGSTOWN‐WARREN RD.
PARTNERSHIP DBA MILLCREEK MALL                                                   CAFARO MANAGEMENT COMPANY             NILES OH 44446                                                  rdavis@cafarocompany.com                       Email

                                                                                                                       ATTN: LARRY LIU, CEO
                                                                                                                       2FL A9BLDG 9# JIUSHENG ROAD HZ. ZJ.
TOP 50 UNSECURED CREDITOR                                                        CHINA STAGE/ZHEJIANG C STAGE IMPORT   HANGZHOU 31001 CHINA                                            larry@stagegroup.com                           First Class Mail and Email
                                                                                                                       ATTN: ROBERT FRANKLIN
                                                                                                                       201 S. TRYON STREET
INTERESTED PARTY                                                                 CIT GROUP INC.                        CHARLOTTE NC 28202                                              robert.franklin@cit.com                        First Class Mail and Email
                                                                                                                       ATTN: DAVID M. BLAU
COUNSEL TO MACOMB CENTER PARTNERS, LLC, VESTAR DRM‐OPCO, LLC, VESTAR CPT                                               151 S. OLD WOODWARD AVE., STE. 200
TEMPE MARKETPLACE, LLC, AND CPT RIVERSIDE PLAZA, LLC                             CLARK HILL, PLC                       BIRMINGHAM MI 48009                                             dblau@clarkhill.com                            Email
                                                                                                                       ATTN: KAREN M. GRIVNER
COUNSEL TO MACOMB CENTER PARTNERS, LLC, VESTAR DRM‐OPCO, LLC, VESTAR CPT                                               824 N. MARKET ST., STE. 710
TEMPE MARKETPLACE, LLC, AND CPT RIVERSIDE PLAZA, LLC                             CLARK HILL, PLC                       WILMINGTON DE 19801                                             kgrivner@clarkhill.com                         Email
                                                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                                                       APARTADO 9020192
ATTORNEY GENERAL                                                                 COMMONWEALTH OF PUERTO RICO           SAN JUAN PR 00902‐0192                                                                                         First Class Mail
                                                                                                                       ATTN: CEMIL KOLUNSAG, BOARD CHAIRMAN
                                                                                                                       PORT SAID PUBLIC INVESTMENT FREE ZONE EGYPT
TOP 50 UNSECURED CREDITOR                                                        CRS DENIM GARMENTS EGYPT S.A.E        PORT SAID EGYPT                                                                                                First Class Mail
                                                                                                                       ATTN: ZILLAH FRAMPTON
                                                                                                                       820 N FRENCH ST
DELAWARE DIVISION OF REVENUE                                                     DELAWARE DIVISION OF REVENUE          WILMINGTON DE 19801                                             FASNOTIFY@STATE.DE.US                          First Class Mail and Email
                                                                                                                       CORPORATIONS FRANCHISE TAX
                                                                                                                       PO BOX 898
DELAWARE SECRETARY OF STATE                                                      DELAWARE SECRETARY OF STATE           DOVER DE 19903                                                  DOSDOC_FTAX@STATE.DE.US                        First Class Mail and Email
                                                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                                                       820 SILVER LAKE BLVD
                                                                                                                       STE 100
DELAWARE STATE TREASURY                                                          DELAWARE STATE TREASURY               DOVER DE 19904                                                  STATETREASURER@STATE.DE.US                     First Class Mail and Email
                                                                                                                       ATTN: MANSON, OWNER
                                                                                                                       1358, NANYUAN WEST RD
                                                                                                                       QIDONG CITY QIDONG
TOP 50 UNSECURED CREDITOR                                                        DILONG FASHION INC.                   JIANG SU PROVINCE CHINA                                         Manson@dilongfashion.com                       First Class Mail and Email




           In re: Forever 21, Inc., et al.
           Case No. 19‐12122 (KG)                                                                                                     Page 2 of 11
                                                                          Case 19-12122-KG                       Doc 209                 Filed 10/16/19               Page 5 of 31
                                                                                                                               Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below



                                            DESCRIPTION                                   NAME                                                          ADDRESS                                           EMAIL            METHOD OF SERVICE
                                                                                                                ATTN: R. CRAIG MARTIN
                                                                                                                1201 NORTH MARKET STREET, SUITE 2100                                 craig.martin@us.dlapiper.com
COUNSEL TO MC ASB 10 SSS, LLC (THE “LANDLORD”)                             DLA PIPER LLP (US)                   WILMINGTON DE 19801                                                  Craig.Martin@dlapiper.com         Email
                                                                                                                ATTN: RICHARD M. KREMEN, ESQ. AND KRISTY N. GRACE, ESQ.
                                                                                                                6225 SMITH AVENUE                                                    richard.kremen@us.dlapiper.com
COUNSEL TO MC ASB 10 SSS, LLC (THE “LANDLORD”)                             DLA PIPER LLP (US)                   BALTIMORE MD 21209                                                   kristy.grace@us.dlapiper.com      Email
                                                                                                                1265 SCOTTSVILLE ROAD
COUNSEL TO EASTVIEW MALL, LLC AND GREECE RIDGE, LLC                        DONALD C. COWAN, JR.                 ROCHESTER NY 14624                                                                                     First Class Mail
                                                                                                                ATTN: JS KIM & CATHY CHUNG, OWNER
                                                                                                                904, DAEJONG BLDG BLDG. 143‐48
                                                                                                                SAMSUNG‐DONG, GANGNAM‐GU                                             jskim@dong‐suh.com
TOP 50 UNSECURED CREDITOR                                                  DONGSUH INTERNATIONAL CO., LTD.      SEOUL SOUTH KOREA                                                    cchung@dong‐suh.com               First Class Mail and Email
                                                                                                                ATTN: AMISH R. DOSHI
                                                                                                                1979 MARCUS AVENUE
                                                                                                                SUITE 210E
COUNSEL TO ORACLE AMERICA, INC.                                            DOSHI LEGAL GROUP, P.C.              LAKE SUCCESS NY 11042                                                amish@doshilegal.com              First Class Mail and Email
                                                                                                                ATTN: JARRET P. HITCHINGS
                                                                                                                222 DELAWARE AVENUE, SUITE 1600
COUNSEL TO NORTHWOOD PL HOLDINGS LP                                        DUANE MORRIS LLP                     WILMINGTON DE 19801‐1659                                             jphitchings@duanemorris.com       First Class Mail and Email
                                                                                                                ATTN: BANKRUPTCY DEPT
                                                                                                                1650 ARCH STREET
ENVIRONMENTAL PROTECTION AGENCY ‐ REGION 3                                 ENVIRONMENTAL PROTECTION AGENCY      PHILADELPHIA PA 19103‐2029                                                                             First Class Mail
                                                                                                                ATTN: RICK MALONEY, ECOMMERCE DIRECTOR
                                                                                                                PO BOX 7221
TOP 50 UNSECURED CREDITOR                                                  FEDEX                                PASADENA CA 91109‐7321                                               rmaloney@fedex.com                First Class Mail and Email
                                                                                                                ATTN: TERENCE G. BANICH
                                                                                                                321 N. CLARK ST.
COUNSEL TO BRAVADO INTERNATIONAL GROUP MERCHANDISING SERVICES, INC. AND                                         SUITE 800
UNIVERSAL MUSIC GROUP INTERNATIONAL LIMITED                                FOX ROTHSCHILD LLP                   CHICAGO IL 60654                                                     tbanich@foxrothschild.com         Email
                                                                                                                ATTN: BRAD ERIC SHELER AND JENNIFER L. RODBURG
                                                                           FRIED, FRANK, HARRIS, SHRIVER &      ONE NEW YORK PLAZA                                                   brad.scheler@friedfrank.com
COUNSEL TO CERTAIN OF THE LANDLORDS                                        JACOBSON LLP                         NEW YORK NY 10004                                                    jennifer.rodburg@friedfrank.com   First Class Mail and Email
                                                                                                                ATTN: RONALD E. GOLD, A.J. WEBB
                                                                                                                3300 GREAT AMERICAN TOWER
                                                                                                                301 EAST FOURTH STREET                                               rgold@fbtlaw.com
COUNSEL TO WASHINGTON PRIME GROUP INC.                                     FROST BROWN TODD LLC                 CINCINNATI OH 45202                                                  awebb@fbtlaw.com                  Email
                                                                                                                ATTN: MICHAEL BUSENKELL, AMY D. BROWN, SARAH M. ENNIS
                                                                                                                1201 NORTH ORANGE STREET                                             mbusenkell@gsbblaw.com
                                                                                                                SUITE 300                                                            abrown@gsbblaw.com
COUNSEL TO KUKDONG CORPORATION                                             GELLERT SCALI BUSENKELL & BROWN, LLC WILMINGTON DE 19801                                                  sennis@gsbblaw.com                Email
                                                                                                                ATTN: MICHAEL A. SHAKOURI
                                                                                                                1800 CENTURY PARK EAST
                                                                                                                SUITE 1860
COUNSEL TO 5060 MONTCLAIR PLAZA LANE OWNER, LLC                            GOODKIN LAW GROUP, APC               LOS ANGELES CA 90067                                                 mshakouri@goodkinlaw.com          Email
                                                                                                                ATTN: DOUGLAS B. ROSNER, ESQ. AND VANESSA P. MOODY, ESQ.
                                                                                                                400 ATLANTIC AVENUE                                                  drosner@goulstonstorrs.com
COUNSEL TO ALLSTATE ROAD (EDENS), LLC                                      GOULSTON & STORRS PC                 BOSTON MA 02110‐3333                                                 vmoody@goulstonstorrs.com         Email
                                                                                                                ATTN: JEFFREY A. KRIEGER
                                                                           GREENBERG GLUSKER FIELDS CLAMAN &    1900 AVENUE OF THE STARS, STE. 2100
COUNSEL TO GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP                MACHTINGER LLP                       LOS ANGELES CA 90067                                                 JKrieger@GreenbergGlusker.com     First Class Mail and Email
                                                                                                                ATTN: MINGPENG XIONG, OWNER
                                                                                                                FLOOR 5 NO 11, THE 9TH INDUSTRY DAPU XINXHI TOWN
                                                                                                                BAIYUN DIS
TOP 50 UNSECURED CREDITOR                                                  GUANGZHOU JIAYIWU FASHION CO., LTD GUANGZHOU CHINA                                                        Tony@gwports.com                  First Class Mail and Email
                                                                                                                ATTN: XU YAN HUA, CEO
                                                                                                                XIAN SHUI LING ROAD, JINSHI AVE
                                                                           GUANGZHOU YONGHENG FASHION GROUP SHI LING TOWN, HUADU DISTRICT
TOP 50 UNSECURED CREDITOR                                                  CO                                   GUANGZHOU CITY CHINA                                                 yh_group@yongheng‐fg.com          First Class Mail and Email
                                                                                                                ATTN: ROSANNE T. MATZAT
                                                                                                                488 MADISON AVENUE
INTERESTED PARTY                                                           HAHN & HESSEN LLP                    NEW YORK NY 10022                                                    RMatzat@hahnhessen.com            First Class Mail and Email




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (KG)                                                                                               Page 3 of 11
                                                                                 Case 19-12122-KG                Doc 209                  Filed 10/16/19                  Page 6 of 31
                                                                                                                                Exhibit A
                                                                                                                           Core/2002 Service List
                                                                                                                          Served as set forth below



                                             DESCRIPTION                                           NAME                                                  ADDRESS                                               EMAIL                  METHOD OF SERVICE
                                                                                                                 ATTN: JOAQUIN J. ALEMANY
                                                                                                                 701 BRICKELL AVENUE
COUNSEL TO PLAZA LAS AMERICAS, INC. AND PLAZA                                                                    SUITE 3300
DEL CARIBE, S.E.                                                                  HOLLAND & KNIGHT LLP           MIAMI FL 33131                                                          jjalemany@hklaw.com                      Email
                                                                                                                 ATTN: LAWRENCE A. LICHTMAN
                                                                                                                 2290 FIRST NATIONAL BUILDING
                                                                                                                 660 WOODWARD AVENUE
COUNSEL TO QKC MAUI OWNER, LLC                                                    HONIGMAN LLP                   DETROIT MI 48226                                                        llichtman@honigman.com                   Email
                                                                                                                 ATTN: LIZHE JUN ‐ PRESIDENT, ANNIE ‐ GENERAL MANAGER
                                                                                                                 RM #608 HUANGGUAN PLAZA
                                                                                                                 YINGCHUN RD. HUNCHUN CITY, JINLIN P                                     sunnyprice@sunnyapparel.com.cn
TOP 50 UNSECURED CREDITOR                                                         HUNCHUN SUNNY GROUP CO., LTD   HUNCHUN CITY 11111 CHINA                                                lizhejun@sunnyapparel.com.cn             First Class Mail and Email
                                                                                                                 ATTN: CALEB T. HOLZAEPFEL
                                                                                                                 736 GEORGIA AVENUE, SUITE 300
COUNSEL TO CBL & ASSOCIATES MANAGEMENT, INC.                                      HUSCH BLACKWELL LLP            CHATTANOOGA TN 37402                                                    caleb.holzaepfel@huschblackwell.com      Email
                                                                                                                 ATTN: PAUL WEARING
                                                                                                                 SPECIAL HANDLING GROUP
                                                                                                                 7100 HIGHLANDS PKWY
IBM CREDIT LLC                                                                    IBM CREDIT LLC                 SMYRNA GA 30082                                                         cgoulart@br.ibm.com                      First Class Mail and Email
                                                                                                                 ATTN: MR. OH, CEO
                                                                                                                 5F INKYUNG BLDG 37
                                                                                                                 JANGHAN‐RO DONGDAEMUN‐GU
TOP 50 UNSECURED CREDITOR                                                         IN KYUNG APPAREL               SEOUL 02629 SOUTH KOREA                                                 ik0722@inkyungapparel.co.kr              First Class Mail and Email
                                                                                                                 ATTN: SUNGSOO KIM, OWNER
                                                                                                                 18FL, CENTERPOINT SEOCHO BD 304
                                                                                                                 HYORYEONG‐RO
TOP 50 UNSECURED CREDITOR                                                         INTEC LTD                      SEOCHO‐GU 06720 SOUTH KOREA                                             sskim@intecltd.com                       First Class Mail and Email
                                                                                                                 CENTRALIZED INSOLVENCY OPERATION
                                                                                                                 2970 MARKET ST
                                                                                                                 MAIL STOP 5‐Q30.133
IRS INSOLVENCY SECTION                                                            INTERNAL REVENUE SERVICE       PHILADELPHIA PA 19104‐5016                                                                                       First Class Mail
                                                                                                                 CENTRALIZED INSOLVENCY OPERATION
                                                                                                                 PO BOX 7346
IRS INSOLVENCY SECTION                                                            INTERNAL REVENUE SERVICE       PHILADELPHIA PA 19101‐7346                                                                                       First Class Mail
                                                                                                                 ATTN: KEVIN PIROZZOLI
                                                                                                                 101 CALIFORNIA STREET
                                                                                                                 SUITE 1800
COUNSEL TO STOCKTON STREET PROPERTIES, INC.                                       INVESCO REAL ESTATE            SAN FRANCISO CA 94111                                                   kevin.pirozzoli@invesco.com              Email
                                                                                                                 ATTN: MARK ZHAO, CEO
                                                                                                                 23‐29 FLOOR, GUOTAI NEW CENTURY PLAZA
                                                                                                                 125 RENMIN ROAD
TOP 50 UNSECURED CREDITOR                                                         JIANGSU GTIG EASTAR CO., LTD   ZHANGJIAGANG CHINA                                                      Mark_Zhao@gtig‐eastar.com                First Class Mail and Email
                                                                                                                 ATTN: ABL ACCOUNT EXECUTIVE
FIRST PRIORITY REPRESENTATIVE FOR AND ON BEHALF OF THE FIRST PRIORITY SECURED                                    3 PARK PLAZA, SUITE 900
PARTIES                                                                           JPMORGAN CHASE BANK, N.A.      IRVINE CA 92614                                                                                                  First Class Mail
                                                                                                                                                                                         KDWBankruptcyDepartment@kelleydrye.com
COUNSEL TO GREGORY GREENFIELD & ASSOCIATES, LTD., JONES LANG LASALLE                                             ATTN: ROBERT L. LEHANE, JENNIFER D. RAVIELE, MICHAEL W. REINING         rlehane@kelleydrye.com
AMERICAS, INC., HINES GLOBAL REIT, REGENCY CENTERS, L.P., SHOPCORE PROPERTIES,                                   101 PARK AVENUE                                                         jraviele@kelleydrye.com
L.P., SITE CENTERS CORP. AND TURNBERRY ASSOCIATES                                 KELLEY DRYE & WARREN LLP       NEW YORK NY 10178                                                       mreining@kelleydrye.com                  Email
                                                                                                                 ATTN: ANUP SATHY, P.C.
                                                                                                                 300 NORTH LASALLE STREET
COUNSEL TO DEBTOR                                                                 KIRKLAND & ELLIS LLP           CHICAGO IL 60654                                                        anup.sathy@kirkland.com                  Email
                                                                                                                 ATTN: JOSHUA A. SUSSBERG, P.C., APARNA YENAMANDRA
                                                                                                                 601 LEXINGTON AVENUE                                                    joshua.sussberg@kirkland.com
COUNSEL TO DEBTOR                                                                 KIRKLAND & ELLIS LLP           NEW YORK NY 10022                                                       aparna.yenamandra@kirkland.com           Email
                                                                                                                 ATTN: YK KIM ‐ CEO, MICHELLE PARK ‐ CFO
                                                                                                                 # 4TH FL, JAEYOUNG BLDG
                                                                                                                 63 NONHYEON‐ RO 31 GIL                                                  ykkim@kisoo1.co.kr
TOP 50 UNSECURED CREDITOR                                                         KISOO K. TRADING CO., LTD      SEOCHO‐GU 135‐080 SOUTH KOREA                                           michelle.p@kisoo1.co.kr                  First Class Mail and Email




           In re: Forever 21, Inc., et al.
           Case No. 19‐12122 (KG)                                                                                               Page 4 of 11
                                                                        Case 19-12122-KG                          Doc 209                 Filed 10/16/19                 Page 7 of 31
                                                                                                                                Exhibit A
                                                                                                                           Core/2002 Service List
                                                                                                                          Served as set forth below



                                            DESCRIPTION                                    NAME                                                    ADDRESS                                                   EMAIL                    METHOD OF SERVICE
                                                                                                              ATTN: MR. MA, PRESIDENT
                                                                                                              3F, 958‐22, DAICHI‐DONG,
                                                                                                              KANGNAM‐GU
TOP 50 UNSECURED CREDITOR                                                 KNF INTERNATIONAL CO., LTD          SEOUL SOUTH KOREA                                                         samma@knf‐international.com               First Class Mail and Email
                                                                                                              ATTN: SK BYUN, CEO
                                                                                                              7F, DONGBO BLDG.
                                                                                                              405 CHOENHO‐ DAERO
TOP 50 UNSECURED CREDITOR                                                 KUKDONG CORPORATION                 DONGDAEMUN‐GU SOUTH KOREA                                                 skbyun@kd.co.kr                           First Class Mail and Email
                                                                                                              ATTN: JEFFREY KURTZMAN
                                                                                                              401 S. 2ND STREET
                                                                                                              SUITE 200
COUNSEL TO 17TH 7 CHESTNUT REALTY LLC AND PREIT SERVICES, LLC             KURTZMAN STEADY, LLC                PHILADELPHIA PA 19147                                                     kurtzman@kurtzmansteady.com               Email
                                                                                                              ATTN: DAVID, PRESIDENT
                                                                                                              4F DAESHIN B/D, 20 DOSANDAE‐RO 49GIL
                                                                                                              GANGNAM‐GU
TOP 50 UNSECURED CREDITOR                                                 L&C CORPORATION, INC.               SEOUL 06019 SOUTH KOREA                                                   david@sidusgroupinc.com                   First Class Mail and Email
                                                                                                              ATTN: BRUCE ROBIN, OWNER
                                                                                                              2405 LEBANON ROAD
TOP 50 UNSECURED CREDITOR                                                 LAFAYETTE ENGINEERING, INC          DANVILLE KY 40422                                                         bruce.robbins@lafayette‐engineering.com   First Class Mail and Email
                                                                                                              ATTN: ADAM G. LANDIS, KERRI K. MUMFORD, JENNIFER L. CREE
                                                                                                              919 MARKET STREET                                                         landis@lrclaw.com
                                                                                                              SUITE 1800                                                                mumford@lrclaw.com
COUNSEL TO TC LENDING, LLC                                                LANDIS RATH & COBB LLP              WILMINGTON DE 19801                                                       cree@lrclaw.com                           First Class Mail and Email
                                                                                                              ATTN: SUSAN E. KAUFMAN
                                                                                                              919 N. MARKET STREET
COUNSEL TO TAUBMAN LANDLORDS, WESTFIELD, LLC AND BROOKS SHOPPING CENTERS,                                     SUITE 460
LLC                                                                       LAW OFFICE OF SUSAN E. KAUFMAN, LLC WILMINGTON DE 19801                                                       skaufman@skaufmanlaw.com                  First Class Mail and Email
                                                                                                              ATTN: KEVIN S. NEIMAN
                                                                                                              999 18TH STREET, SUITE 1230 S
COUNSEL TO NORTHWOOD PL HOLDINGS LP                                       LAW OFFICES OF KEVIN S. NEIMAN, PC  DENVER CO 80202                                                           kevin@ksnpc.com                           First Class Mail and Email
                                                                                                              ATTN: STEVEN J. BARKIN
                                                                                                              3700 WILSHIRE BOULEVARD
                                                                                                              SUITE 950
COUNSEL TO LOVE VINTAGE, INC.                                             LAW OFFICES OF STEVEN J. BARKIN     LOS ANGELES CA 90010                                                      stevenbarkin@gmail.com                    Email
                                                                                                              ATTN: MR. AHN, CEO
                                                                                                              E 1506, 7, YEONMUJANG 5GA‐GIL
                                                                                                              SEONGDONG‐GU
TOP 50 UNSECURED CREDITOR                                                 LEUKON INC.                         SEOUL SOUTH KOREA                                                         ksahn@leukon.co.kr                        First Class Mail and Email
                                                                                                              ATTN: DIANE W. SANDERS
COUNSEL TO NUECES COUNTY HIDALGO COUNTY CITY OF MCALLEN MCLENNAN COUNTY                                       PO BOX 17428
SAN MARCOS CISD                                                           LINEBARGER GOGGAN BLAIR & SAMPSON AUSTIN TX 78760‐7428                                                        austin.bankruptcy@publicans.com           First Class Mail and Email
                                                                                                              ATTN: DON STECKER
                                                                                                              711 NAVARRO STREET
                                                                                                              SUITE 300
COUNSEL TO BEXAR COUNTY AND CITY OF EL PASO                               LINEBARGER GOGGAN BLAIR & SAMPSON SAN ANTONIO TX 78205                                                        sanantonio.bankruptcy@publicans.com       Email
                                                                                                              ATTN: ELIZABETH WELLER
                                                                                                              2777 N. STEMMONS FREEWAY
COUNSEL TO SMITH COUNTY, NORTHWEST ISD, TARRANT COUNTY, CITY OF FRISCO,                                       SUITE 100
DALLAS COUNTY AND ALLEN ISD                                               LINEBARGER GOGGAN BLAIR & SAMPSON DALLAS TX 75207                                                             dallas.bankruptcy@publicans.com           Email
                                                                                                              ATTN: JOHN P. DILLMAN
COUNSEL TO CYPRESS ‐ FAIRBANKS ISD, HARRIS COUNTY, JEFFERSON COUNTY,      LINEBARGER GOGGAN BLAIR & SAMPSON, PO BOX 3064
MONTGOMERY COUNTY, AND FORT BEND COUNTY                                   LLP                                 HOUSTON TX 77253‐3064                                                     houston_bankruptcy@publicans.com          Email
                                                                                                              ATTN: BILL PALMER, AVP ASSET MANAGEMENT
                                                                                                              1162 PITTSFORD‐VICTOR ROAD
                                                                                                              SUITE 100
TOP 50 UNSECURED CREDITOR                                                 MACERICH                            PITTSFORD NY 14534                                                        Bill.palmer@macerich.com                  First Class Mail and Email
                                                                                                              ATTN: KAY CHUNG, SAM PARK, OWNER
                                                                                                              RM 704, GABEUL GREATVALLY BLDG B
                                                                                                              DONG 60‐5, GEUMCHEON‐GU
TOP 50 UNSECURED CREDITOR                                                 MARJO APPAREL                       SEOUL SOUTH KOREA                                                         chung@marjokor.com                        First Class Mail and Email




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (KG)                                                                                                Page 5 of 11
                                                                             Case 19-12122-KG                            Doc 209                 Filed 10/16/19               Page 8 of 31
                                                                                                                                       Exhibit A
                                                                                                                                  Core/2002 Service List
                                                                                                                                 Served as set forth below



                                            DESCRIPTION                                         NAME                                                              ADDRESS                                          EMAIL              METHOD OF SERVICE
                                                                                                                         ATTN: TARA LEDAY
COUNSEL TO THE COUNTY OF BRAZOS, TEXAS, THE COUNTY OF DENTON, TEXAS, THE                                                 P.O. BOX 1269
COUNTY OF HAYS, TEXAS AND THE COUNTY OF WILLIAMSON, TEXAS                       MCCREARY, VESELKA, BRAGG & ALLEN, P.C.   ROUND ROCK TX 78680                                                 tleday@mvbalaw.com                   Email
                                                                                                                         ATTN: KATE P. FOLEY
                                                                                                                         1800 WEST PARK DR.
COUNSEL TO ASHEVILLE RETAIL ASSOCIATES LLC, NED ALTOONA LLC AND PALM BEACH      MIRICK, O’CONNELL, DEMALLIE & LOUGEE,    SUITE 400
OUTLETS I, LLC, ASSIGNEE OF PALM BEACH MALL HOLDINGS LLC                        LLP                                      WESTBOROUGH MA 01581                                                kfoley@mirickoconnell.com            Email
                                                                                                                         ATTN: PAUL W. CAREY
COUNSEL TO ASHEVILLE RETAIL ASSOCIATES LLC, NED ALTOONA LLC AND PALM BEACH      MIRICK, O’CONNELL, DEMALLIE & LOUGEE,    100 FRONT STREET
OUTLETS I, LLC, ASSIGNEE OF PALM BEACH MALL HOLDINGS LLC                        LLP                                      WORCESTER MA 01608                                                  pcarey@mirickoconnell.com            Email
                                                                                                                         ATTN: STEVEN A. GINTHER
                                                                                                                         301 W. HIGH STREET, ROOM 670
                                                                                MISSOURI DEPARTMENT OF REVENUE,          PO BOX 475
COUNSEL TO MISSOURI DEPARTMENT OF REVENUE                                       BANKRUPTCY UNIT                          JEFFERSON CITY MO 65105‐0475                                        deecf@dor.mo.gov                     Email
                                                                                                                         ATTN: RACHEL B. MERSKY AND BRIAN J. MCLAUGHLIN
                                                                                                                         1201 N. ORANGE STREET
COUNSEL TO CAFARO MANAGEMENT COMPANY, D/B/A MILLCREEK MALL, THE MARION          MONZACK MERSKY MCLAUGHLIN AND            SUITE 400                                                           rmersky@monlaw.com
PLAZA, INC., D/B/A EASTWOOD MALL AND HUNTINGTON MALL COMPANY                    BROWDER, P.A.                            WILMINGTON DE 19801                                                 bmclaughlin@monlaw.com               Email
                                                                                                                         ATTN: RACHEL B. MERSKY
                                                                                                                         1201 N. ORANGE STREET
                                                                                MONZACK MERSKY MCLAUGHLIN AND            SUITE 400
COUNSEL TO KIMCO LANDLORDS                                                      BROWDER, P.A.                            WILMINGTON DE 19801                                                 rmersky@monlaw.com                   Email
COUNSEL TO THE DIP ABL ADMINISTRATIVE AGENT, AND JPMORGAN CHASE BANK, N.A.,                                              ATTN: JULIA FROST‐DAVIES & CHRISTOPHER L. CARTER
FIRST PRIORITY REPRESENTATIVE FOR AND ON BEHALF OF THE FIRST PRIORITY SECURED                                            ONE FEDERAL STREET                                                  Julia.frost‐davies@morganlewis.com
PARTIES                                                                         MORGAN, LEWIS & BOCKIUS LLP              BOSTON MA 02110                                                     christopher.carter@morganlewis.com   First Class Mail and Email
                                                                                                                         ATTN: THOMAS B. WALPER
                                                                                                                         350 SOUTH GRAND AVENUE, 50TH FLOOR
COUNSEL TO CERTAIN MAJORITY EQUITY HOLDERS FOR DEBTOR FOREVER 21, INC.          MUNGER, TOLLES & OLSON LLP               LOS ANGELES CA 90071                                                thomas.walper@mto.com                First Class Mail and Email
                                                                                                                         ATTN: DAVID WANG, OWNER
                                                                                                                         ROOM 1303‐1304
                                                                                                                         NO. 33 BONGNONG ROD
TOP 50 UNSECURED CREDITOR                                                       NANTONG D&J FASHION CO., LTD             NANTONG CHINA                                                       david@djfashion.com.cn               First Class Mail and Email
                                                                                                                         ATTN: MICHAEL CAO, PRESIDENT
                                                                                                                         NO. 298 YINGYUAN ROAD
                                                                                                                         TONGZHOU ZONE
TOP 50 UNSECURED CREDITOR                                                       NANTONG Z&Z GARMENT CO., LTD             NANTONG CITY CHINA                                                  Jing@zz‐garment.com                  First Class Mail and Email
                                                                                                                         ATTN: KAREN CORDRY
                                                                                NATIONAL ASSOCIATION OF ATTORNEYS        1850 M ST., NW 12TH FLOOR
NATIONAL ASSOCIATION OF ATTORNEYS GENERAL                                       GENERAL                                  WASHINGTON DC 20036                                                                                      First Class Mail
                                                                                                                         ATTN: MR. LAN ‐ OWNER & MR. CATER ‐ MANAGER
                                                                                                                         3C NO 1238 WUZHONG ROAD                                             Lan@newcenturytextiles.com
TOP 50 UNSECURED CREDITOR                                                       NEW CENTURY TEXTILES LTD                 SHANGHAI CHINA                                                      Cater@newcenturytextiles.com         First Class Mail and Email
                                                                                                                         ATTN: ADA GE, MANAGER
                                                                                                                         60‐B DONG FENG ROAD EAST INDUSTRIAL OF FENGHUA
                                                                                NINGBO LONG‐LAN FASHION GARMENT          MAOTOU VILLAGE, CHUNHU TOWN, FENGHUA NIN
TOP 50 UNSECURED CREDITOR                                                       INC                                      NINGBO 315500 CHINA                                                 adage@longlanfs.com                  First Class Mail and Email
                                                                                                                         ATTN: BRIAN M. MUCHINSKY & THOMAS W. STONE
                                                                                                                         10500 NE 8TH STREET, SUITE 930                                      bmuchinsky@noldmuchlaw.com
COUNSEL TO BELLEVUE SQUARE, LLC                                                 NOLD MUCHINSKY PLLC                      BELLEVUE WA 98004                                                   tstone@noldmuchlaw.com               Email
                                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                                                                         590 S. MARINE CORPS DR., SUITE 901
ATTORNEY GENERAL                                                                OFFICE OF THE ATTORNEY GENERAL GUAM      TAMUNING GU 96913                                                                                        First Class Mail
                                                                                                                         ATTN: JULIET M. SARKESSIAN
                                                                                                                         844 KING STREET, STE 2207
                                                                                                                         LOCKBOX 35
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                                      OFFICE OF THE UNITED STATES TRUSTEE      WILMINGTON DE 19801                                                 juliet.m.sarkessian@usdoj.gov        First Class Mail and Email
                                                                                                                         ATTN: TRACY SANDLER, KARIN SACHAR, DAVID ROSENBLAT
                                                                                                                         100 KING STREET WEST                                                tsandler@osler.com
                                                                                                                         1 FIRST CANADIAN PLACE, SUITE 6200, P.O. BOX 50                     ksachar@osler.com
DEBTORS CANADIAN COUNSEL                                                        OSLER, HOSKIN & HARCOURT LLP             TORONTO ON M5X 1B8 CA                                               drosenblat@osler.com                 First Class Mail and Email




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (KG)                                                                                                       Page 6 of 11
                                                                          Case 19-12122-KG                       Doc 209                 Filed 10/16/19              Page 9 of 31
                                                                                                                               Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below



                                            DESCRIPTION                                    NAME                                                         ADDRESS                                           EMAIL             METHOD OF SERVICE
                                                                                                                 ATTN: LAURA DAVIS JONES & JAMES E. O’NEILL
                                                                                                                 919 NORTH MARKET STREET, 17TH FLOOR
                                                                                                                 P.O. BOX 8705                                                      ljones@pszjlaw.com
CO‐COUNSEL TO DEBTOR                                                       PACHULSKI STANG ZIEHL & JONES LLP     WILMINGTON DE 19899‐8705                                           joneill@pszjlaw.com                 Email
                                                                                                                 ATTN: SHERMAN MA, MANAGING DIRECTOR
                                                                                                                 SUITES 1801‐02, 18/F ALLIANCE BUILDING
                                                                                                                 130‐136 CONNAUGHT ROAD
TOP 50 UNSECURED CREDITOR                                                  PALMY TIMES (HK) LIMITED              CENTRAL SHEUNG WAN HONG KONG                                       sherman@palmytimes.com              First Class Mail and Email
                                                                                                                 ATTN: DOUGLAS D. HERRMANN AND MARCY J. MCLAUGHLIN
                                                                                                                 HERCULES PLAZA
COUNSEL TO HILCO MERCHANT RESOURCES, LLC AND GORDON BROTHERS RETAIL                                              SUITE 5100                                                         herrmannd@pepperlaw.com
PARTNERS, LLC                                                              PEPPER HAMILTON LLP                   WILMINGTON DE 19899‐1709                                           mclaughlinm@pepperlaw.com           First Class Mail and Email
                                                                                                                 ATTN: CARLOS ARCE
                                                                                                                 613 NW LOOP 410
                                                                           PERDUE, BRANDON, FIELDER, COLLINS &   SUITE 550
COUNSEL TO MAVERICK COUNTY                                                 MOTT, L.L.P.                          SAN ANTONIO TX 78216                                               carce@pbfcm.com                     First Class Mail and Email
                                                                                                                 ATTN: EBONEY COBB
                                                                                                                 500 E. BORDER STREET
COUNSEL TO ARLINGTON ISD, CROWLEY ISD, CITY OF GRAPEVINE AND GRAPEVINE‐    PERDUE, BRANDON, FIELDER, COLLINS &   SUITE 640
COLLEYVILLE ISD                                                            MOTT, L.L.P.                          ARLINGTON TX 76010                                                 ecobb@pbfcm.com                     Email
                                                                                                                 ATTN: JOHN T. BANKS
                                                                                                                 3301 NORTHLAND DRIVE
                                                                           PERDUE, BRANDON, FIELDER, COLLINS &   SUITE 505
COUNSEL TO CITY OF MERCEDES                                                MOTT, L.L.P.                          AUSTIN TX 78731                                                    jbanks@pbfcm.com                    First Class Mail and Email
                                                                                                                 ATTN: LAURA J. MONROE
                                                                           PERDUE, BRANDON, FIELDER, COLLINS &   P.O. BOX 817
COUNSEL TO LUBBOCK CENTRAL APRRAISAL DISTRICT                              MOTT, L.L.P.                          LUBBOCK TX 79408                                                   lmbkr@pbfcm.com                     Email
                                                                                                                 ATTN: OWEN M. SONIK
                                                                                                                 1235 NORTH LOOP WEST
COUNSEL TO HUMBLE INDEPENDENT SCHOOL DISTRICT AND CLEAR CREEK INDEPENDENT PERDUE, BRANDON, FIELDER, COLLINS &    SUITE 600
SCHOOL DISTRICT                                                           MOTT, L.L.P.                           HOUSTON TX 77008                                                   osonik@pbfcm.com                    Email
                                                                                                                 ATTN: MEYNARDO M. MENDOZA, VP ‐ CONTROLLERSHIP
                                                                                                                 BLK 3 LOT 8 DONA ANDENG ST.
                                                                                                                 BAYAN, LUMA
TOP 50 UNSECURED CREDITOR                                                  PRAXTON COMMERCIAL CORP.              IMUS CAVITE 4103 PHILIPPINES                                       Meynard.M.Mendoza@sm‐shoemart.com   First Class Mail and Email
                                                                                                                 ATTN: JIANG MEIFEN, OWNER
                                                                                                                 RM#1501, NO. 252. TIANDA LANE
                                                                                                                 SOUTH BUSINESS DISCTRICT, LIN
TOP 50 UNSECURED CREDITOR                                                  REGENTEX APPAREL LIMITED              NINGBO 31519 CHINA                                                 lydia@regentexapparel.com           First Class Mail and Email
                                                                                                                 ATTN: DANIEL CHENG, OWNER
                                                                                                                 UNIT 1503‐04
                                                                                                                 15/F SEAPOWER CENTER 73‐77
TOP 50 UNSECURED CREDITOR                                                  RELIABLE INDUSTRIES LTD               LEI‐MUK RD HONG KONG                                               daniel@reliable‐hkg.com             First Class Mail and Email
                                                                                                                 ATTN: MARK D. COLLINS, DAVID T. QUEROLI
                                                                                                                 ONE RODNEY SQUARE
COUNSEL TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND                                                920 NORTH KING STREET                                              collins@rlf.com
COLLATERAL AGENT                                                           RICHARDS, LAYTON & FINGER, P.A.       WILMINGTON DE 19801                                                queroli@rlf.com                     First Class Mail and Email
                                                                                                                 ATTN: STEVEN E. FOX, ESQ
                                                                                                                 TIMES SQUARE TOWER
COUNSEL TO GORDON BROTHERS RETAIL PARTNERS, LLC AND HILCO MERCHANT                                               SEVEN TIMES SQUARE, SUITE 2506
RESOURCES, LLC                                                             RIEMER & BRAUNSTEIN LLP               NEW YORK NY 10036                                                  sfox@riemerlaw.com                  Email
                                                                                                                 ATTN: FRED B. RINGEL
COUNSEL TO GREATER LAKESIDE CORPORATION AND NORTH RIVERSIDE PARK ASSOCIATES ROBINSON BROG LEINWAND GREENE        875 THIRD AVENUE, 9TH FLOOR
LLC                                                                         GENOVESE & GLUCK P.C.                NEW YORK NY 10022                                                  fbr@robinsonbrog.com                First Class Mail and Email
                                                                                                                 ATTN: ELLEN WONG, OWNER
                                                                                                                 RM 10, 6/F, LAURELS INDUSTRIAL CENTRE
                                                                                                                 32 TAI YAU ST, SANPOK
TOP 50 UNSECURED CREDITOR                                                  ROC RISE INDUSTRIAL                   KOWLOON 999077 HONG KONG                                           ellen@rocrise.com                   First Class Mail and Email
                                                                                                                 ATTN: MK KIM, SENIOR DIRECTOR
                                                                                                                 SAE‐A BLDG.946‐12 DAECHI DONG
                                                                                                                 KANGNAMGU
TOP 50 UNSECURED CREDITOR                                                  SAE‐A TRADING CO.,LTD                 SEOUL SOUTH KOREA                                                  mkkim@sae‐a.com                     First Class Mail and Email




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (KG)                                                                                               Page 7 of 11
                                                                   Case 19-12122-KG                       Doc 209                Filed 10/16/19                 Page 10 of 31
                                                                                                                         Exhibit A
                                                                                                                    Core/2002 Service List
                                                                                                                   Served as set forth below



                                            DESCRIPTION                             NAME                                                        ADDRESS                                             EMAIL          METHOD OF SERVICE
                                                                                                         ATTN: MR. PARK, CEO
                                                                                                         GAJWA‐DONG, B/2ND FLOOR/ 36
                                                                                                         BAEKBEOM‐RO 630 BEON‐GIL
TOP 50 UNSECURED CREDITOR                                           SAMWOO APPAREL                       SEO‐INCHEON SOUTH KOREA                                                chanpark@samwoo.in             First Class Mail and Email
                                                                                                         ATTN: ADAM C. HARRIS, FREDERIC L. RAGUCCI, AND MARC B. FRIESS          Adam.Harris@srz.com
                                                                                                         919 THIRD AVENUE                                                       Frederic.Ragucci@srz.com
COUNSEL TO THE DIP TERM LOAN ADMINISTRATIVE AGENT                   SCHULTE ROTH & ZABEL LLP             NEW YORK NY 10022                                                      Marc.Friess@srz.com            First Class Mail and Email
                                                                                                         ATTN: ADAM C. HARRIS, G. SCOTT LEONARD
                                                                                                         919 THIRD AVENUE                                                       adam.harris@srz.com
COUNSEL TO TC LENDING, LLC                                          SCHULTE ROTH & ZABEL LLP             NEW YORK NY 10022                                                      gregory.leonard@srz.com        First Class Mail and Email
                                                                                                         SECRETARY OF THE TREASURY
                                                                                                         100 F. STREET NE
SECURITIES AND EXCHANGE COMMISSION ‐ HEADQUARTERS                   SECURITIES & EXCHANGE COMMISSION     WASHINGTON DC 20549                                                    SECBANKRUPTCY@SEC.GOV          First Class Mail and Email
                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                                                         BROOKFIELD PLACE
                                                                    SECURITIES & EXCHANGE COMMISSION ‐   200 VESEY STREET, STE 400                                              BANKRUPTCYNOTICESCHR@SEC.GOV
SECURITIES AND EXCHANGE COMMISSION ‐ REGIONAL OFFICE                NY OFFICE                            NEW YORK NY 10281‐1022                                                 NYROBANKRUPTCY@SEC.GOV         First Class Mail and Email
                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                                                         ONE PENN CENTER
                                                                    SECURITIES & EXCHANGE COMMISSION ‐   1617 JFK BLVD, STE 520
SECURITIES AND EXCHANGE COMMISSION ‐ REGIONAL OFFICE                PHILADELPHIA OFFICE                  PHILADELPHIA PA 19103                                                  SECBANKRUPTCY@SEC.GOV          First Class Mail and Email
                                                                                                         ATTN: STEVEN E. FIVEL, GENERAL COUNSEL AND RONALD M. TUCKER
                                                                                                         225 WEST WASHINGTON STREET                                             sfivel@simon.com
COUNSEL TO SIMON PROPERTY GROUP, L.P., TOP 50 UNSECURED CREDITOR    SIMON PROPERTY GROUP                 INDIANAPOLIS IN 46204‐3438                                             rtucker@simon.com              First Class Mail and Email
                                                                                                         ATTN: MICHELLE E. SHRIRO
                                                                                                         16200 ADDISON ROAD
                                                                                                         SUITE 140
COUNSEL TO RED DEVELOPMENT, LLC                                     SINGER & LEVICK, P.C.                ADDISON TX 75001                                                       mshriro@singerlevick.com       Email
                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                                                         P.O. BOX 300152
ATTORNEY GENERAL                                                    STATE OF ALABAMA ATTORNEY GENERAL MONTGOMERY AL 36130‐0152                                                                                 First Class Mail
                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                                                         P.O. BOX 110300
ATTORNEY GENERAL                                                    STATE OF ALASKA ATTORNEY GENERAL     JUNEAU AK 99811‐0300                                                                                  First Class Mail
                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                                                         2005 N CENTRAL AVE
ATTORNEY GENERAL                                                    STATE OF ARIZONA ATTORNEY GENERAL    PHOENIX AZ 85004‐2926                                                                                 First Class Mail
                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                                                         323 CENTER ST.
                                                                                                         SUITE 200
ATTORNEY GENERAL                                                    STATE OF ARKANSAS ATTORNEY GENERAL LITTLE ROCK AR 72201‐2610                                                                               First Class Mail
                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                                                         P.O. BOX 944255
ATTORNEY GENERAL                                                    STATE OF CALIFORNIA ATTORNEY GENERAL SACRAMENTO CA 94244‐2550                                                                              First Class Mail
                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                                                         RALPH L. CARR COLORADO JUDICIAL CENTER
                                                                                                         1300 BROADWAY, 10TH FLOOR
ATTORNEY GENERAL                                                    STATE OF COLORADO ATTORNEY GENERAL DENVER CO 80203                                                                                         First Class Mail
                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                    STATE OF CONNECTICUT ATTORNEY        55 ELM ST.
ATTORNEY GENERAL                                                    GENERAL                              HARTFORD CT 06106                                                                                     First Class Mail
                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                                                         CARVEL STATE OFFICE BLDG.
                                                                                                         820 N. FRENCH ST.
ATTORNEY GENERAL                                                    STATE OF DELAWARE ATTORNEY GENERAL WILMINGTON DE 19801                                                                                     First Class Mail
                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                                                         THE CAPITOL, PL 01
ATTORNEY GENERAL                                                    STATE OF FLORIDA ATTORNEY GENERAL    TALLAHASSEE FL 32399‐1050                                                                             First Class Mail
                                                                                                         ATTN: BANKRUPTCY DEPT
                                                                                                         40 CAPITAL SQUARE, SW
ATTORNEY GENERAL                                                    STATE OF GEORGIA ATTORNEY GENERAL    ATLANTA GA 30334‐1300                                                                                 First Class Mail




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (KG)                                                                                         Page 8 of 11
                                                         Case 19-12122-KG                         Doc 209                Filed 10/16/19              Page 11 of 31
                                                                                                                 Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below



                                           DESCRIPTION                    NAME                                                             ADDRESS                   EMAIL       METHOD OF SERVICE
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  425 QUEEN ST.
ATTORNEY GENERAL                                          STATE OF HAWAII ATTORNEY GENERAL        HONOLULU HI 96813                                                          First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  700 W. JEFFERSON STREET
                                                                                                  P.O. BOX 83720
ATTORNEY GENERAL                                          STATE OF IDAHO ATTORNEY GENERAL         BOISE ID 83720‐1000                                                        First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  100 WEST RANDOLPH STREET
ATTORNEY GENERAL                                          STATE OF ILLINOIS ATTORNEY GENERAL      CHICAGO IL 60601                                                           First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  INDIANA GOVERNMENT CENTER SOUTH
                                                                                                  302 W. WASHINGTON ST., 5TH FLOOR
ATTORNEY GENERAL                                          STATE OF INDIANA ATTORNEY GENERAL       INDIANAPOLIS IN 46204                                                      First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  1305 E. WALNUT STREET
ATTORNEY GENERAL                                          STATE OF IOWA ATTORNEY GENERAL          DES MOINES IA 50319                                                        First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  120 SW 10TH AVE., 2ND FLOOR
ATTORNEY GENERAL                                          STATE OF KANSAS ATTORNEY GENERAL        TOPEKA KS 66612‐1597                                                       First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  700 CAPITOL AVENUE, SUITE 118
ATTORNEY GENERAL                                          STATE OF KENTUCKY ATTORNEY GENERAL      FRANKFORT KY 40601                                                         First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  P.O. BOX 94095
ATTORNEY GENERAL                                          STATE OF LOUISIANA ATTORNEY GENERAL     BATON ROUGE LA 70804‐4095                                                  First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  200 ST. PAUL PLACE
ATTORNEY GENERAL                                          STATE OF MARYLAND ATTORNEY GENERAL      BALTIMORE MD 21202‐2202                                                    First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                          STATE OF MASSACHUSETTS ATTORNEY         ONE ASHBURTON PLACE
ATTORNEY GENERAL                                          GENERAL                                 BOSTON MA 02108‐1698                                                       First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                                                                  525 W. OTTAWA ST., P.O. BOX 30212
ATTORNEY GENERAL                                          STATE OF MICHIGAN ATTORNEY GENERAL      LANSING MI 48909‐0212                                                      First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  1400 BREMER TOWER
                                                                                                  445 MINNESOTA STREET
ATTORNEY GENERAL                                          STATE OF MINNESOTA ATTORNEY GENERAL     ST. PAUL MN 55101‐2131                                                     First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  WALTER SILLERS BUILDING
                                                                                                  550 HIGH STREET, SUITE 1200, P.O. BOX 220
ATTORNEY GENERAL                                          STATE OF MISSISSIPPI ATTORNEY GENERAL   JACKSON MS 39201                                                           First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  SUPREME COURT BUILDING
                                                                                                  207 W. HIGH ST.
ATTORNEY GENERAL                                          STATE OF MISSOURI ATTORNEY GENERAL      JEFFERSON CITY MO 65102                                                    First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  2115 STATE CAPITOL
                                                                                                  2ND FL, RM 2115
ATTORNEY GENERAL                                          STATE OF NEBRASKA ATTORNEY GENERAL      LINCOLN NE 68509‐8920                                                      First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  100 NORTH CARSON STREET
ATTORNEY GENERAL                                          STATE OF NEVADA ATTORNEY GENERAL        CARSON CITY NV 89701                                                       First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                          STATE OF NEW HAMPSHIRE ATTORNEY         33 CAPITOL ST.
ATTORNEY GENERAL                                          GENERAL                                 CONCORD NH 03301‐0000                                                      First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  RJ HUGHES JUSTICE COMPLEX
                                                                                                  25 MARKET STREET, P.O. BOX 080
ATTORNEY GENERAL                                          STATE OF NEW JERSEY ATTORNEY GENERAL    TRENTON NJ 08625‐0080                                                      First Class Mail




         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                                  Page 9 of 11
                                                          Case 19-12122-KG                      Doc 209                 Filed 10/16/19           Page 12 of 31
                                                                                                               Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below



                                            DESCRIPTION                   NAME                                                         ADDRESS                                    EMAIL       METHOD OF SERVICE
                                                                                               ATTN: BANKRUPTCY DEPT
                                                           STATE OF NEW MEXICO ATTORNEY        P.O. DRAWER 1508
ATTORNEY GENERAL                                           GENERAL                             SANTA FE NM 87504‐1508                                                                     First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               THE CAPITOL
ATTORNEY GENERAL                                           STATE OF NEW YORK ATTORNEY GENERAL ALBANY NY 12224‐0341                                                                        First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                           STATE OF NORTH CAROLINA ATTORNEY    9001 MAIL SERVICE CENTER
ATTORNEY GENERAL                                           GENERAL                             RALEIGH NC 27699‐9001                                                                      First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               STATE CAPITOL
                                                           STATE OF NORTH DAKOTA ATTORNEY      600 E BOULEVARD AVE DEPT 125
ATTORNEY GENERAL                                           GENERAL                             BISMARCK ND 58505‐0040                                                                     First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               30 E. BROAD ST., 14TH FLOOR
ATTORNEY GENERAL                                           STATE OF OHIO ATTORNEY GENERAL      COLUMBUS OH 43215                                                                          First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               313 NE 21ST STREET
ATTORNEY GENERAL                                           STATE OF OKLAHOMA ATTORNEY GENERAL OKLAHOMA CITY OK 73105                                                                      First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               1162 COURT STREET NE
ATTORNEY GENERAL                                           STATE OF OREGON ATTORNEY GENERAL    SALEM OR 97301                                                                             First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               STRAWBERRY SQUARE
                                                           STATE OF PENNSYLVANIA ATTORNEY      16TH FLOOR
ATTORNEY GENERAL                                           GENERAL                             HARRISBURG PA 17120                                                                        First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                           STATE OF SOUTH CAROLINA ATTORNEY    P.O. BOX 11549
ATTORNEY GENERAL                                           GENERAL                             COLUMBIA SC 29211‐1549                                                                     First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               1302 EAST HIGHWAY 14
                                                           STATE OF SOUTH DAKOTA ATTORNEY      SUITE 1
ATTORNEY GENERAL                                           GENERAL                             PIERRE SD 57501‐8501                                                                       First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               P.O. BOX 20207
ATTORNEY GENERAL                                           STATE OF TENNESSEE ATTORNEY GENERAL NASHVILLE TN 37202‐0207                                                                    First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               CAPITOL STATION
                                                                                               PO BOX 12548
ATTORNEY GENERAL                                           STATE OF TEXAS ATTORNEY GENERAL     AUSTIN TX 78711‐2548                                                                       First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               PO BOX 142320
ATTORNEY GENERAL                                           STATE OF UTAH ATTORNEY GENERAL      SALT LAKE CITY UT 84114‐2320                                                               First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               900 EAST MAIN STREET
ATTORNEY GENERAL                                           STATE OF VIRGINIA ATTORNEY GENERAL  RICHMOND VA 23219                                                                          First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               1125 WASHINGTON ST. SE
                                                           STATE OF WASHINGTON ATTORNEY        P.O. BOX 40100
ATTORNEY GENERAL                                           GENERAL                             OLYMPIA WA 98504‐0100                                                                      First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                           STATE OF WEST VIRGINIA ATTORNEY     STATE CAPITOL BLDG 1 ROOM E 26
ATTORNEY GENERAL                                           GENERAL                             CHARLESTON WV 25305                                                                        First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               WISCONSIN DEPARTMENT OF JUSTICE
                                                                                               STATE CAPITOL, ROOM 114 EAST, P. O. BOX 7857
ATTORNEY GENERAL                                           STATE OF WISCONSIN ATTORNEY GENERAL MADISON WI 53707‐7857                                                                      First Class Mail
                                                                                               ATTN: WILLIAM LEE & BETTY CHAN, OWNER
                                                                                               UNIT 1806, 18/F, PARK‐IN COMMERCIAL CENTRE
                                                                                               56 DUNDAS ST., MO                                                 wlee2233@yahoo.com.hk
TOP 50 UNSECURED CREDITOR                                  SUPERFIT LTD                        HONG KONG 1111 HONG KONG                                          bettywkchan@gmail.com    First Class Mail and Email




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (KG)                                                                               Page 10 of 11
                                                                       Case 19-12122-KG                         Doc 209                Filed 10/16/19             Page 13 of 31
                                                                                                                              Exhibit A
                                                                                                                         Core/2002 Service List
                                                                                                                        Served as set forth below



                                            DESCRIPTION                                      NAME                                                       ADDRESS                                          EMAIL          METHOD OF SERVICE
                                                                                                                ATTN: HUI JIANXIN (JASON), CEO
                                                                                                                NO. 283 TONGDA ROAD WUZHONG SUZHOU
                                                                                                                NO.100 EAST SHI HU ROAD
TOP 50 UNSECURED CREDITOR                                                   SUZHOU FLYING FASHIONS CO. LTD      SUZHOU CHINA                                                      jason@suzhouflying.com            First Class Mail and Email
                                                                                                                ATTN: DUNHUA ZHEN/BENCHAO BENJAMIN ZHEN, OWNER
                                                                                                                NO. 463 PUBEI RD.
                                                                                                                LUXU TOWN                                                         nancy@anfieldinc.com
TOP 50 UNSECURED CREDITOR                                                   SUZHOU TJ/NOVAE INT'L               SUZHOU 215000 CHINA                                               benjamin.z@anfieldinc.com         First Class Mail and Email
                                                                                                                ATTN: KUN SOOK PARK, OWNER
                                                                                                                6F, HANDOO BLDG. 106, DASAN‐RO
                                                                                                                JUNG‐GU
TOP 50 UNSECURED CREDITOR                                                   TABITHA APPAREL CO.,LTD             SEOUL KOREA                                                       christine@tbta.co.kr              First Class Mail and Email
                                                                                                                ATTN: MOOK, CEO
                                                                                                                607 SUPER STAR TOWER 10
TOP 50 UNSECURED CREDITOR                                                   TARAE CO., LTD                      SUJEONG‐GU SOUTH KOREA                                            mookkim@tarae.co                  First Class Mail and Email
                                                                                                                ATTN: ANDREW S. CONWAY
                                                                                                                200 EAST LONG LAKE ROAD
                                                                                                                SUITE 300
COUNSEL TO TAUBMAN LANDLORDS                                                TAUBMAN LANDLORDS                   BLOOMFIELD HILLS MI 48304                                         aconway@taubman.com               Email
                                                                                                                ATTN: FREDERICK B. ROSNER, SCOTT J. LEONHARDT
                                                                                                                824 N. MARKET STREET                                              rosner@teamrosner.com
COUNSEL TO COMENITY CAPITAL BANK                                            THE ROSNER LAW GROUP LLC            WILMINGTON DE 19801                                               leonhardt@teamrosner.com          First Class Mail and Email
                                                                                                                ATTN: LOUIS F. SOLIMINE
                                                                                                                312 WALNUT STREET
COUNSEL TO DUKE REALTY LIMITED PARTNERSHIP AND CORPUS CHRISTI RETAIL VENTURE                                    SUITE 1400
LP                                                                           THOMPSON HINE LLP                  CINCINNATI OH 45202‐4029                                          Louis.Solimine@ThompsonHine.com   Email
                                                                                                                ATTN: JENNIFER L. PRUSKI
                                                                                                                PO BOX 255824
COUNSEL TO DONAHUE SCHRIBER REALTY GROUP, LP                                TRAINOR FAIRBROOK                   SACRAMENTO CA 95865                                               jpruski@trainorfairbrook.com      Email
                                                                                                                ATTN: BANKRUPTCY DEPT
                                                                                                                US DEPT OF JUSTICE
                                                                            UNITED STATES OF AMERICA ATTORNEY   950 PENNSYLVANIA AVE NW
UNITED STATES OF AMERICA                                                    GENERAL                             WASHINGTON DC 20530‐0001                                                                            First Class Mail
                                                                                                                ATTN: CHARLES OBERLY C/O ELLEN SLIGHTS
                                                                                                                1007 ORANGE ST STE 700
                                                                                                                PO BOX 2046
US ATTORNEY FOR THE DISTRICT OF DELAWARE                                    US ATTORNEY FOR DELAWARE            WILMINGTON DE 19899‐2046                                          USADE.ECFBANKRUPTCY@USDOJ.GOV     First Class Mail and Email
                                                                                                                ATTN: JEFFREY A. DITO
                                                                                                                555 MONTGOMERY STREET
                                                                                                                SUITE 605
COUNSEL TO STOCKTON STREET PROPERTIES, INC.                                 VALINOTI, SPECTER & DITO, LLP       SAN FRANCISO CA 94111                                             jdito@valinoti‐dito.com           Email
                                                                                                                ATTN: DAVID GREENBAUM, VICE CHAIRMAN
                                                                                                                888 SEVENTH AVENUE
                                                                                                                44TH FLOOR
TOP 50 UNSECURED CREDITOR                                                   VORNADO REALTY TRUST                NEW YORK NY 10019                                                 Dgreenbaum@vno.com                First Class Mail and Email
                                                                                                                ATTN: BANKRUPTCY DEPT
                                                                                                                441 4TH STREET, NW
ATTORNEY GENERAL                                                            WASHINGTON DC ATTORNEY GENERAL      WASHINGTON DC 20001                                                                                 First Class Mail
                                                                                                                ATTN: LIU DEHAI, PRESIDENT
                                                                                                                79, SHICHANG RD.
                                                                                                                WEIHAI, SHANDONG
TOP 50 UNSECURED CREDITOR                                                   WEIHAI DINGXIN TEXTILE CO., LTD.    SHANDONG CHINA                                                    weigonzhao@dingxintextile.com     First Class Mail and Email
                                                                                                                ATTN: AMY FU, GENERAL MANAGER
                                                                                                                RM 1111, NO. 240 FUYOUCAIZHI
TOP 50 UNSECURED CREDITOR                                                   YOUNG PLUS TRADING HK. CO., LTD     GUANGZHOU CITY CHINA                                              amypu@bonglimtrading.com          First Class Mail and Email




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (KG)                                                                                              Page 11 of 11
Case 19-12122-KG   Doc 209   Filed 10/16/19   Page 14 of 31



                       Exhibit B
                                                                                       Case 19-12122-KG                      Doc 209                    Filed 10/16/19                    Page 15 of 31
                                                                                                                                              Exhibit B
                                                                                                                                         Landlord Service List
                                                                                                                                       Served via First Class Mail




MMLID                                                  NAME                                                      Address 1                                   ADDRESS 2                               Address 3                                 ADDRESS 4                      CITY          STATE       Postal Code   COUNTRY
  8331254   10 South State Street Property Investor LP              Attn: Gary L. Plotnick                                      55 East Monroe Street                         37th Floor                                                                            Chicago            IL           60603
  8332562   10 SOUTH STATE STREET PROPERTY INVESTOR LP              C/O MID‐AMERICA ASSET MANAGEMENT, INC.                      ATTN: KAY NELSON                              ONE PARKVIEW PLAZA                            9TH FLOOR                               OAKBROOK TERRACE   IL           60181‐4731
  8331117   1200 Pacific LLC                                        Attn: General Counsel                                       c/o Redtree Properties, L.P.                  1362 Pacific Avenue                                                                   Santa Cruz         CA           95060
  8332568   1407 RETHERFORD STREET HOLDINGS, LLC                    ATTN: GENERAL COUNSEL                                       PO BOX 731622                                                                                                                       DALLAS             TX           75373‐1622
  8332571   1420 N PARHAM ROAD LC                                   ATTN: MARK SLUSHER                                          11100 WEST BROAD STREET                                                                                                             GLEN ALLEN         VA           23060
  8331165   1420 N Parham Road LC                                   c/o Thalhimer                                               Attn: Portfolio Manager                       Regency Square Mall, Mall Management Office   1420 N. Parham Road                     Richmond           VA           23229
  8332572   1420 N. PARHAM ROAD, L.C.                               ATTN: MARK SLUSHER                                          11100 WEST BROAD STREET                                                                                                             GLEN ALLEN         VA           23060
  8331804   2005‐C4 DMM Portfolio Properties LLC                    c/o CWCapital Asset Management LLC                          Attn: Jeremi Zinn, Asset Manager              500 East Pratt Street                         Suite 1050                              Baltimore          MD           21202
  8331805   2005‐C4 DMM Portfolio Properties LLC                    c/o ProEquity Asset Management Corp                         Attn: General Counsel                         4980 Hillsdale Circle, Suite A                                                        El Dorado Hills    CA           95762
  8331806   2005‐C4 DMM Portfolio Properties LLC                    c/o Trigild Management Services, Inc                        Attn: General Counsel                         9339 Genesee Avenue, Suite 130                                                        San Diego          CA           92121
  8331773   2250 Town Circle Holdings LLC                           c/o CWCapital Asset Management LLC                          Attn: Legal Department                        7501 Wisconsin Avenue                         Suite 500 West                          Bethesda           MD           20814
  8331373   2250 Town Circle Holdings LLC                           Moreno Valley Mall                                          Attn: General Counsel                         c/o Cushman & Wakefield of California         601 South Figueroa Street, 47th Floor   Los Angeles        CA           90017‐5752
  8331374   2250 Town Circle Holdings LLC                           Perkins Cole LLP                                            Attn: Mindy Wolin Sherman, Partner            131 South Dearborn Street                     Suite 1700                              Chicago            IL           60603
  8331844   3341 South Linden Road Holdings LLC                     c/o CWCapital Asset Management LLC                          Attn: General Counsel                         7501 Wisconsin Avenue                         Suite 500 West                          Bethesda           MD           20814
  8332603   343 MANAGEMENT LLC                                      ATTN: GENERAL COUNSEL                                       316 NEWBURY STREET, NO. 22                                                                                                          BOSTON             MA           02115
  8332601   343 MANAGEMENT LLC                                      ATTN: GENERAL COUNSEL                                       316 NEWBURY STREET                            NO. 22                                                                                BOSTON             MA           02115
  8332604   343 MANAGEMENT LLC                                      ATTN: PHILLIP STRAUSS                                       341 NEWBURY STREET                                                                                                                  BOSTON             MA           02115
  8323080   343 Management LLC                                      c/o Seyfarth Shaw LLP                                       Attn: Catherine L. Burns                      World Trade Center East, Two Seaport Lane     Suite 300                               Boston             MA           02210‐2028
  8332597   343 MANAGEMENT LLC                                      C/O THE LAW OFFICE OF DWIGHT T. BURNS, LLC                  ATTN: DWIGHT T. BURNS, III                    48 HOBBS BROOK ROAD                                                                   WESTON             MA           02493
  8332605   343 MANAGEMENT LLC, A MC LLC                            316 NEWBURY STREET, NO. 22                                                                                                                                                                      BOSTON             MA           02115
  8331736   4201 North Shiloh Drive Holdings LLC                    c/o CWCapital Asset Management LLC                          7501 Wisconsin Avenue                         Suite 500                                                                             West Bethesda      MD           20814
  8323163   490 Lower Unit LP                                       Attn: General Counsel                                       c/o Allianz Real Estate of America, LLC       60 East 42"d Street                           Suite 370                               New York           NY           10017
  8332621   490 LOWER UNIT LP                                       ATTN: GENERAL COUNSEL                                       C/O ALLIANZ REAL ESTATE OF AMERICA, LLC       60 EAST 42ND STREET                           SUITE 370                               NEW YORK           NY           10017
  8332618   490 LOWER UNIT LP                                       C/O CROWN ACQUISITIONS, INC.                                ATTN: GENERAL COUNSEL                         767 FIFTH AVENUE                              SUITE 2400                              NEW YORK           NY           10153
  8332622   490 LOWER UNIT LP                                       C/O WACHTEL MISSRY LLP                                      ATTN: MORRIS MISSRY, ESQ.                     885 SECOND AVENUE                             47TH FLOOR                              NEW YORK           NY           10017
  8332623   490 LOWER UNIT LP, A DE LP                              C/O ALLIANZ REAL ESTATE OF AMERICA, LLC,                    60 EAST 42ND ST., SUITE 370                                                                                                         NEW YORK           NY           10017
  8331147   5060 Montclair Plaza Lane Holdings LLC                  c/o Cushman & Wakefield of California                       Attn: General Counsel                         601 South Figueroa Street, 47th Street                                                Los Angeles        CA           90051‐7890
  8331148   5060 Montclair Plaza Lane Holdings LLC                  c/o Cushman & Wakefield of California                       Attn: General Counsel                         PO Box 511335                                                                         Los Angeles        CA           90051‐7890
  8331146   5060 Montclair Plaza Lane Holdings LLC                  c/o Cushman & Wakefield of California, Inc                  Attn: General Counsel                         601 South Figueroa Street, 47th Street                                                Los Angeles        CA           90017‐5752
  8331451   5060 Montclair Plaza Lane Holdings LLC                  c/o CW Capital Asset Management                             Attn: General Counsel                         7501 Wisconsin Avenue                         Suite 500 West                          Bethesda           MD           20814
  8331149   5060 Montclair Plaza Lane Holdings LLC                  c/o CWCapital Asset Management LLC                          Attn: General Counsel                         7501 Wisconsin Avenue                         Suite 500 West                          Bethesda           MD           20814
  8331150   5060 Montclair Plaza Lane Holdings LLC                  c/o CWCapital Asset Management LLC                          Attn: Legal Department                        7501 Wisconsin Avenue                         Suite 500 West                          Bethesda           MD           20814
  8331452   5060 Montclair Plaza Lane Holdings LLC                  c/o Spinoso Management Group LLC                            Attn: General Counsel                         100 Northern Concourse                                                                North Syracuse     NY           13212
  8331151   5060 Montclair Plaza Lane Owner LLC                     Attn: General Counsel                                       2121 Montclair Plaza Lane                                                                                                           Montclair          CA           91763
  8331856   5060 Montclair Plaza Lane Owner LLC                     Attn: General Counsel                                       4700 Wilshire Boulevard                                                                                                             Los Angeles        CA           90010
  8331060   5060 Montclair Plaza Lane Owner LLC                     Attn: General Counsel                                       5060 Montclair Plaza Lane                                                                                                           Montclair          CA           91763
  8331453   5060 Montclair Plaza Lane Owner LLC                     Attn: General Manager                                       5060 East Montclair Plaza Lane                                                                                                      Montclair          CA           91763
  8331857   5060 Montclair Plaza Lane Owner LLC                     Attn: Mall Management Office                                5060 East Montclair Plaza Lane                                                                                                      Montclair          CA           91763
  8331858   5060 Montclair Plaza Lane Owner LLC                     c/o CIM Group                                               Attn: General Counsel                         4700 Wilshire Boulevard                                                               Los Angeles        CA           90010
  8332632   568 BROADWAY PROPERTY LLC                               ATTN: GENERAL COUNSEL                                       568‐578 BROADWAY                                                                                                                    NEW YORK           NY           10012
  8332633   568 BROADWAY PROPERTY LLC                               ATTN: GENERAL COUNSEL                                       568 BROADWAY                                                                                                                        NEW YORK           NY           10012
  8331354   568 Broadway Property LLC                               Attn: Leasing Manager                                       568 Broadway                                  Suite 402                                                                             New York           NY           10012
  8323333   568 Broadway Property LLC                               c/o Allied Partners Inc.                                    Attn: Asset Manager                           770 Lexington Avenue                          17th Floor                              New York           NY           10065
  8323343   568 Broadway Property LLC                               c/o Allied Partners Inc.                                    Attn: General Counsel                         770 Lexington Avenue                          17th Floor                              New York           NY           10021
  8332635   568 BROADWAY PROPERTY LLC                               C/O ALLIED PARTNERS INC.                                    ATTN: PROPERTY MANAGER                        568 BROADWAY                                  SUITE 504                               NEW YORK           NY           10012
  8332631   568 BROADWAY PROPERTY LLC                               C/O ALLIED PARTNERS MANAGEMENT LLC                          ATTN: GENERAL COUNSEL                         770 LEXINGTON AVENUE                          17TH FLOOR                              NEW YORK           NY           10021
  8332627   568 BROADWAY PROPERTY LLC                               C/O ALLIED PARTNERS MANAGEMENT LLC                          ATTN: GENERAL COUNSEL                         770 LEXINGTON AVENUE                          17TH FLOOR                              NEW YORK           NY           10065
  8322943   568 Broadway Property LLC                               c/o Cantor Commercial Real Estate Finance LP                Attn: General Counsel                         110 East 59th Street                          6th Floor                               New York           NY           10022
  8332636   568 BROADWAY PROPERTY LLC                               C/O COLE, SCHOTZ, MEISEL, FORMAN & LEONARD, PA              ATTN: JAN ALAN LEWIS, ESQ.                    COURT PLAZA NORTH                             25 MAIN STREET, PO BOX 800              HACKENSACK         NJ           07602‐0800
  8332643   60 I PINE STREET INVESTMENT GROUP, LNC.                 C/O DAVIS WRIGHT TREMAINE LLP                               DONALD E. PERCIVAL                            120I THIRD AVENUE                             SUITE 220                               SEATTLE            WA           98101‐3045
  8323073   60 I Pine Street Investment Group, lnc.                 c/o L&B Realty Advisors, LLP                                Attn: John Gerdes                             8750 North Central Expressway                 Suite 800                               Dallas             TX           75231
  8332644   60 I PINE STREET INVESTMENT GROUP, LNC.                 C/O L&B REALTY ADVISORS, LLP                                ATTN: JOHN GERDES                             8750 NORTH CENTRAL EXPRESSWAY                 SUITE 800                               DALLAS             TX           75231‐6437
  8323218   601 Pine Street Investment Group Inc                    c/o L&B Realty Advisors, LLP                                Attn: John L. Gerdes                          8750 North Central Expressway                 Suite 800                               Dallas             TX           75231
  8332649   601 PINE STREET INVESTMENT GROUP, INC. A DE CORP        C/O L&B REALTY ADVISORS, LLP                                8750 NORTH CENTRAL EXPRESSWAY                 SUITE 800                                                                             DALLAS             TX           75231
  8332650   601 PINE STREET LIMITED PARTNERSHIP                     MRP DEVELOPMENT SEATTLE, INC                                C/O MADISON MARQUETTE REALTY SERVICES, INC.   ATTN: GENERAL COUNSEL                         7 WEST SEVENTH STREET, SUITE 1600       CINCINNATI         OH           45202
  8332655   865 WEST NORTH AVENUE LLC                               C/O ACADIA REALTY TRUST                                     ATTN: PROPERTY MANAGEMENT                     1311 MAMARONECK AVENUE                                                                WHITE PLAINS       NY           10605
  8332656   865 WEST NORTH AVENUE LLC                               C/O ACADIA REALTY TRUST                                     1311 MAMARONECK AVENUE                        SUITE 260                                                                             WHITE PLAINS       NY           10605
  8332658   865 WEST NORTH AVENUE, LLC                              C/O ACADIA REALTY TRUST                                     ATTN: LEGAL DEPARTMENT                        1311 MAMARONECK AVENUE, SUITE 260                                                     WHITE PLAINS       NY           10605
  8331293   865 West North Avenue, LLC                              c/o Acadia Realty Trust                                     Attn: Property Management                     1311 Mamaroneck Avenue, Suite 260                                                     White Plains       NY           10605
  8332693   AAT DEL MONTE 2, LLC                                    C/O AMERICAN ASSETS TRUST MANAGEMENT, LLC                   11455 EL CAMINO REAL                          SUITE 200                                                                             SAN DIEGO          CA           92130
  8331859   Acquiport Five Corporation                              c/o Donahue Schriber                                        Attn: General Manager                         5060 Montclair Plaza Lane                                                             Montclair          CA           91763
  8333705   AG GEORGETOWN PARK HOLDINGS I LLC                       ATTN: GENERAL COUNSEL                                       C/O VNO GT PROPERTY MANAGER LLC               888 SEVENTH AVENUE, 44TH FLOOR                                                        NEW YORK           NY           10019
  8333706   AG GEORGETOWN PARK HOLDINGS I LLC                       C/O VORNADO REALTY TRUST                                    888 SEVENTH AVENUE                                                                                                                  NEW YORK           NY           10019
  8323067   AG Georgetown Park Holdings I, L.L.C.                   Attn: Executive Vice President ‐Finance                     Administration and Chief Financial Officer    210 Route 4 East                                                                      Paramus            NJ           07652
  8331073   Allied Development of Alabama LLC                       Attn: General Counsel                                       84 Modular Avenue                                                                                                                   Commack            NY           11725
  8331792   Allied Development of Alabama LLC                       Attn: General Manager                                       84 Modular Avenue                                                                                                                   Commack            NY           11725
  8323337   Allied Partners Management LLC                          Attn: General Counsel                                       568 Broadway                                                                                                                        New York           NY           10012
  8335411   ALLSTATE ROAD (EDENS) LLC                               ATTN: SENIOR COUNSEL                                        21 CUSTOM HOUSE STREET                        SUITE 450                                                                             BOSTON             MA           02110
  8335412   ALLSTATE ROAD (EDENS), LLC                              1221 MAIN STREET                                            SUITE 1000                                                                                                                          COLUMBIA           SC           29201
  8335416   ALLSTATE ROAD (EDENS), LLC                              ATTN: GENERAL COUNSEL                                       21 CUSTOM HOUSE                               SUITE 450                                                                             BOSTON             MA           02110
  8335414   ALLSTATE ROAD (EDENS), LLC                              ATTN: GENERAL COUNSEL                                       21 CUSTOM HOUSE STREET                        SUITE 450                                                                             BOSTON             MA           02110
  8335413   ALLSTATE ROAD (EDENS), LLC                              C/O EDENS LIMITED PARTNERSHIP                               ATTN: LEGAL DEPARTMENT                        1221 MAIN STREET                              SUITE 1000                              COLUMBIA           SC           29201
  8336196   AMARILLO MALL LLC                                       ATTN: ASSET MANAGER/WESTGATE MALL                           124 JOHNSON FERRY ROAD, NE                                                                                                          ATLANTA            GA           30328
  8331781   Ameream LLC                                             Attn: General Counsel                                       One Meadowlands Plaza                         3rd Floor                                                                             East Rutherford    NJ           07073
  8322442   Ameream LLC                                             c/o Ameream Management LLC                                  Attn: General Counsel                         One Meadowlands Plaza                         Third Floor                             East Rutherford    NJ           07073
  8337142   ANTHROPOLOGIE, INC.                                     ATTN: GENERAL COUNSEL                                       901 STATE STREET                                                                                                                    SANTA BARBARA      CA           93101
  8338317   ARYANA I & II LLC                                       RAY MAHBOOB                                                 C/O LYNX MANAGEMENT                           ATTN: MATT LABRIE                             924 LAGUNA STREET, SUITE B              SANTA BARBARA      CA           93101
  8338318   ARYANA I & II, LLC                                      C/O LYNX MANAGEMENT,                                        924 LAGUNA STREET                             SUITE B                                                                               SANTA BARBARA      CA           93101
  8338408   ASHEVILLE RETAIL ASSOCIATES LLC                         ATTN: GENERAL COUNSEL                                       PO BOX 603145                                                                                                                       CHARLOTTE          NC           28260‐3145
  8323167   Asheville Retail Associates LLC                         c/o New England Development                                 Attn: General Counsel                         75 Park Plaza                                                                         Boston             MA           02116
  8323447   Asheville Retail Associates LLC                         c/o New England Development                                 Attn: Kelly Hart                              75 Park Plaza                                                                         Boston             MA           02116
  8338410   ASHEVILLE RETAIL ASSOCIATES LLC                         C/O NEW ENGLAND DEVELOPMENT, 75 PARK PLAZA                  ATTN: KELLY HART                                                                                                                    BOSTON             MA           02116
  8338456   ASHVILLE OUTLETS                                        ATTN: GENERAL COUNSEL                                       25001 EMERY ROAD                              SUITE 420                                                                             CLEVELAND          OH           44128
  8323170   Ashville Retail Associates LLC                          c/o New England Development                                 75 Park Plaza                                                                                                                       Boston             MA           02116
  8323160   Ashville Retail Associates LLC                          c/o New England Development                                 One Wells Avenue                                                                                                                    Newton             MA           02459
  8331067   Atlantic City Associates, LLC, Tanger Outlets Centers   Attn: General Counsel                                       3200 Northline Avenue, Suite 360                                                                                                    Greensboro         NC           27408
  8338900   AVANTE ELLSWORTH VENTURE I LLC                          ATTN: ASSET MANAGEMENT                                      9010 OVERLOOK BOULEVARD                                                                                                             BRENTWOOD          TN           37027
  8331495   Aventura Mall Venture                                   Attn: General Counsel                                       Attn: Legal Department/Leasing Attorney       19501 Biscayne Boulevard                      Suite 400                               Aventura           FL           33180
  8331175   Aventura Mall Venture                                   c/o M.S. Management Associates, Inc                         Attn: Executive Vice President‐Leasing        225 West Washington Street                                                            Indianapolis       IN           46204




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                           Page 1 of 13
                                                                                      Case 19-12122-KG                      Doc 209                    Filed 10/16/19                    Page 16 of 31
                                                                                                                                             Exhibit B
                                                                                                                                        Landlord Service List
                                                                                                                                      Served via First Class Mail




MMLID                                                 NAME                                                      Address 1                                  ADDRESS 2                              Address 3                      ADDRESS 4              CITY        STATE       Postal Code   COUNTRY
  8331484   Aventura Mall Venture                                 c/o Turnberry Aventura Mall Company, Ltd                     Attn: Legal Department/Leasing Attorney      19501 Biscayne Boulevard                 Suite 400               Aventura          FL           33180
  8331078   Aventura Mall Venture GP                              Attn: General Counsel                                        Attn: Legal Department/Leasing Attorney      19501 Biscayne Boulevard                 Suite 400               Aventura          FL           33180
  8331643   Azalea Joint Venture LLC                              c/o Primestor Development                                    Attn: General Counsel                        201 South Figueroa Street, Suite 300                             Los Angeles       CA           90012
  8331642   Azalea Joint Venture LLC                              c/o Primestor Development, Inc                               Attn: Arturo Sneider                         201 South Figueroa Street, Suite 300                             Los Angeles       CA           90012
  8331640   Azalea Joint Venture LLC                              c/o Primestor Development, Inc.                              10000 Washington Boulevard, Suite 300                                                                         Culver City       CA           90232
  8331641   Azalea Joint Venture LLC                              c/o Primestor Development, Inc.                              201 South Figueroa Street, Suite 300                                                                          Los Angeles       CA           90012
  8331644   Azalea Joint Venture LLC                              Primestor Development, Inc.                                  Attn: General Counsel                        201 South Figueroa Street, Suite 300                             Los Angeles       CA           90012
  8339411   BACM 2002‐PB2 PARHAM RETAIL LLC                       C/O LNR PARTNERS, LLC                                        ATTN: GENERAL COUNSEL                        1601 WASHINGTON AVENUE, SUITE 700                                MIAMI BEACH       FL           33139
  8331154   BACM 2002‐PB2 Parham Retail, LLC                      c/o Jones Lang Lasalle Americas, Inc.                        Attn: President and CEO, Retail              3344 Peachtree Road NE, Suite 1200                               Atlanta           GA           30326
  8331155   BACM 2002‐PB2 Parham Retail, LLC                      Regency Square                                               Attn: General Manager                        1420 N. Parham Rd.                                               Richmond          VA           23229
  8331825   Bakery Associates Ltd                                 c/o M.S. Management Associates Inc.                          National City Center                         115 W. Washington                                                Indianapolis      IN           46204
  8331362   Baldwin Hills Crenshaw Plaza                          Attn: General Manager                                        Mall Office                                  3650 Martin Luther King, Jr. Boulevard                           Los Angeles       CA           90008
  8331472   Bank of America NA                                    Attn: General Counsel                                        201 East Washington Street, 22nd Floor       Suite 800                                                        Phoenix           AZ           85004
  8331100   BankUnited NA                                         Attn: General Counsel                                        7815 NW I 48th Street                        535 Madison Avenue                       6th Floor               Miami Lakes       FL           33016
  8331785   Bayer Properties                                      Attn: General Counsel                                        2222 Arlington Avenue                                                                                         Birmingham        AL           35205
  8331772   Bayer Properties, LLC                                 Attn: John Baker, Senior Tenant Coordinator                  2222 Arlington Avenue                                                                                         Birmingham        AL           35205
  8331767   Bayshore Shopping Center Property Owner LLC           c/o Cypress Equities Managed Services, LP                    Attn: Asset Management                       8343 Douglas Avenue, Suite 200                                   Dallas            TX           75225
  8331136   Bayshore Town Center LLC                              Attn: General Counsel                                        5900 N Port Washington Road                  Suite 156                                                        Milwaukee         WI           53217
  8331768   Bayshore Town Center LLC                              c/o Mall Properties                                          Attn: Lease Administration                   5500 New Albany Road East                Suite 310               New Albany        OH           43045
  8331769   Bayshore Town Center LLC                              c/o Mall Properties                                          Attn: Lease Administration                   5500 New Albany Road East                Suite 310               New Albany        OH           43054
  8331770   Bayshore Town Center LLC                              c/o Steiner + Associates, Inc                                Attn: Lease Administration                   4016 Townsfair Way                       Suite 201               Columbus          OH           43219
  8331771   Bayshore Town Center LLC                              c/o Steiner Properties, LLC                                  Attn: General Counsel                        4200 Regent Street                       Suite 210               Columbus          OH           43219
  8342090   BELK DEPARTMENT STORES LP, A NC LIMITED PARTNERSHIP   C/O BELK STORES SERVICES, INC.                               2801 WEST TYVOLA ROAD                                                                                         CHARLOTTE         NC           28217‐4500
  8342091   BELK INC                                              ATTN: GENERAL COUNSEL                                        C/O BELK STORES SERVICES INC                 280 I WEST TYVOLA ROAD                                           CHARLOTTE         NC           28217‐4500
  8342247   BELLEVUE SQUARE, LLC                                  ATTN: GENERAL COUNSEL                                        575 BELLEVUE SQUARE                                                                                           BELLEVUE          WA           98009
  8323203   Bellevue Square, LLC                                  Attn: General Counsel                                        PO Box 908                                                                                                    Bellevue          WA           98009
  8342249   BELLEVUE SQUARE, LLC, A WA LLC                        575 BELLEVUE SQUARE                                                                                                                                                        BELLEVUE          WA           98009
  8331124   Big Sparks LLC                                        Attn: General Counsel                                        Attn: Lease Legal Notices                    One East Washington Street               Suite 300               Phoenix           AZ           85004‐2513
  8331328   BIG Sparks LLC                                        c/o RED Development, LLC                                     Attn: Vice President of Legal                7500 College Boulevard                   Suite 750               Overland Park     KS           66210‐4035
  8331721   Big Sparks Reverse LLC                                Attn: General Counsel                                        Attn: Lease Legal Notices                    One East Washington Street               Suite 300               Phoenix           AZ           85004‐2513
  8331329   Big Sparks Reverse LLC                                c/o RED Development, LLC                                     Attn: Vice President of Legal                7500 College Boulevard                   Suite 750               Overland Park     KS           66210‐4035
  8331112   Bloomfield Holdings LLC                               Attn: General Counsel                                        781 Larson Street                                                                                             Jackson           MS           39202
  8344303   BOHANNON DEVELOPMENT COMPANY                          ATTN: GENERAL COUNSEL                                        60 31ST AVENUE                                                                                                SAN MATEO         CA           94403‐3497
  8344304   BOHANNON DEVELOPMENT COMPANY                          ATTN: GENERAL COUNSEL                                        SIXTY 31ST AVENUE                                                                                             SAN MATEO         CA           94403
  8346191   BROADSTONE LAND, LLC                                  340 PALLADIO PARKWAY                                         SUITE 521                                                                                                     FOLSOM            CA           95630‐8574
  8346190   BROADSTONE LAND, LLC                                  ATTN: GENERAL COUNSEL                                        2209 PLAZA DRIVE                             SUITE 100                                                        ROCKLIN           CA           95765
  8346192   BROADSTONE LAND, LLC                                  ATTN: GENERAL COUNSEL                                        340 PALLADIO PARKWAY, SUITE 521                                                                               FOLSOM            CA           95630‐8574
  8346198   BROADWAY HALE STORES                                  ATTN: GENERAL COUNSEL                                        600 SOUTH SPRING STREET                                                                                       LOS ANGELES       CA           90014
  8346203   BROADWAY‐HALE STORES                                  ATTN: GENERAL COUNSEL                                        600 SPRING STREET                                                                                             LOS ANGELES       CA           90014
  8346204   BROADWAY‐HALE STORES, INC.                            ATTN: EXECUTIVE VICE PRESIDENT                               600 SPRING STREET                                                                                             LOS ANGELES       CA           90014
  8346205   BROADWAY‐HALE STORES, INC.                            ATTN: GENERAL COUNSEL                                        600 SPRING STREET                                                                                             LOS ANGELES       CA           90014
  8331817   Burbank Mall Associates                               Attn: General Counsel                                        18201 Von Karman Avenue                      Suite 950                                                        Irvine            CA           92612
  8331400   Burbank Mall Associates LLC                           c/o Burbank Town Center                                      201 East Magnolia Boulevard                  Suite 151                                                        Burbank           CA           91502
  8331816   Burbank Mall Associates LLC                           c/o Crown Realty & Development                               Attn: General Counsel                        18201 Von Karman Avenue                  Suite 950               Irvine            CA           92612
  8331564   Burdines                                              Attn: General Counsel                                        7 West Seventh Street                                                                                         Cincinnati        OH           45202
  8331563   Burdines Inc                                          Attn: General Counsel                                        7 West Seventh Street                                                                                         Cincinnati        OH           45202
  8348803   C/O TRADEMARK PROPERTY COMPANY                        ATTN: JEFF ALLEN                                             10720 PRESTON ROAD                           SUITE 1000                                                       DALLAS            TX           75230
  8349056   CAFARO                                                HUNTINGTON MALL                                              5577 YOUNGSTOWN‐WARREN RD                                                                                     NILES             OH           44446
  8323026   Cafaro Certificate Department                         Donald P. Pipino Company Ltd                                 Attn: General Counsel                        7600 Market Street                                               Youngstown        OH           44512
  8323191   Cafaro Management Company                             Attn: General Counsel                                        2445 Belmont Avenue                          PO Box 2186                                                      Youngstown        OH           44504‐0186
  8349061   CAFARO MANAGEMENT COMPANY, AN OH CORPORATION          2445 BELMONT AVENUE                                          PO BOX 2186                                                                                                   YOUNGSTOWN        OH           44504‐0186
  8349062   CAFARO‐PEACHCREEK JOINT VENTURE PARTNERSHIP           ATTN: GENERAL COUNSEL                                        5577 YOUNGSTOWN‐WARREN ROAD                                                                                   NILES             OH           44446
  8331310   California State Teachers' Retirement System          Anaheim Plaza                                                Attn: Management Office                      500 North Euclid Street                                          Anaheim           CA           92801‐5587
  8349311   CALIFORNIA STATE TEACHERS' RETIREMENT SYSTEM          ATTN: REGIONAL COUNSEL                                       2049 CENTURY PARK LANE, SUITE 2550                                                                            LOS ANGELES       CA           90067
  8349313   CALIFORNIA STATE TEACHERS' RETIREMENT SYSTEM          C/O THE O'CONNOR GROUP                                       ATTN: PRESIDENT                              100 MENLO PARK                           5TH FLOOR               EDISON            NJ           08837
  8349312   CALIFORNIA STATE TEACHERS' RETIREMENT SYSTEM          THE O'CONNOR GROUP                                           ATTN: GENERAL COUNSEL                        399 PARK AVENUE                                                  NEW YORK          NY           10022
  8350143   CANTOR COMMERCIAL REAL ESTATE FINANCE, L.P.           ATTN: GENERAL COUNSEL                                        110 EAST 59TH STREET                         6TH FLOOR                                                        NEW YORK          NY           10022
  8350245   CAPMARK BANK                                          ATTN: SERVICING, EXECUTIVE VP                                200 WITMER ROAD                                                                                               HORSHAM           PA           19044
  8331059   CAPREF Burbank LLC                                    Attn: Burbank Asset Management                               5910 North Central Expressway                Suite 1600                                                       Dallas            TX           75206
  8331401   CAPREF Burbank LLC                                    Attn: Burbank Asset Manager                                  8333 Douglas Avenue                          Suite 975                                                        Dallas            TX           75525
  8331819   CAPREF Burbank LLC                                    Attn: General Counsel                                        8333 Douglas Avenue                          Suite 975                                                        Dallas            TX           75225
  8331402   CAPREF Burbank LLC                                    Attn: Lease Administration                                   201 East Magnolia Boulevard                  Suite 151                                                        Burbank           CA           91502
  8331403   CAPREF Burbank LLC                                    Attn: Property Management                                    201 East Magnolia Boulevard                  Suite 151                                                        Burbank           CA           91502
  8331404   CAPREF Burbank LLC                                    c/o Burbank Town Center                                      Attn: Property Management                    201 East Magnolia Boulevard              Suite 151               Burbank           CA           91502
  8331405   CAPREF Burbank LLC                                    c/o Williams Legal Advisory Group LLC                        Attn: Legal Notices (2012‐2019)              169 Ramapo Valley Road                   Suite 106               Oakland           NJ           07436
  8331395   CAPREF Burbank LLC                                    Patras Williams LLC                                          Attn: Amy M. Williams                        14 Countryside Lane                      Suite 100               Ringwood          NJ           07456
  8331396   CAPREF Burbank LLC                                    Williams Legal Advisory Group LLC                            Attn: General Counsel                        169 Ramapo Valley Road                   Suite 106               Oakland           NJ           07436
  8331842   Capref Lloyd Center LLC                               Attn: General Counsel                                        8343 Douglas Avenue                          Suite 200                                                        Dallas            TX           75225‐5883
  8331843   CAPREF Lloyd Center LLC                               Attn: Lease Administration                                   2201 Lloyd Center                                                                                             Portland          OR           97232
  8331418   CAPREF Lloyd II LLC                                   Attn: Lease Administration                                   2201 Lloyd Center                                                                                             Portland          OR           97232
  8331832   Capref Lloyd II LLC                                   Attn: Portland Asset Management                              5910 North Central Expressway, Suite 1600                                                                     Dallas            TX           75206
  8331419   CAPREF Lloyd II LLC                                   c/o Williams Legal Advisory Group LLC                        Attn: Legal Notice (2012‐15)                 169 Ramapo Valley Road                   Suite 106               Oakland           NJ           07436
  8331133   CAPREF Strand LLC                                     Attn: 5th & PCH Asset Management                             5910 North Central Expressway, Suite 1600                                                                     Dallas            TX           75206
  8331734   CAPREF Strand LLC                                     Attn: Asset Manager                                          8343 Douglas Avenue, Suite 200                                                                                Dallas            TX           75225
  8331735   CAPREF Strand LLC                                     Attn: General Counsel                                        8333 Douglas Avenue, Suite 975                                                                                Dallas            TX           75225
  8331724   CAPREF Strand LLC                                     Attn: General Counsel                                        Cypress Equities Managed Services LP         8343 Douglas Avenue, Suite 200                                   Dallas            TX           75225
  8331336   CAPREF Strand LLC                                     c/o A Street Partners                                        Attn: Kate Leigh                             4590 MacArthur Boulevard                 Suite 285               Newport Beach     CA           92660
  8331337   CAPREF Strand LLC                                     c/o Williams Legal Advisory Group LLC                        Attn: Legal Notices (2012‐22)                169 Ramapo Valley Road                   Suite 106               Oakland           NJ           07436
  8331338   CAPREF Strand LLC                                     Patras Williams LLC                                          Attn: Amy M. Williams                        14 Countryside Lane                      Suite 100               Ringwood          NJ           07456
  8331363   Capri Capital Advisors LLC                            Attn: General Counsel                                        875 North Michigan Avenue                    Suite 3430                                                       Chicago           IL           60611
  8331352   Capri Retail Services LLC                             Attn: General Counsel                                        3650 West Martin Luther King Jr. Boulevard   Suite 243                                                        Los Angeles       CA           90008
  8331757   Capri Urban Baldwin LLC,                              c/o Capri Capital Partners LLC                               875 N. Michigan Avenue, Suite 3430                                                                            Chicago           IL           60611
  8331758   Capri Urban Baldwin LLC,                              c/o Primestor Development, Inc.                              201 South Figueroa Street, Suite 300                                                                          Los Angeles       CA           90012
  8351147   CARTER HAWLEY HALE STORES, INC.                       ATTN: VICE PRESIDENT REAL ESTATE                             444 SOUTH FLOWER STREET, 34TH FLOOR                                                                           LOS ANGELES       CA           90071
  8331077   Causeway LLC                                          c/o Diane Busch                                              74‐982 Havasu Court                                                                                           Indian Wells      CA           92210
  8331492   Causeway LLC                                          c/o Greater Lakeside Causeway Corp.                          3301 Veterans Memorial Boulevard             PO Box 7001                                                      Metairie          LA           70002
  8331493   Causeway LLC                                          c/o Greater Lakeside Corp.                                   370 Seventh Avenue, Suite 618                                                                                 New York          NY           10001
  8352282   CBL & ASSOCIATES PROPERTIES, INC.                     ATTN: BRAD HENDRIX                                           2030 HAMILTON PLACE BLVD., SUITE 500                                                                          CHATTANOOGA       TN           37421
  8352296   CBL & ASSOCIATES PROPERTIES, INC.                     ATTN: GARY RODDY                                             2030 HAMILTON PLACE BLVD., SUITE 500                                                                          CHATTANOOGA       TN           37421




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                          Page 2 of 13
                                                                                 Case 19-12122-KG                       Doc 209                     Filed 10/16/19                          Page 17 of 31
                                                                                                                                          Exhibit B
                                                                                                                                     Landlord Service List
                                                                                                                                   Served via First Class Mail




MMLID                                             NAME                                                      Address 1                                   ADDRESS 2                                      Address 3                          ADDRESS 4                       CITY         STATE       Postal Code   COUNTRY
  8352490   CENTENNIAL REAL ESTATE MANAGEMENT, LLC          ATTN: LEGAL DEPARTMENT                                         8750 N. CENTRAL EXPRESSWAY, SUITE 1740                                                                                             DALLAS              TX           75231
  8352515   CENTERCAL PROPERTIES, LLC                       ATTN: GENERAL COUNSEL                                          1600 EAST FRANKLIN AVENUE                                                                                                          EL SEGUNDO          CA           90245
  8353613   CHEER LAND THE RIVER LLC                        C/O CL ASSET MANAGEMENT , LLC                                  ATTN: GENERAL COUNSEL                                71800 HIGHWAY 111, SUITE A ‐ 218,                                             RANCHO MIRAGE       CA           92270
  8353614   CHEER LAND THE RIVER LP                         C/O CL ASSET MANAGEMENT , LLC                                  ATTN: GENERAL COUNSEL                                71800 HIGHWAY 111, SUITE A ‐ 218,                                             RANCHO MIRAGE       CA           92270
  8353617   CHEER LAND THE RIVER, LP, A CA LP               8 CORPORATE PARK                                               SUITE 300                                                                                                                          IRVINE              CA           92606
  8331699   Chicago Title Insurance Co                      Attn: General Counsel                                          3700 Forest Drive                                                                                                                  Columbia            SC           29204
  8353819   CHICO MALL ASSOCIATES                           ATTN: DAVID B. DURRETT, ESQ.                                   1241 HAWKS FLIGHT COURT                                                                                                            EL DORADO HILLS     CA           95630
  8353818   CHICO MALL ASSOCIATES                           C/O JAMES J CORDANO COMPANY                                    ATTN: JAMES J CORDANO JR & EDMOND BACKLUND           1112 11TH STREET                                                              SACRAMENTO          CA           95814
  8353820   CHICO MALL ASSOCIATES                           C/O ROBACOR ASSOCIATES                                         ATTN: DAVID THULEEN                                  1241 HAWKS FLIGHT COURT                                                       EL DORADO HILLS     CA           95630
  8353822   CHICO MALL ASSOCIATES LP                        CHICO MALL                                                     ATTN: LAW/LEASING ADMINISTRATION DEPARTMENT          110 NORTH WACKER DRIVE                                                        CHICAGO             IL           60606
  8353824   CHICO MALL INVESTORS LLC                        ATTN: ASSET MANAGER                                            900 MICHIGAN AVENUE                                                                                                                CHICAGO             IL           60611
  8323277   Chico Mall Investors LLC                        c/o GEM Investors, Inc                                         Attn: Steve Benos                                    900 N. Michigan Avenue                                                        Chicago             IL           60611
  8353831   CHICO MALL INVESTORS, LLC                       C/O JONES LANG LASALLE AMERICAS, INC.                          ATTN: PRESIDENT AND CEO, RETAIL                      3344 PEACHTREE ROAD NE, SUITE 1200                                            ATLANTA             GA           30326
  8331304   Chico Mall Investors, LLC                       Chico Mall                                                     Attn: General Manager                                1950 E 20 Street                        Suite 727                             Chico               CA           95929
  8323029   Chico Mall Investors, LLC                       Chico Mall                                                     Attn: General Manager                                1950 E. 20th Street, Suite 727                                                Chico               CA           95928
  8331305   Chico Mall Investors, LLC                       Chico Mall                                                     Attn: Manager                                        1950 E. 20th Street                                                           Chico               CA           95928
  8323417   Chico Mall Investors, LLC, a DE LLC             c/o GEM Investors, Inc.                                        Attn: Steve Benos                                    900 N. Michigan Ave.                                                          Chicago             IL           60611
  8353832   CHICO MALL INVESTORS, LLC, A DE LLC             C/O GEM INVESTORS, INC.                                        ATTN: STEVE BENOS                                    900 N. MICHIGAN AVE.                                                          CHICAGO             IL           60611
  8331068   Chino Dunhill LLC                               Attn: General Counsel                                          13920 City Center Drive, Suite 200                                                                                                 Chino Hills         CA           91709
  8331473   Chino Hills Mall LLC                            Attn: General Counsel                                          13920 City Center Drive, Suite 200                                                                                                 Chino Hills         CA           91709
  8331637   Cielo Paso Las Tiendas, LP                      c/o MIMCO, Inc                                                 Attn: General Counsel                                6500 Montana                                                                  El Paso             TX           79925
  8354295   CIGNA PROPERTY AND CASUALTY INSURANCE COMPANY   C/O DONAHUE SCHRIBER                                           ATTN: GENERAL COUNSEL                                SUITE 300, SOUTH TOWER                  3501 JAMBOREE ROAD                    NEWPORT BEACH       CA           92660
  8354305   CIM/H&H RETAIL, L.P.                            ATTN: PROPERTY MANAGER                                         6801 HOLLYWOOD BOULEVARD                             SUITE 170                                                                     HOLLYWOOD           CA           90028
  8331431   CIM/H&H Retail, L.P.                            c/o Column Financial, Inc.                                     Attn: Edmund Taylor                                  Loan No. 3999890                        11 Madison Avenue                     New York            NY           10010
  8331432   CIM/H&H Retail, L.P.                            c/o Column Financial, Inc.                                     Legal & Compliance Department                        Attn: Tessa L. Peters                   Loan No. 3999890, 11 Madison Avenue   New York            NY           10010
  8354306   CIM/H&H RETAIL, L.P.                            C/O SIDLEY AUSTIN BROWN & WOOD                                 ATTN: PAUL WALKER                                    555 WEST FIFTH STREET                   40TH FLOOR                            LOS ANGELES         CA           90013
  8331839   CIM/H&H Retail, LP                              Attn: General Counsel                                          6922 Hollywood Boulevard                             Suite 900                                                                     Hollywood           CA           90028
  8323405   CIM/H&H Retail, LP                              Attn: Lease Coordination                                       6922 Hollywood Boulevard                             Suite 900                                                                     Hollywood           CA           90028
  8331339   CIM/Huntington LLC                              Attn: General Counsel                                          6922 Hollywood Boulevard                             Ninth Floor                                                                   Los Angeles         CA           90028
  8331726   CIM/Huntington LLC                              c/o CIM Management Inc                                         6922 Hollywood Boulevard, Suite 900                                                                                                Los Angeles         CA           90028
  8331727   CIM/Huntington LLC                              c/o Diane Busch                                                74‐982 Havasu Court                                                                                                                Indian Wells        CA           92210
  8331129   Citibank NA                                     Attn: CMBS Real Estate Legal Notices                           390 Greenwich Street                                 7th Floor                                                                     New York            NY           10013
  8331070   CitiGroup Global Markets Realty Corp            Attn: CMBS Real Estate Legal Notices                           388 Greenwich Street, 19th Floor                                                                                                   New York            NY           10013
  8356812   COMCO LLC                                       C/O COMRAS COMPANY OF FLORIDA                                  ATTN: GENERAL COUNSEL                                1261 20TH STREET                                                              MIAMI BEACH         FL           33139
  8356813   COMCO LLC                                       C/O EILEEN CHAFETZ, ESQ                                        ATTN: GENERAL COUNSEL                                4770 BISCAYNE BOULEVARD, SUITE 1400                                           MIAMI               FL           33137
  8331850   Connecticut Post Mall                           Attn: General Counsel                                          1201 Boston Post Road                                                                                                              Milford             CT           06460
  8331474   Cordes & Company                                c/o Daspin Aument LLP                                          Attn: General Counsel                                227 West Monroe Street, Suite 500                                             Chicago             IL           60606
  8357800   COROC/RIVIERA LLC                               ATTN: GENERAL COUNSEL                                          3200 NORTHLINE AVENUE                                SUITE 360                                                                     GREENSBORO          NC           27408
  8357884   CORPUS CHRISTI RETAIL VENTURE LP                ATTN: PROPERTY ACCOUNTANT                                      5488 SOUTH PADRE ISLAND DRIVE                                                                                                      CORPUS CHRISTI      TX           78411
  8357885   CORPUS CHRISTI RETAIL VENTURE LP                C/O TRADEMARK PROPERTY COMPANY                                 ATTN: FRED WALTERS AT LA PALMERA                     5488 SOUTH PADRE ISLAND DRIVE                                                 CORPUS CHRISTI      TX           78411
  8357886   CORPUS CHRISTI RETAIL VENTURE LP, A DE LP       ATTN: PROPERTY ACCOUNTANT                                      5488 S. PADRE ISLAND DRIVE                                                                                                         FORT WORTH          TX           78411
  8357887   CORPUS CHRISTI RETAIL VENTURES LP               ATTN: VICE PRESIDENT REAL ESTATE                               1701 RIVER RUN                                       SUITE 500                                                                     FORT WORTH          TX           76107
  8331081   CP New Hope, Ltd.                               Attn: General Counsel                                          500 West 5th Street                                  Suite 700                                                                     Austin              TX           78701
  8331530   CP New Hope, Ltd.                               c/o Endeavor Retail Group, Ltd.                                Attn: Lauren S Ramirez, Assistant Property Manager   500 West 5th Street                     Suite 700                             Austin              TX           78701
  8331491   Crabtree Valley Mall                            Attn: Legal/Lease Administration                               CVM Holdings, LLC                                    4325 Glenwood Avenue                                                          Raleigh             NC           27612
  8323205   Craig Realty Group                              Attn: General Counsel                                          4100 MacArthur Boulevard                             Suite 200                                                                     Newport Beach       CA           92660
  8358586   CRAIG REALTY GROUP‐ WOODBURN, LLC               ATTN: GENERAL COUNSEL                                          4100 MACARTHUR BOULEVARD, SUITE 200                                                                                                NEWPORT BEACH       CA           92660
  8358587   CRAIG REALTY GROUP‐ WOODBURN, LLC               C/O CRAIG REALTY GROUP                                         ATTN: GENERAL COUNSEL                                4100 MACARTHUR BOULEVARD, SUITE 200                                           NEWPORT BEACH       CA           92660
  8358588   CRAIG REALTY GROUP‐ WOODBURN, LLC               RETAIL REAL ESTATE CONSULTANTS                                 ATTN: GENERAL COUNSEL                                201 OSCAWANA LAKE ROAD                                                        PUTNAM VALLEY       NY           10579
  8331810   CT Operating Partnership, LP                    c/o Center Trust, Inc.                                         Attn: General Counsel                                3500 Sepulveda Boulevard                                                      Manhattan Beach     CA           90266
  8359904   CUSHMAN & WAKEFIELD ‐ ASSET SERVICES            ATTN: GENERAL COUNSEL                                          225 W. WACKER                                        SUITE 3000                                                                    CHICAGO             IL           60606
  8331061   Cushman & Wakefield of California               Attn: General Counsel                                          601 South Figueroa Street                            47th Floor                                                                    Los Angeles         CA           90017‐5752
  8331860   Cushman & Wakefield of California Inc           Attn: General Counsel                                          601 South Figueroa Street                            47th Floor                                                                    Los Angeles         CA           90017‐5752
  8359905   CUSHMAN & WAKEFIELD OF ILLINOIS, INC.           ATTN: GENERAL COUNSEL                                          200 SOUTH WACKER DRIVE                               SUITE 2800                                                                    CHICAGO             IL           60606
  8331076   CVM Holdings LLC                                Attn: General Counsel                                          4325 Glenwood Avenue                                                                                                               Raleigh             NC           27612
  8331172   CVM Holdings LLC                                Plaza Associates Inc                                           Attn: Legal Department                               2840 Plaza Place                        Suite 100                             Raleigh             NC           27612
  8331811   Cypress Equities Managed Services LP            Attn: General Counsel                                          8343 Douglas Avenue                                  Suite 200                                                                     Dallas              TX           75225
  8331833   Cypress Equities Managed Services LP            Attn: Lease Administration                                     8343 Douglas Avenue                                  Suite 200                                                                     Dallas              TX           75225
  8331420   Cypress Equities Managed Services LP            CAPREF Lloyd Center LLC                                        Attn: Lease Administration                           2201 Lloyd Center                                                             Portland            OR           97232
  8331421   Cypress Equities Managed Services LP            Patras Williams LLC                                            Attn: Amy Williams                                   14 Countryside Lane                     Suite 1000                            Ringwood            NJ           07456
  8331085   Daly City Serramonte Center LLC                 Attn: Asset Manager                                            100 The Embarcadero, Suite 300                                                                                                     San Francisco       CA           94105
  8331188   Daly City Serramonte Center LLC                 Attn: General Counsel                                          3 Serramonte Center                                                                                                                Daly City           CA           94015
  8331502   Daly City Serramonte Center LLC                 Attn: General Counsel                                          c/o Equity One, Inc.                                 1600 NE Miami Gardens Drive                                                   North Miami Beach   FL           33179
  8331503   Daly City Serramonte Center LLC                 Attn: Lease Administration                                     c/o Regency Centers Corporation                      One Independent Drive                   Suite 114                             Jacksonville        FL           32202‐5019
  8331504   Daly City Serramonte Center LLC                 Attn: Legal Department                                         c/o Equity One, Inc.                                 1600 NE Miami Gardens Drive                                                   North Miami Beach   FL           33179
  8331189   Daly City Serramonte Center LLC                 Attn: Management Office                                        3 Serramonte Center                                                                                                                Daly City           CA           94015
  8331178   Daly City Serramonte Center LLC                 Attn: Property Management                                      c/o Regency Centers Corporation                      2999 Oak Road                           Suite 1000                            Walnut Creek        CA           94597
  8331179   Daly City Serramonte Center LLC                 Attn: VP, GM                                                   3 Serramonte Center                                                                                                                Daly City           CA           94015
  8331505   Daly City Serramonte Center LLC                 c/o DLA Piper Rudnick Gary Cary US LLP                         Attn: Sara Hansen Wilson, Esq                        153 Townsend Street, Suite 800                                                San Francisco       CA           94107
  8331506   Daly City Serramonte Center LLC                 c/o Regency Centers Corporation                                Attn: Lease Administration                           One Independent Drive                   Suite 114                             Jacksonville        FL           32202‐5019
  8331187   Daly City Serramonte Center LLC                 c/o Regency Centers Corporation                                Attn: Legal Department                               One Independent Drive                   Suite 114                             Jacksonville        FL           32202
  8331180   Daly City Serramonte Center LLC                 Jones Lang LaSalle Americas Inc                                Attn: General Counsel                                3344 Peachtree Road Northeast           Suite 1200                            Atlanta             GA           30326
  8331793   Dania Live 1748 II, LLC                         c/o Kimco Realty Corporation                                   Attn: General Counsel                                55 West Crystal Lake Street, Suite 30                                         Orlando             FL           32806
  8331794   Dania Live 1748 II, LLC                         c/o Kimco Realty Corporation                                   Attn: Legal Department                               3333 New Hyde Park Road                 Suite 100, PO Box 5020                New Hyde Park       NY           11042‐0020
  8331377   Dania Live 1748 II, LLC                         c/o Kimco Realty Corporation                                   Attn: Legal Department                               6060 Piedmont Row Drive South           Suite 200                             Charlotte           NC           28287
  8331795   Dania Live 1748, LLC                            Attn: General Counsel                                          3333 New Hyde Park Road                              Suite 100                                                                     New Hyde Park       NY           11042
  8331784   Dania Live 1748, LLC                            c/o Kimco Realty Corporation                                   Attn: General Counsel                                3333 New Hyde Park Road                 Suite 100, PO Box 5020                New Hyde Park       NY           11042‐0020
  8331072   Dartmouth Mall                                  c/o PREIT Services LLC                                         Attn: General Counsel                                200 South Broad Street                  Third Floor                           Philadelphia        PA           19102
  8331224   Daspin & Aument, LLP                            Attn: James H. Marshall                                        227 West Monroe Street                               Suite 3500                                                                    Chicago             IL           60606
  8361384   DDR CROSSROADS CENTER                           ATTN: GENERAL COUNSEL                                          3300 ENTERPRISE PARKWAY                                                                                                            BEACHWOOD           OH           44122
  8361385   DDR CROSSROADS CENTER LLC                       ATTN: EXECUTIVE VICE PRESIDENT ‐ LEASING                       3300 ENTERPRISE PARKWAY                                                                                                            BEACHWOOD           OH           44122
  8361387   DDR CROSSROADS CENTER LLC                       ATTN: GENERAL COUNSEL                                          3300 ENTERPRISE PARKWAY                                                                                                            BEACHWOOD           OH           44122
  8361388   DDR CROSSROADS CENTER LLC, A DE LLC             3300 ENTERPRISE PARKWAY                                                                                                                                                                           BEACHWOOD           OH           44122
  8331796   DDR MDT MV Santa Rosa, LP                       c/o Developers Diversified Realty Corporation                  Attn: Executive Vice President‐Leasing               3300 Enterprise Parkway                                                       Beachwood           OH           44122
  8331797   DDR MDT MV Santa Rosa, LP                       c/o Trigild Inc                                                Attn: Eric Karnes Director of Real Estate Projects   9339 Genesee Avenue, Suite 130                                                San Diego           CA           92130
  8331109   DDR Urban LP                                    Attn: Executive Vice President‐Leasing                         3300 Enterprise Parkway                                                                                                            Beachwood           OH           44122
  8331598   DDR Urban LP                                    Attn: General Counsel                                          3300 Enterprise Parkway                                                                                                            Beachwood           OH           44122
  8331242   DDR Urban LP                                    DDR Corp                                                       Attn: General Counsel                                3300 Enterprise Parkway                                                       Beachwood           OH           44122
  8331103   DDR Winter Garden LLC                           Attn: Executive Vice President ‐ Leasing                       3300 Enterprise Parkway                                                                                                            Beachwood           OH           44122




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                       Page 3 of 13
                                                                                             Case 19-12122-KG                                        Doc 209                    Filed 10/16/19                    Page 18 of 31
                                                                                                                                                                      Exhibit B
                                                                                                                                                                 Landlord Service List
                                                                                                                                                               Served via First Class Mail




MMLID                                                NAME                                                             Address 1                                                      ADDRESS 2                            Address 3                           ADDRESS 4              CITY           STATE       Postal Code   COUNTRY
  8331227   DDR Winter Garden LLC                                          DDR Corp                                                                     Attn: General Counsel                       3300 Enterprise Parkway                                                Beachwood           OH           44122
  8331102   DDRTC Fayetta Pavilion I and II LLC                            Attn: Executive VP ‐ Leasing                                                 3300 Enterprise Parkway                                                                                            Beachwood           OH           44122
  8361889   DECRON PROPERTIES                                              ATTN: GENERAL COUNSEL                                                        600 WILSHIRE BOULEVARD                      SUITE 400                                                              LOS ANGELES         CA           90048
  8331541   Decron Properties Corporation                                  Attn: Angela Salso                                                           6222 Wilshire Boulevard                     Suite 400                                                              Los Angeles         CA           90048
  8362647   DENVER PAVILIONS LP                                            C/O ENTERTAINMENT DEVELOPMENT GROUP, INC.                                    ATTN: GENERAL COUNSEL                       29229 CANWOOD ST., SUITE 107                                           AGOURA HILLS        CA           91301
  8362652   DENVER PAVILIONS OWNERCO LLC                                   ATTN: MANAGEMENT OFFICE                                                      ATTN: GENERAL COUNSEL                       500‐16 TH STREET                                                       DENVER              CO           80202
  8362649   DENVER PAVILIONS OWNERCO LLC                                   C/O GART PROPERTIES LLC                                                      ATTN: GENERAL COUNSEL                       299 MILWAUKEE STREET, SUITE 501                                        DENVER              CO           80206
  8362653   DENVER PAVILIONS OWNERCO LLC                                   C/O GART PROPERTIES LLC                                                      ATTN: THOMAS A. GART                        299 MILWAUKEE STREET                     SUITE 500                     DENVER              CO           80202
  8331426   Denver Pavilions Ownerco LLC                                   c/o The Gart Companies, Inc.                                                 Attn: Stacia Bank Delaney, Esq.             299 Milwaukee Street                     Suite 500                     Denver              CO           80206
  8362654   DENVER PAVILIONS REAL ESTATE OWNER LLC                         ATTN: GENERAL COUNSEL
  8362655   DENVER PAVILIONS, L.P.                                         ATTN: GENERAL COUNSEL                                                        500 16TH STREET                                                                                                    DENVER              CO           80206
  8362827   DESTIN COMMONS, LTD.                                           ATTN: GENERAL COUNSEL                                                        19501 BISCAYNE BOULEVARD, SUITE 400                                                                                AVENTURA            FL           33180
  8362829   DESTIN COMMONS, LTD.                                           C/O TURNBERRY ASSOCIATES                                                     ATTN: LEGAL DEPARTMENT/ LEASING ATTORNEY    19501 BISCAYNE BOULEVARD, SUITE 400                                    AVENTURA            FL           33180
  8362830   DESTIN COMMONS, LTD., A FL LLP                                 C/O TURNBERRY ASSOCIATES                                                     19501 BISCAYNE BOULEVARD                    SUITE 400                                                              AVENTURA            FL           33180
  8362928   DEXTER CROSSING RETAIL LLC                                     ATTN: GENERAL COUNSEL                                                        18 E. 48TH STREET, 19TH FLOOR                                                                                      NEW YORK            NY           10007
  8322656   Dexter Crossing Retail LLC                                     Attn: General Counsel                                                        18 E 48th Street, 19th Floor                                                                                       New York            NY           10017
  8362925   DEXTER CROSSING RETAIL LLC                                     C/O MOSBACHER PROPERTIES GROUP LLC                                           18 EAST 48TH STREET, 19TH FLOOR                                                                                    NEW YORK            NY           10017
  8362924   DEXTER CROSSING RETAIL LLC                                     C/O MOSBACHER PROPERTIES GROUP LLC                                           ATTN: GENERAL COUNSEL                       18 EAST 48TH STREET, 19TH FLOOR                                        NEW YORK            NY           10017
  8362927   DEXTER CROSSING RETAIL LLC                                     MOSBACHER PROPERTIES GROUP, LLC                                              ATTN: GENERAL COUNSEL                       18 EAST 48TH STREET                      19TH FLOOR                    NEW YORK            NY           10017
  8362929   DEXTER CROSSING RETAIL LLC, A MA LLC                           C/O MOSBACHER PROPERTIES GROUP LLC,                                          18 E. 48TH STREET                           19TH FLOOR                                                             NEW YORK            NY           10017
  8362933   DEXTER CROSSING RETAIL, LLC                                    BOSTON ENVIRONMENT DEPARTMENT                                                ATTN: GENERAL COUNSEL                       BOSTON CITY HALL, ONE CITY HALL SQUARE   ROOM 709                      BOSTON              MA           02201
  8362931   DEXTER CROSSING RETAIL, LLC                                    C/O COZEN O'CONNOR                                                           ATTN: RICHARD SALOMON, ESQ.                 277 PARK AVENUE                          20TH FLOOR                    NEW YORK            NY           10172
  8362932   DEXTER CROSSING RETAIL, LLC                                    DEXTER CONDOMINIUM TRUST                                                     C/O CERTIFIED PROPERTY MANAGEMENT           ATTN: MARIE R WHITE                      1195 BEACON STREET            BROOKLINE           MA           02446
  8362930   DEXTER CROSSING RETAIL, LLC                                    TES ENGINEERING                                                              ATTN: GENERAL COUNSEL                       25760 FIRST STREET                                                     CLEVELAND           OH           44145
  8363628   DIMOND CENTER HOLDINGS, LLC                                    800 EAST DIMOND BOULEVARD                                                    SUITE 3‐500                                                                                                        ANCHORAGE           AK           99515
  8363627   DIMOND CENTER HOLDINGS, LLC                                    ATTN: GENERAL COUNSEL                                                        800 EAST DIMOND BOULEVARD                   SUITE 3‐500                                                            ANCHORAGE           AK           99515
  8331423   Dinsmore & Shohl LLP                                           Attn: Richard B. Tranter, Esq.                                               255 East Fifth Street                       Suite 1700                                                             Cincinnati          OH           45202
  8331311   DJM Asset Management LLC                                       Attn: General Counsel                                                        445 Broad Hollow Road                       Suite 225                                                              Millville           NY           11747
  8363867   DJM ASSET MANAGEMENT LLC                                       C/O BALLARD SPAHR ANDREWS & INDERSOL LLP                                     1735 MARKET STREET, 51ST FLOOR                                                                                     PHILADELPHIA        PA           19103
  8331549   Donahue Schreiber                                              Attn: General Counsel                                                        200 East Baker Street, Suite 100                                                                                   Costa Mesa          CA           92626
  8331087   Donahue Schreiber Realty Group, LP                             Attn: Asset Management                                                       200 East Baker Street, Suite 100                                                                                   Costa Mesa          CA           92626
  8364821   DRR CORP                                                       ATTN: GENERAL COUNSEL                                                        3300 ENTERPRISE PARKWAY                                                                                            BEACHWOOD           OH           44122
  8331583   DRR Winter Garden LLC                                          Attn: Executive Vice President‐Leasing                                       3300 Enterprise Parkway                                                                                            Beachwood           OH           44122
  8331229   DRR Winter Garden LLC                                          DDR Corp                                                                     Attn: General Counsel                       3300 Enterprise Parkway                                                Beachwood           OH           44122
  8331622   Dulles Town Center Mall, LLC                                   Attn: General Counsel                                                        2000 Tower Oaks Boulevard                   Eighth Floor                                                           Rockville           MD           20852
  8331623   Dulles Town Center Mall, LLC                                   Attn: General Counsel                                                        21100 Dulles Town Circle                                                                                           Dulles              VA           20166
  8331105   Dulles Town Center Mall, LLC                                   Attn: General Counsel                                                        Lerner Enterprises                          2000 Tower Oaks Boulevard                Eighth Floor                  Rockville           MD           20852
  8365602   E3 REALTY ADVISORS, INC.                                       C/O BRYAN CAVE LLP                                                           ATTN: BARBARA DAYMUDE                       ONE KANSAS CITY PLACE                    1200 MAIN STREET SUITE 3500   KANSAS CITY         MO           84105‐2100
  8331511   Easton Town Center II LLC                                      Attn: Lease Administration                                                   c/o Steiner+ Associates, Inc.               4016 Townsfair Way                       Suite 201                     Columbus            OH           43219
  8331139   Eastview Mall LLC                                              Attn: General Counsel                                                        1265 Scottsville Road                                                                                              Rochester           NY           14624
  8331754   Eastview Mall LLC                                              c/o Diane Busch                                                              74‐982 Havasu Court                                                                                                Indian Wells        CA           92210
  8331755   Eastview Mall LLC                                              c/o Karen R. Elkin                                                           2832 West Fitch Avenue                                                                                             Chicago             IL           60645
  8365845   ECP/TPB1 LLC                                                   ETHAN CONRAD PROPERTIES                                                      ATTN: GENERAL COUNSEL                       1300 NATIONAL DRIVE, SUITE 100                                         SACRAMENTO          CA           95834
  8331307   ECP/TPB1, LLC                                                  Chico Mall                                                                   Attn: General Manager                       1950 E. 20th Street                      Suite 727                     Chico               CA           95928
  8365863   EDENS                                                          ATTN: KRISTIN AHLMAN, PROPERTY MANAGER                                       21 CUSTOM HOUSE STREET                      SUITE 450                                                              BOSTON              MA           02110
  8331135   Emi Santa Rose Limited Partnership                             Attn: General Counsel                                                        225 West Washington Street                                                                                         Indianapolis        IN           46204
  8322638   Enterprise Eagle Pass Associates, L.P                          c/o Jones Lang LaSalle                                                       Management Services, Inc.                   3344 Peachtree Road, Suite 1200                                        Atlanta             GA           30326
  8366877   ENTERPRISE EAGLE PASS ASSOCIATES, L.P.                         ATTN: GENERAL COUNSEL                                                        C/O EDA EAGLE PASS REALTY, INC.             521 FIFTH AVE., SUITE 1804                                             NEWYORK             NY           10175
  8323480   Enterprise Eagle Pass Associates, L.P.                         c/o EDA Eagle Pass Realty, Inc.                                              455 South Bibb Avenue                                                                                              Eagle Pass          TX           78852
  8331539   Equity One                                                     Attn: General Counsel                                                        28 Church Lane                              2nd Floor                                                              Westport            CT           06880
  8331507   Equity One                                                     Attn: General Counsel                                                        3 Serramonte Center                                                                                                Daly City           CA           94015
  8331218   Equity One (Northeast Portfolio) Inc                           Attn: Property Management ‐ Broadway Plaza                                   410 Park Avenue                             12th Floor                                                             New York            NY           10022
  8331088   Equity One (Northeast Portfolio), Inc.                         Attn: General Counsel                                                        1600 NE Miami Gardens Drive                                                                                        Miami               FL           33179
  8331538   Equity One (Northeast Portfolio), Inc.                         Attn: General Counsel                                                        1600 NE Miami Gardens Drive                                                                                        North Miami Beach   FL           33179
  8331264   Equity One Inc                                                 c/o Equity One Realty & Management CA Inc                                    Attn: Property Manager                      1975 Diamond Boulevard                                                 Concord             CA           94520
  8331660   Equity One Inc,                                                Attn: Legal Dept.                                                            1600 NE Miami Gardens Drive                                                                                        North Miami Beach   FL           33179
  8492858   Equity One Inc,                                                Attn: General Counsel                                                        410 Park Avenue, 12th Floor                                                                                        New York            NY           10022
  8331265   Equity One Realty & Management CA Inc                          Attn: Property Manager                                                       100 The Embarcadero                         Suite 300                                                              San Francisco       CA           94105
  8331116   Escuela Shopping Center LLC                                    Attn: General Counsel                                                        100 The Embarcadero, Suite 300                                                                                     San Francisco       CA           94105
  8331661   Escuela Shopping Center LLC                                    Attn: General Counsel                                                        c/o Capital & Counties U.S.A., Inc          100 The Embarcadero, Suite 300                                         San Francisco       CA           94105
  8331662   Escuela Shopping Center LLC                                    Attn: General Counsel                                                        c/o Equity One, Inc.                        1600 NE Miami Gardens Drive                                            North Miami Beach   FL           33179
  8367719   ETHAN CONRAD PROPERTIES                                        ATTN: GENERAL COUNSEL                                                        1300 NATIONAL DRIVE                         SUITE 100                                                              SACRAMENTO          CA           95834
  8323267   Ethan Conrad Properties Inc                                    Attn: General Counsel                                                        1300 National Drive, Suite 100                                                                                     Sacramento          CA           95834
  8367792   EUROHYPO AG                                                    ATTN: LEGAL DIRECTOR                                                         1114 AVENUE OF THE AMERICAS                                                                                        NEW YORK            NY           11036
  8331532   Excel Monte Vista LP                                           c/o ShopCore Properties                                                      10920 Via Frontera, Suite 220                                                                                      San Diego           CA           92127
  8331210   Excel Monte Vista LP                                           ShopCore Properties                                                          Attn: Legal Department                      307 Fellowship Road                                                    Mount Laurel        NJ           08054
  8368538   FASHION ISLAND                                                 ATTN: MS. THERESA SECREST, SR. MANAGER, LEASE ADMINISTRATION & ANALYSIS      401 NEWPORT CENTER DRIVE, SUITE A150                                                                               NEWPORT BEACH       CA           92669
  8368663   FC ASSET SERVICES LLC                                          C/O THE SHOPS AT TANFORAN                                                    ATTN: LINDA LARSON ‐ GENERAL MANAGER        1150 EL CAMINO REAL                      SUITE 170                     SAN BRUNO           CA           94066
  8368666   FC ORCHARD TOWN CENTER INC                                     ATTN: GENERAL COUNSEL                                                        TERMINAL TOWER, 50 PUBLIC SQUARE            SUITE 1360                                                             CLEVELAND           OH           44113
  8331565   Federated Department Stores Inc                                Attn: General Counsel                                                        222 West Seventh Street                                                                                            Cincinnati          OH           45202
  8331566   Federated Department Stores Inc                                Attn: General Counsel                                                        7 West seventh Street                                                                                              Cincinnati          OH           45202
  8331619   Federated Department Stores Inc                                Attn: General Counsel                                                        Seven West Seventh Street                                                                                          Cincinnati          OH           45202
  8368710   FEDERATED WESTERN PROPERTIES INC                               ATTN: GENERAL COUNSEL                                                        7 WEST SEVENTH STREET                                                                                              CINCINNATI          OH           45202
  8331812   Fee Acquisitions LLC                                           Attn: General Counsel                                                        18201 Von Karman Avenue                     Suite 950                                                              Irvine              CA           92612
  8369230   FESTIVAL COMMERCIAL REAL ESTATE SERVICES                       ATTN: GENERAL COUNSEL                                                        9841 AIRPORT BOULEVARD                      SUITE 700                                                              LOS ANGELES         CA           90045
  8369231   FESTIVAL COMMERCIAL REAL ESTATE SERVICES                       KAMEHAMEHA SCHOOLS                                                           9841 AIRPORT BOULEVARD                      SUITE 700                                                              LOS ANGELES         CA           90045
  8323470   Festival Management Corporation                                c/o Royal Hawaiian Center                                                    Attention: General Manager                  2201 Kalakaua Avenue                     Suite A500                    Honolulu            HI           96815
  8369232   FESTIVAL MANAGEMENT CORPORATION                                C/O ROYAL HAWAIIAN CENTER                                                    ATTN: GENERAL MANAGER                       2201 KALAKAUA AVENUE                     SUITE A500                    HONOLULU            HI           96815
  8369233   FESTIVAL MANAGEMENT CORPORATION                                C/O ROYAL HAWAIIAN CENTER, 2201 KALAKAUA AVENUE, SUITE A500                  ATTENTION: GENERAL MANAGER                                                                                         HONOLULU            HI           96815
  8370612   FORBES TAUBMAN ORLANDO LLC                                     ATTN: GENERAL COUNSEL                                                        100 GALLERIA OFFICENTRE                     SUITE 427                                PO BOX 667                    SOUTHFIELD          MI           48037‐0667
  8370613   FORBES TAUBMAN ORLANDO LLC                                     ATTN: LEASE ADMINISTRATION                                                   100 GALLERIA OFFICENTRE                     SUITE 427                                PO BOX 667                    SOUTHFIELD          MI           48037‐0667
  8323110   Forbes Taubman Orlando LLC                                     Attn: Legal Administration                                                   100 Galleria Officentre                     Suite 427                                PO Box 667                    Southfield          MI           48037‐0667
  8370616   FORBES TAUBMAN ORLANDO, LLC, A MI LLC                          100 GALLERIA OFFICENTRE                                                      SUITE 427                                   POST OFFICE BOX 667                                                    SOUTHFIELD          MI           48037‐0667
  8370617   FORBES TAUBMAO ORLANDO                                         ATTN: GENERAL COUNSEL                                                        39400 WOODWARD AVENUE                       SUITE 101                                                              BLOOMFIELD HILLS    MI           48304‐5151
  8370640   FORBES/COHEN FLORIDA PROPERTIES LIMITED PARTNERSHIP            ATTN: GENERAL COUNSEL                                                        100 GALLERIA OFFICENTRE, SUITE 427          POST OFFICE BOX 667                                                    SOUTHFIELD          MI           48037‐0667
  8370642   FORBES/COHEN FLORIDA PROPERTIES LIMITED PARTNERSHIP            ATTN: GENERAL COUNSEL                                                        100 GALLERIA OFFICENTRE                     SUITE 427                                                              SOUTHFIELD          MI           48034
  8323373   Forbes/Cohen Florida Properties Limited Partnership            Attn: General Counsel                                                        Landlord's Tenant Coordinator/The Gardens   100 Galleria Officentre, Suite 427                                     Southfield          MI           48034
  8370643   FORBES/COHEN FLORIDA PROPERTIES LIMITED PARTNERSHIP, A MI LP   100 GALLERIA OFFICENTRE                                                      SUITE 427                                                                                                          SOUTHFIELD          MI           48034
  8331762   Forest Harlem Properties Limited Partnership                   c/o The Harlem Irving Companies, Inc.                                        Attn: General Manager                       4104 North Harlem A venue                                              Norridge            IL           60706




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                                                   Page 4 of 13
                                                                                       Case 19-12122-KG                     Doc 209                    Filed 10/16/19                        Page 19 of 31
                                                                                                                                              Exhibit B
                                                                                                                                        Landlord Service List
                                                                                                                                      Served via First Class Mail




MMLID                                              NAME                                                         Address 1                                   ADDRESS 2                                  Address 3                       ADDRESS 4               CITY         STATE       Postal Code        COUNTRY
  8322651   Forever 21 Israel Ltd                                    Attn: General Counsel                                     132 Begin                                                                                                            Tel Aviv Jaffa                  67011             Israel
  8331069   Fox Valley Mall LLC                                      Attn: General Counsel                                     11601 Wilshire Boulevard, 11th Floor                                                                                 Los Angeles        CA           90025
  8331468   Fox Valley Mall LLC                                      c/o Centennial Real Estate Management, LLC                Attn: Chief Operating Officer                     8750 North Central Expressway       Suite 1740                     Dallas             TX           75231
  8331169   Fox Valley Mall LLC                                      Fox Valley Mall                                           Attn: General Counsel                             195 Fox Valley Center                                              Aurora             IL           60504
  8331170   Fox Valley Mall LLC                                      Fox Valley Mall                                           Attn: General Manager                             195 Fox Valley Center                                              Aurora             IL           60504
  8331815   Frit Shops at Sunset Place Owner LLC                     c/o Federal Realty Investment Trust                       1626 East Jefferson Street                                                                                           Rockville          MD           20852
  8323351   G&I VII Reno Operating LLC                               c/o Bayer Properties. L.L.C.                              Attn: General Counsel                             2222 Arlington Avenue                                              Birmingham         AL           35205
  8331372   G&I VII Reno Operating LLC                               c/o DRA Advisors LLC                                      Attn: Fund VII Asset Manager                      220 East 42nd Street                27th Floor                     New York           NY           10017
  8331064   G&I VII Retail Carriage LLC                              Attn: General Counsel                                     c/o Poag Shopping Centers LLC                     2650 Thousand Oaks Boulevard        Suite 2200                     Memphis            TN           38118
  8331787   G&I VII Retail Carriage LLC                              Attn: John Kopans                                         220 East 42nd Street                              27th Floor                                                         New York           NY           10017
  8331381   G&I VII Retail Carriage LLC                              c/o Bayer Properties, LLC                                 Attn: General Counsel                             2222 Arlington Avenue                                              Birmingham         AL           35205
  8331788   G&I VII Retail Carriage LLC                              c/o Poag Shopping Centers, LLC                            Attn: General Counsel                             2650 Thousand Oaks Boulevard        Suite 2200                     Memphis            TN           38118
  8331789   G&I VII Retail Carriage LLC                              c/o Poag Shopping Centers, LLC                            Attn: Legal Department                            2650 Thousand Oaks Boulevard        Suite 2200                     Memphis            TN           38118
  8331171   Galleria Mall Investors LP                               c/o Simon Property Group Inc                              Attn: General Counsel                             225 West Washington Street                                         Indianapolis       IN           46204‐3438
  8331160   Galleria Mall Investors LP                               Galleria Dallas Mall Management Office                    Attn: General Counsel                             13350 Dallas Parkway                Suite 3080                     Dallas             TX           75240
  8331161   Galleria Mall Investors LP                               Galleria Mall Management Office                           Attn: General Counsel                             13350 Dallas Parkway                Suite 3080                     Dallas             TX           75240
  8331163   Galleria Mall Investors LP                               UBS Realty Investors LLC                                  Attn: General Counsel                             12001 North Central Expressway      Suite 650                      Dallas             TX           75243‐3735
  8331164   Galleria Mall Investors LP                               UBS Realty Investors LLC                                  Attn: General Counsel                             242 Trumbull Street                                                Hartford           CT           06103‐1212
  8331071   Galleria Mall Investors, LP                              c/o General Growth Properties                             Attn: General Counsel                             1000 Parkwood Circle, Suite 400                                    Atlanta            GA           30339
  8331455   Galleria Mall Investors, LP                              UBS Realty Investors LLC                                  Attn: General Counsel                             10 State House Square, 15th Floor                                  Hartford           CT           06103‐3604
  8331454   Galleria Mall Investors, LP                              UBS Realty Investors LLC (New)                            Attn: General Counsel                             2515 McKinney Avenue, Suite 800                                    Dallas             TX           75201
  8373982   GARRISON TULARE LLC                                      C/O THE WOODMONT CO.                                      2100 WEST 7TH STREET                                                                                                 FORT WORTH         TX           76107
  8373983   GARRISON TULARE LLC AND GARRISON TULARE OUTPARCEL, LLC   C/O THE WOODMONT CO.                                      2100 W. 7TH STREET                                                                                                   FORT WORTH         TX           76107
  8323178   Garrison Tulare Outparcel LLC                            c/o The Woodmont Co.                                      2100 West 7th Street                                                                                                 Fort Worth         TX           76107
  8374498   GENERAL GROWTH PROPERTIES INC                            ATTN: GENERAL COUNSEL                                     110 NORTH WACKER DRIVE                                                                                               CHICAGO            IL           60606
  8331845   Genesee Valley Center                                    Attn: General Counsel                                     3341 S. Linden Rd.                                                                                                   Flint              MI           48507
  8331440   Genesee Valley Center                                    c/o Spinoso Real Estate Group DLS LLC                     Attn: General Counsel                             G‐3341 South Linden Road                                           Flint              MI           48507
  8331846   Genesee Valley Partners, LP                              Attn: General Counsel                                     124 Johnson Ferry Road                                                                                               Atlanta            GA           30328
  8374505   GENEVA RETAIL COMPANY, LLC                               ATTN: RICHARD B. TRANTER, ESQ.                            255 E. FIFTH STREET                               SUITE 1900                                                         CINCINNATI         OH           45202
  8323397   Geneva Retail Company, LLC                               c/o Jeffery R. Anderson Real Estate, Inc.                 Attn: General Counsel                             Rookwood Tower                      3805 Edwards Road, Suite 700   Cincinnati         OH           45209
  8331485   GGP‐Maine Mall LLC                                       Attn: Law/Lease Administration Department                 350 N. Orleans Street, Suite 300                                                                                     Chicago            IL           60654
  8331176   GGP‐Maine Mall LLC                                       The Maine Mall                                            Attn: General Manager                             364 Maine Mall Road                                                South Portland     ME           04106
  8322633   Glade Lifestyle LLC                                      Attn: General Counsel                                     6723 Weaver Road                                  Suite 108                                                          Rockford           IL           61114
  8375309   GLADE LIFESTYLE, LLC                                     6723 WEAVER ROAD                                          SUITE 108                                                                                                            ROCKFORD           IL           61114‐8021
  8323269   Gottschalks Inc                                          Attn: General Counsel                                     7 River Park Place                                                                                                   Fresno             CA           93720
  8377291   GOTTSCHALKS INC                                          ATTN: GENERAL COUNSEL                                     7 RIVER PLACE EAST                                P.O. BOX 28920                                                     FRESNO             CA           93729
  8377292   GOTTSCHALKS INC                                          ATTN: JOSEPH W. LEVY OR GERALD H. BLUM                    860 FULTON MALL                                                                                                      FRESNO             CA           93721
  8377294   GOTTSCHALKS, INC.                                        ATTN: GENERAL COUNSEL                                     7 RIVER PARK PLACE EAST                           PO BOX 28920                                                       FRESNO             CA           93729
  8377295   GOTTSCHALKS, INC.                                        ATTN: GERALD H. BLUM                                      860 FULTON MALL                                                                                                      FRESNO             CA           93721
  8323035   Gottschalks, Inc.                                        Attn: Joseph W. Levy                                      860 Fulton Mall                                                                                                      Fresno             CA           93721
  8377298   GOTTSCHALKS, INC.                                        C/O COOLEY GODWARD KRONISH LLP                            ATTN: LAWRENCE C. GOTTLIEB, MICHAEL KLEIN         1114 AVENUE OF THE AMERICAS                                        NEW YORK           NY           10036
  8323031   Gottschalks, Inc.                                        c/o Cooley Godward Kronish LLP                            Attn: Lawrence C. Gottlieb, Michael Klein, Esq.   1114 Avenue of the Americas                                        New York           NY           10036
  8323030   Gottschalks, Inc.                                        c/o O'Melveny & Myers. LLP                                Attn: James Levin, Esq.; Steven H. Warren, Esq    400 South Hope Street                                              Los Angeles        CA           90071
  8331095   Grant & Lewis                                            Attn: General Counsel                                     PO Box 13395                                                                                                         Bakersfield        CA           93389
  8377929   GREECE RIDGE LLC                                         ATTN: GENERAL COUNSEL                                     1265 SCOTTSVILLE ROAD                                                                                                ROCHESTER          NY           14624
  8377930   GREECE RIDGE, LLC, A DE LLC                              1265 SCOTTSVILLE ROAD                                                                                                                                                          ROCHESTER          NY           14624
  8331470   Greene Town Center LLC                                   Attn: General Counsel                                     70 Birch Alley                                    Suite 200                                                          Beavercreek        OH           45440
  8331460   Greene Town Center LLC                                   Attn: General Counsel                                     Olshan Properties                                 5500 New Albany Road                Suite 200                      New Albany         OH           43054
  8331461   Greene Town Center LLC                                   Attn: General Counsel                                     Olshan Properties                                 600 Madison Avenue, 14th Floor                                     New York           NY           10022
  8331462   Greene Town Center LLC                                   c/o Mall Properties Inc                                   Attn: Lease Administration                        5500 New Albany Road East           Suite 310                      New Albany         OH           43054
  8331463   Greene Town Center LLC                                   c/o Steiner Properties, LLC                               Attn: General Counsel                             4200 Regent Street                  Suite 210                      Columbus           OH           43219
  8331464   Greene Town Center LLC                                   Mall Properties, Inc.                                     Attn: General Counsel                             5500 New Albany Road East           Suite 310                      New Albany         OH           43054
  8331605   Guam Premier Outlets                                     Attn: General Counsel                                     199 Chalan San Antonio Road                       Suite 200                                                          Tamuning           GU           96913
  8378735   GUAM PREMIER OUTLETS                                     ATTN: GENERAL COUNSEL                                     199 CHALAN SAN ANTONIO ROAD                                                                                          TAMUNING           GU           96913
  8322995   Guam Premier Outlets                                     c/o NAI ChaneyBrooks HQ                                   Attn: Steve K Sombrero                            1440 Kapiolani Boulevard            Suite 1010                     Honolulu           HI           96814
  8379774   H&H RETAIL OWNER LLC                                     HOLLYWOOD & HIGHLAND                                      ATTN: GENERAL COUNSEL                             6801 HOLLYWOOD BOULEVARD            SUITE 170                      HOLLYWOOD          CA           90028
  8323407   H&H Retail Owner, LLC                                    Attn: General Counsel                                     4700 Wilshire Boulevard                                                                                              Los Angeles        CA           90010
  8379775   H&H RETAIL OWNER, LLC                                    ATTN: GENERAL COUNSEL                                     6922 HOLLYWOOD BOULEVARD                          SUITE 900                                                          LOS ANGELES        CA           90028
  8379776   H&H RETAIL OWNER, LLC                                    ATTN: GENERAL MANAGER                                     6801 HOLLYWOOD BOULEVARD                                                                                             HOLLYWOOD          CA           90028
  8379779   H&H RETAIL OWNER, LLC, A DE LLC                          4700 WILSHIRE BLVD.                                                                                                                                                            LOS ANGELES        CA           90010
  8331656   Hamilton Mall LLC                                        Attn: General Counsel                                     234 Mall Boulevard                                                                                                   King of Prussia    PA           19406‐2954
  8380306   HAMILTON MALL LLC                                        C/O KRAVCO COMPANY LLC                                    ATTN: LEGAL DEPARTMENT                            375 EAST ELM STREET                 SUITE 100                      CONSHOHOCKEN       PA           19428‐1973
  8380308   HAMILTON MALL, LLC, A DE LLC                             C/O KRAVCO COMPANY LLC                                    375 E. ELM STREET                                 SUITE 100                                                          CONSHOHOCKEN       PA           19428‐1973
  8331708   Hampton Owners LLC                                       c/o HSBC Realty Credit Corporation (USA)                  Attn: General Counsel                             East 40th Street ‐ 08                                              New York           NY           10016
  8331709   Hampton Owners LLC                                       c/o Mall Properties, Inc.                                 Attn: General Counsel                             5500 New Albany Road East           Suite 310                      New Albany         OH           43504
  8322640   Hanover UE LLC                                           Attn: General Counsel                                     c/o Urban Edge Properties                         120 Route 4 East                                                   Paramus            NJ           07652
  8323113   Hanover UE LLC                                           Attn: General Counsel                                     Urban Edge Properties                             210 Route 4 East                                                   Paramus            NJ           07652
  8380658   HANOVER UE LLC                                           ATTN: LEGAL DEPARTMENT; CHIEF OPERATING OFFICER           210 ROUTE 4 EAST                                                                                                     PARAMUS            NJ           07652
  8380659   HANOVER UE LLC, A DE LLC                                 210 ROUTE 4 EAST                                                                                                                                                               PARAMUS            NJ           07652
  8331137   Harlem Irving Companies                                  Attn: General Counsel                                     4104 North Harlem Avenue                                                                                             Chicago            IL           60634
  8331107   Hines Global REIT 2615 Med Center Parkway LLC            c/o DHA Asset Management, LLC                             Attn: General Counsel                             1901 Frederica Street                                              Owensboro          KY           42301‐4818
  8331627   Hines Global REIT 2615 Med Center Parkway LLC            c/o DHA Asset Management, LLC                             Attn: Property Manager                            1901 Frederica Street                                              Owensboro          KY           42301‐4818
  8385185   HOLLYWOOD & HIGHLAND                                     ATTN: GENERAL COUNSEL                                     6801 HOLLYWOOD BLVD                               SUITE 170                                                          HOLLYWOOD          CA           90028
  8385186   HOLLYWOOD & HIGHLAND                                     ATTN: LEASE COORDINATION                                  6922 HOLLYWOOD BOULEVARD                          SUITE 900                                                          HOLLYWOOD          CA           90028
  8385380   HONIGMAN MILLER SCHWARTZ AND COHN LLP                    ATTN: GENERAL COUNSEL                                     39400 WOODWARD AVENUE                             SUITE 101                                                          BLOOMFIELD HILLS   MI           48304‐5151
  8331177   Houston Pavilions LP                                     c/o H Pavilions I‐GP, LLC                                 Attn: General Counsel                             1401 Calumet Street                 Suite 601                      Houston            TX           77002
  8331487   Houston Pavilions LP                                     c/o H Pavilions I‐GP, LLC                                 Attn: General Counsel                             140 I Calumet Street, Suite 601                                    Houston            TX           77002
  8331489   Houston Pavilions, LP                                    c/o Entertainment Development Group, Inc                  Attn: William Denton                              29229 Canwood Street                Suite 107                      Agoura Hills       CA           91301
  8331478   Houston Pavilions, LP                                    c/o Entertainment Development Group, Inc                  Attn: William E. Denton                           29229 Canwood Street                Suite 107                      Agoura Hills       CA           91301
  8331166   HP Fannin Properties LP                                  c/o Canyon Capital Realty Advisors LLC                    Attn: Head of Asset Management                    2000 Avenue of the Stars            11th Floor                     Los Angeles        CA           90067
  8331167   HP Fannin Properties LP                                  c/o Midway Management, L.P.                               Attn: Property Management                         800 Town & Country Boulevard        #200                           Houston            TX           77024
  8331479   HP Fannin Properties, L.P                                c/o Midway Management, L. P.                              Attn: Property Management                         1201 Fannin Street, Suite 325                                      Houston            TX           77002
  8331134   HSBC Realty Credit Corporation                           Attn: General Counsel                                     452 Fifth Avenue                                                                                                     New York           NY           10018
  8331710   HSBC Realty Credit Corporation                           Attn: Mortgage Servicing Dept                             452 Fifth Avenue                                                                                                     New York           NY           10018
  8331316   HSBC Realty Credit Corporation                           Cozen O'Connor                                            Attn: Jonathan B Rosenbloom Esq.                  45 Broadway                         16th Floor                     New York           NY           10009
  8386027   HSC HOLDINGS LLC                                         ATTN: GENERAL COUNSEL                                     C/O BOHANNON DEVELOPMENT COMPANY                  60 31ST VENUE                                                      SAN MATEO          CA           94403‐3404
  8386072   HUBBARD REAL ESTATE INVESTMENTS                          ATTN: GENERAL COUNSEL                                     125 HIGH STREET                                                                                                      BOSTON             MA           02110
  8331597   HUH DI/OCP Crosslands LLC                                Attn: General Counsel                                     c/o O' Connor Property Management                 240 Royal Palm Way, 2nd Floor                                      Palm Beach         FL           33480
  8331586   HUH DI/OCP Crosslands LLC                                c/o the Hampshire Companies                               Attn: Mark S. Rosen                               22 Maple Avenue                                                    Morristown         NJ           07960




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                           Page 5 of 13
                                                                                    Case 19-12122-KG                        Doc 209                    Filed 10/16/19                     Page 20 of 31
                                                                                                                                             Exhibit B
                                                                                                                                        Landlord Service List
                                                                                                                                      Served via First Class Mail




MMLID                                             NAME                                                          Address 1                                    ADDRESS 2                              Address 3                         ADDRESS 4              CITY             STATE       Postal Code   COUNTRY
  8331235   HUH DI/OCP Crosslands LLC                           O'Connor Property Management                                   Attn: Yvonne Jones                            240 Royal Palm Way                  2nd Floor                        Palm Beach             FL           33480
  8322643   Huntington Mall Company                             Attn: General Counsel                                          2445 Belmont Avenue                           P.O. Box 2186                                                        Youngstown             OH           44504
  8386630   HUNTINGTON MALL COMPANY                             ATTN: GENERAL COUNSEL                                          PO BOX 932400                                                                                                      CLEVELAND              OH           44193
  8323445   Huntington Mall Company, a WV general partnership   2445 Belmont Avenue                                            PO Box 2186                                                                                                        Youngstown             OH           44504‐0186
  8331273   Huprich, Conn & Krasnove, LLP                       Attn: David L. Hulprich, Esq                                   7 West Seventh Street, Suite 1620                                                                                  Cincinatti             OH           45202
  8331836   Inland Western Lansing Eastwood LLC                 Attn: General Counsel                                          2901 Butterfield Road                                                                                              Oak Brook              IL           60523
  8331412   Inland Western Lansing Eastwood LLC                 c/o Retail Properties of America, Inc.                         Attn: Vice President/Director of Leasing      2021 Spring Road                    Suite 200                        Oak Brook              IL           60523
  8331413   Inland Western Lansing Eastwood LLC                 c/o RPAI Holdco Management LLC                                 Attn: Director of Collections                 2021 Spring Road                    Suite 200                        Oak Brook              IL           60523
  8331837   Inland Western Lansing Eastwood LLC                 c/o RPAI US Management, LLC                                    Attn: President/Property Management           2021 Spring Road, Suite 200                                          Oak Brook              IL           60523
  8331414   Inland Western Lansing Eastwood LLC                 Jeffrey R Anderson Real Estate Inc /Eastwood Towne Center      Attn: Bradley Wick                            3003 Preyde Boulevard                                                Lansing                MI           48912
  8387345   INLAND WESTERN WACO CENTRAL LIMITED PARTNERSHIP     ATTN: SVP/DIRECTOR OF LEASING                                  2021 SPRING ROAD                              SUITE 200                                                            OAK BROOK              TX           60523
  8387346   INLAND WESTERN WACO CENTRAL LIMITED PARTNERSHIP     C/O RETAIL PROPERTIES OF AMERICA, INC.                         ATTN: PRESIDENT ‐ WESTERN DIVISION            2021 SPRING ROAD                    SUITE 200                        OAK BROOK              IL           60523
  8387347   INLAND WESTERN WACO CENTRAL LIMITED PARTNERSHIP     C/O RPAI SOUTHWEST MANAGEMENT LLC                              2021 SPRING ROAD                              SUITE 200                                                            OAK BROOK              IL           60523
  8331523   Irvine Company LLC                                  Attn: General Counsel                                          110 Innovation Drive                                                                                               Irvine                 CA           92617
  8331799   Irvine Company Retail Properties                    Attn: General Counsel                                          401 Newport Center Drive                      Suite A150                                                           Newport Beach          CA           92660
  8331524   Irvine Company, Retail Properties                   Attn: General Counsel                                          670 Spectrum Center Drive                                                                                          Irvine                 CA           92618
  8331525   Irvine Spectrum Center                              Attn: General Counsel                                          670 Spectrum Center Drive                                                                                          Irvine                 CA           92618
  8331514   Irvine Spectrum Center                              Attn: General Counsel                                          71 Fortune Drive                              Suite 970                                                            Irvine                 CA           92618
  8331531   IVT Parke Cedar Park LLC                            Attn: Property Manager                                         3025 Highland Parkway, Suite 350                                                                                   Downers Grove          IL           60515
  8331204   IVT Parke Cedar Park LLC                            c/o InvenTrust Properties Corp                                 Attn: Legal ‐ Leasing & Property Management   3025 Highland Parkway               Suite 350                        Downers Grove          IL           60515
  8331567   J.C. Penney Company Inc                             Attn: General Counsel                                          1301 6th Avenue                                                                                                    New York               NY           10019
  8331556   J.C. Penney Company Inc                             Attn: General Counsel                                          1301 Avenue of the Americas                                                                                        New York               NY           10019
  8331557   J.C. Penney Company Inc                             Attn: General Counsel                                          6501 Legacy Drive,                                                                                                 Plano                  TX           75024
  8331558   J.C. Penney Company Inc                             Attn: Real Estate Department                                   715 Peachtree Street N.E.                                                                                          Atlanta                GA           30308
  8331559   J.C. Penney Corporation, Inc                        Attn: General Counsel                                          6501 Legacy Drive                                                                                                  Plano                  TX           75024
  8387743   J.C. PENNY PROPERTIES INC                           C/O JC PENNY COMPANY, INC.                                     ATTN: REAL ESTATE COUNSEL                     PO BOX 4015                                                          BUENA PARK             CA           90624
  8388691   JAMESTOWN PREMIER GEORGETOWN PARK CORP              ATTN: STEVE YEAGER                                             ONE OVERTON PARK, 12TH FLOOR                  3625 CUMBERLAND BOULEVARD                                            ATLANTA                GA           30339
  8323250   JC Penney Properties, Inc.                          Attn: Real Estate Counsel                                      PO Box 10001                                                                                                       Dallas                 TX           75301
  8323249   JC Penney Properties, Inc.                          Attn: Real Estate Counsel                                      P.O. Box 4015                                                                                                      Buena Park             CA           90624
  8389191   JEMAL'S CAYRE WOODIES LLC                           ATTN: GENERAL COUNSEL                                          PO BOX 714619                                                                                                      CINCINNATI             OH           45271‐4619
  8389192   JEMAL'S CAYRE WOODIES LLC                           C/O DOUGLAS DEVELOPMENT CORPORATION                            ATTN: NORMAL JEMAL                            702 H STREET, NW                    SUITE 400                        WASHINGTON             DC           20001
  8389194   JEMAL'S CAYRE WOODIES, LLC                          C/O WOODIES HOLDINGS, LLC                                      ATTN: NORMAL JEMAL                            702 H STREET, NW                    SUITE 400                        WASHINGTON             DC           20001
  8389826   JLL                                                 ATTN: ASSET MANAGER                                            C/O CIII ASSET MANAGEMENT LLC                 5221 N. O'CONNOR BOULEVARD          SUITE 600                        IRVING                 TX           75039
  8492855   JLL                                                 Attn: General Counsel                                          3344 Peachtree Road, Suite 1200                                                                                    Atlanta                GA           30326
  8389827   JLL                                                 ATTN: GENERAL MANAGER                                          14000 LAKESIDE CIRCLE                                                                                              STERLING HEIGHTS       MI           49015
  8391001   JONES LANG LASALLE                                  ATTN: COUNSEL/WESTGATE MALL                                    3344 PEACHTREE ROAD NE, SUITE 1200                                                                                 ATLANTA                GA           30326
  8391002   JONES LANG LASALLE                                  ATTN: MICHAEL F. TOMLINSON                                     C/O: TROUTMAN SANDERS LLP                     301 S COLLEGE STREET, SUITE 3400                                     CHARLOTTE              NC           28202
  8391000   JONES LANG LASALLE                                  ATTN: PROPERTY MANAGEMENT                                      LIBERTY CENTER MALL OFFICE                    7100 FOUNDRY ROW, SUITE 204                                          LIBERTY TOWNSHIP       OH           45069
  8322654   Jones Lang LaSalle                                  Attn: Property Management                                      Liberty Center Mall Office                    7100 Foundry Row, Suite 204                                          Liberty Township, OH   OH           45069
  8331156   Jones Lang LaSalle Americas Inc                     Attn: Counsel ‐ Lakeforest Mall                                3344 Peachtree Road Northeast                 Suite 1200                                                           Atlanta                GA           30326
  8331157   Jones Lang Lasalle Americas Inc                     Attn: General Counsel‐Lakeforest Mall                          200 East Randolph Drive                                                                                            Chicago                IL           60601
  8331158   Jones Lang Lasalle Americas Inc                     Attn: President and CEO, Retail                                3344 Peachtree Road Northeast                 Suite 1200                                                           Atlanta                GA           30326
  8331457   Jones Lang Lasalle Americas, Inc                    Attn: Gregory T. Maloney                                       1125 Sanctuary Parkway                        Suite 170                                                            Alpharetta             GA           30009
  8323481   Jones Lang LaSalle Americas, Inc.                   3344 Peachtree Road NE                                         Suite 1200                                                                                                         Atlanta                GA           30326
  8323399   JPMorgan Chase Bank, N.A.                           Attn: General Counsel                                          700 N. Pearl Street, 13th Floor                                                                                    Dallas                 TX           75201
  8392107   JPMORGAN CHASE BANK, N.A.                           ATTN: RYAN DEMPSEY, EXECUTIVE DIRECTOR                         REAL ESTATE BANKING                           201 N. CENTRAL AVE.                 FLOOR 20                         PHOENIX                AZ           85004
  8322644   Ka Makana Ali'i                                     Attn: General Counsel                                          841 Bishop Street, Suite 1070                                                                                      Honolulu               HI           96813
  8392516   KAMEHAMEHA SCHOOL                                   ATTN: COMMERCIAL ASSET MANAGER                                 KAWAIAHA'O PLAZA, SUITE 200                   567 SOUTH KING STREET                                                HONOLULU               HI           96813
  8392639   KAPOLEI HAWAII PROPERTY COMPANY                     ATTN: GENERAL COUNSEL                                          91‐5431 KAPOLEI PARKWAY, SUITE 427                                                                                 KAPOLEI                HI           96707
  8323123   Kapolei Hawaii Property Company                     c/o DeBartolo Development LLC                                  841 Bishop Street, Suite 1070                                                                                      Honolulu               HI           96813
  8392644   KAPOLEI HAWAII PROPERTY COMPANY LLC                 ATTN: GENERAL COUNSEL                                          91‐5431 KAPOLEI PARKWAY, SUITE 427                                                                                 KAPOLEI                HI           96707
  8392645   KAPOLEI HAWAII PROPERTY COMPANY LLC                 ATTN: JAMES D. PALERMO, ESQ.                                   C/O: DEBARTOLO HOLDINGS, LLC                  15436 N. FLORIDA AVE., SUITE 200                                     TAMPA                  FL           33613
  8392646   KAPOLEI HAWAII PROPERTY COMPANY LLC                 ATTN: SETH LAYTON                                              C/O DEBARTOLO DEVELOPMENT, LLC                4401 W. KENNEDY BLVD., 3RD FLOOR                                     TAMPA                  FL           33609
  8392643   KAPOLEI HAWAII PROPERTY COMPANY LLC                 ATTN: STEPHANIE ENGLAND                                        91‐5431 KAPOLEI PARKWAY, SUITE 427                                                                                 KAPOLEI                HI           96707
  8392641   KAPOLEI HAWAII PROPERTY COMPANY LLC                 C/O DEBARTOLO DEVELOPMENT, LLC                                 841 BISHOP STREET, SUITE 1070                                                                                      HONOLULU               HI           96813
  8392647   KAPOLEI HAWAII PROPERTY COMPANY, LLC                C/O DEBARTOLO HOLDINGS, LLC                                    ATTENTION: JAMES D. PALERMO, ESQ.             15436 N. FLORIDA AVE                SUITE 200                        TAMPA                  FL           33613
  8392648   KAPOLEI HAWAII PROPERTY COMPANY, LLC, A DE LLC      91‐5431 KAPOLEI PARKWAY                                        SUITE 427                                                                                                          KAPOLEI                HI           96707
  8393488   KEYBANK NATIONAL ASSOCIATION                        ATTN: NANETTE HAMMOND, ASSISTANT VICE PRESIDENT                10 WEST MARKET STREET                         9TH FLOOR                                                            INDIANAPOLIS           IN           46204
  8393728   KILDEER VILLAGE SQUARE LLC                          C/O BOND COMPANIES                                             ATTN: ROBERT J. BOND                          350 WEST HUBBARD STREET, #450                                        CHICAGO                IL           60610
  8323440   Kildeer Village Square, LLC, a DE LLC               c/o Bond Companies                                             350 West Hubbard Street                       #450                                                                 Chicago                IL           60610
  8323287   Kimco Realty Corporation                            Attn: General Counsel                                          3333 New Hyde Park Road                       Suite 100                                                            New Hyde Park          NY           11042
  8394356   KKR LEGENDS LLC                                     ATTN: GENERAL COUNSEL                                          1843 VILLAGE WEST PARKWAY                     SUITE C127                                                           KANSAS CITY            KS           66111
  8394357   KKR LEGENDS LLC                                     ATTN: GENERAL COUNSEL                                          RED LEGACY ASSET MANAGEMENT                   C/O HEATHER TROWER                  4717 CENTRAL                     KANSAS CITY            MO           64112
  8394359   KKR LEGENDS LLC                                     ATTN: NICOLE RUDMAN BROWN                                      227 WEST MONROE STREET                        SUITE 3500                                                           CHICAGO                IL           60606
  8323348   KKR Legends LLC                                     c/o Legacy Asset Management, LLC                               Attn: General Counsel                         4717 Central                                                         Kansas City            MO           64112
  8394361   KLA MONTEREY LEASEHOLD LLC                          ATTN: GENERAL COUNSEL                                          DEL MONTE CENTER                              1500 DEL MONTE CENTER                                                MONTEREY               CA           93940
  8394363   KLA MONTEREY LEASEHOLD LLC                          C/O LUBERT‐ADLER MANAGEMENT WEST, INC.                         ATTN: GENERAL COUNSEL                         1401 OCEAN AVENUE                   SUITE 350                        SANTA MONICA           CA           90401
  8394894   KRAVCO COMPANY LLC                                  ATTN: GENERAL COUNSEL                                          234 MALL BOULEVARD                                                                                                 KING OF PRUSSIA        PA           19406‐2954
  8322740   L&B Realty Advisors LLP                             Attn: General Counsel                                          5910 North Central Expressway                 Suite 1200                                                           Dallas                 TX           75206
  8323208   L&B Realty Advisors LLP                             Attn: General Counsel                                          8750 North Central Expressway                 Suite 800                                                            Dallas                 TX           75231
  8395492   LAKE CHARLES CENTER LLC                             ATTN: GENERAL COUNSEL                                          10606 COURSEY BOULEVARD                       SUITE B                                                              BATON ROUGE            LA           70816
  8323437   Lake Charles Center, LLC                            10606 Coursey Boulevard                                        Suite B                                                                                                            Baton Rouge            LA           70816
  8331209   Lake Charles Center, LLC                            c/o Stirling Properties, LLC                                   Attn: General Counsel                         1819 West Pinhook Road              Suite 200                        Lafayette              LA           70508
  8331458   Lakeforest Associates                               c/o MS Management Associates, Inc                              Attn: General Counsel                         225 West Washington Street                                           Indianapolis           IN           46204
  8331459   Lakeforest Mall                                     Mall Management Office                                         Attn: General Counsel                         701 Russell Avenue                                                   Gaithersburg           MD           20877
  8331140   Lakeforest Owner LLC                                Attn: General Counsel                                          701 Russell Avenue                                                                                                 Gaithersburg           MD           20877
  8331159   Lakeforest Owner LLC                                Five Mile Capital Partners LLC                                 Attn: General Counsel                         Three Stamford Plaza                12th Floor                       Stamford               CT           06901
  8331448   Lakeforest Owner LLC                                Lakeforest Mall                                                Attn: General Counsel                         Management Office                   701 Russell Avenue               Gaithersburg           MD           20877
  8331152   Lakeforest Owner LLC                                Urban Retail Properties LLC                                    Attn: Treasurer                               111 East Wacker Drive               Suite 2400                       Chicago                IL           60601
  8331449   Lakefront Associates LLC                            Attn: General Counsel                                          200 East Long Lake Road                       PO Box 200                                                           Bloomfield             MI           48303
  8331348   Lakeside Shopping Center                            Lakeside Shopping Center                                       Attn: Mr Glen Wilson                          3301 Veterans Memorial Boulevard    Suite 209                        Metaire                LA           70002
  8331826   Lansing Pavilion LLC                                Attn: General Counsel                                          3805 Edwards Road                                                                                                  Cincinnati             OH           45209
  8331827   Lansing Pavilion LLC                                Attn: General Counsel                                          c/o Jeffrey R Anderson Real Estate            3805 Edwards Road                   Suite 700                        Cincinnati             OH           45209
  8396152   LASALLE INVESTMENT MANAGEMENT, INC.                 ATTN: DAVID LANER                                              333 W. WACKER DRIVE                           SUITE 2300                                                           CHICAGO                IL           60606
  8331406   LaSalle Investment Management, Inc.                 Attn: General Counsel                                          200 East Randolph                                                                                                  Chicago                IL           60601
  8396153   LASALLE INVESTMENT MANAGEMENT, INC.                 ATTN: GENERAL COUNSEL                                          333 WEST WACKER DRIVE                         SUITE 2300                                                           CHICAGO                IL           60606
  8396154   LASALLE INVESTMENT MANAGEMENT, INC.                 ATTN: GENERAL COUNSEL                                          333 W. WACKER DRIVE                           SUITE 2300                                                           CHICAGO                IL           60606
  8331142   LC Portland LLC                                     Attn: General Counsel                                          180 East Broad Street, 21st Floor                                                                                  Columbus               OH           43215
  8331834   LC Portland LLC                                     c/o Glimcher                                                   Attn: General Counsel                         180 East Broad Street, 21st Floor                                    Columbus               OH           43215




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                          Page 6 of 13
                                                                                                  Case 19-12122-KG                        Doc 209                   Filed 10/16/19                      Page 21 of 31
                                                                                                                                                          Exhibit B
                                                                                                                                                     Landlord Service List
                                                                                                                                                   Served via First Class Mail




MMLID                                              NAME                                                                       Address 1                                    ADDRESS 2                             Address 3                           ADDRESS 4              CITY         STATE       Postal Code   COUNTRY
  8331422   LC Portland LLC                                                  c/o Glimcher                                                    Attn: General Counsel                          BNY Mellon Center, 500 Grant Center   Suite 2000                     Pittsburgh         PA           15219
  8331711   LeClairRyan                                                      Attn: Ray W. King, Substitute Trustee                           999 Waterside Drive                            Suite 2100                                                           Norfolk            VA           23510
  8331603   Leeds Retail Center LLC                                          Attn: Retail Lease Administration                               6200 Grand River Blvd. Easr, Suite 446                                                                              Leeds              AL           35094
  8397137   LEEDS RETAIL CENTER LLC                                          C/O DANIEL REALTY COMPANY, LLC                                  ATTN: GENERAL COUNSEL                          3660 GRANDVIEW PARKWAY, SUITE 100                                    BIRMINGHAM         AL           35243
  8397136   LEEDS RETAIL CENTER LLC                                          C/O DANIEL REALTY COMPANY, LLC                                  ATTN: GRAND RIVER ADMINISTRATION               3660 GRANDVIEW PARKWAY, SUITE 100                                    BIRMINGHAM         AL           35243
  8323068   Leeds Retail Center, LLC                                         Attn: Retail Lease Administration                               c/o PCH Management, LLC                        11 N Water St. Suite 8290                                            Mobile             AL           36602
  8397141   LEEDS RETAIL CENTER, LLC                                         C/O LEEDS RETAIL CENTER, LLC                                    6200 GRAND RIVER BLVD. EAST                    SUITE 446                                                            LEEDS              AL           35094
  8397182   LEGENDS OF KC, LP                                                C/O RED DEVELOPMENT                                             ATTN: DIRECTOR OF DEVELOPMENT ‐ LEGAL          6263 NORTH SCOTTSDALE ROAD            SUITE 330                      SCOTTSDALE         AZ           85250
  8331097   Linton Delray LLC                                                c/o Madison Marquette Retail Services, LLC                      Attn: General Counsel                          100 SE 3rd Avenue, Suite 2208                                        Ft. Lauderdale     FL           33394
  8331835   LLyod Center                                                     Attn: General Counsel                                           958 Lloyd Center, Suite F‐112                                                                                       Portland           OR           97232
  8400446   LPF GENEVA COMMONS, LLC                                          ATTN: GENERAL COUNSEL                                           26953 NETWORK PLACE                                                                                                 CHICAGO            IL           60673
  8400447   LPF GENEVA COMMONS, LLC                                          ATTN: GENERAL COUNSEL                                           ONE PARKVIEW PLAZA                             9TH FLOOR                                                            OAKBROOK TERRACE   IL           60181
  8331408   LPF Geneva Commons, LLC                                          c/o Mid America Asset Management, Inc.                          Attn: General Counsel                          One Parkview Plaza                    9th Floor                      Oakbrook Terrace   IL           60181
  8331688   LS3P Architects                                                  Attn: General Counsel                                           24 North Market Street                         Suite 300                                                            Charleston         SC           29401
  8331847   LSREF3 Spartan (Genesee) LLC                                     Attn: General Counsel                                           211 North Haskell Avenue                       Suite 1700                                                           Dallas             TX           75204
  8331848   LSREF3 Spartan (Genesee) LLC                                     Attn: General Counsel                                           3341 S. Linden Rd.                                                                                                  Flint              MI           48507
  8331849   LSREF3 Spartan (Genesee) LLC                                     Genesee Valley Center                                           Attn: General Counsel                          3341 South Linden Road                                               Flint              MI           48507
  8331480   LVA4 Houston Greenstreet LP                                      Attn: General Counsel                                           1201 Fannin                                    Suite 325                                                            Houston            TX           77002
  8492859   LVA4 Houston Greenstreet, LP                                     Attn: General Counsel                                           1201 Fannin                                                                                                         Houston            TX           77002
  8401216   MACERICH                                                         ATTN: JANET SASSER                                              SENIOR MANAGER, SENIOR OPERATIONS PARALEGAL    401 WILSHIRE BOULEVARD, SUITE 700                                    SANTA MONICA       CA           90401
  8401519   MACY'S WEST STORES, INC.                                         ATTN: PRESIDENT ‐ REGIONAL DIRECTOR OF STORES                   170 O’FARRELL STREET                                                                                                SAN FRANCISCO      CA           94102
  8401520   MACY'S WEST STORES, INC.                                         ATTN: PRESIDENT ‐ REGIONAL DIRECTOR OF STORES                   170 O'FARRELL STREET                                                                                                SAN FRANCISCO      CA           94102
  8401521   MACY'S WEST STORES, INC.                                         ATTN: REAL ESTATE                                               2001 S. ALAMEDA ST.                                                                                                 LOS ANGELES        CA           90058
  8323254   Macy's West Stores, Inc.                                         Attn: Real Estate Department                                    7 West Seventh Street                                                                                               Cincinnati         OH           45202
  8331118   Madison Bay Street LLC                                           Attn: Chief Financial Officer                                   2001 Pennsylvania Avenue N.W., 10th Floor                                                                           Washington         DC           20006
  8331657   Madison Bay Street LLC                                           Attn: General Counsel                                           5616 Bay Street                                                                                                     Emeryville         CA           94608
  8331267   Madison Bay Street LLC                                           c/o Bay Street Emeryville                                       Attn: General Counsel                          5616 Bay Street                                                      Emeryville         CA           94608
  8322486   Madison Marquette                                                Attn: General Counsel                                           909 Montgomery Street, Suite 200                                                                                    San Francisco      CA           94133
  8331075   Mainplace Shoppingtown LLC                                       Attn: General Counsel                                           11601 Wilshire Boulevard, 11th Floor                                                                                Los Angeles        CA           90025
  8331499   Mainplace Shoppingtown LLC                                       c/o Centennial Real Estate Management LLC                       8750 North Central Expressway                  Suite 1740                                                           Dallas             TX           75231
  8331500   Mainplace Shoppingtown LLC                                       c/o Westfield LLC                                               Attn: General Counsel                          11601 Wilshire Boulevard              11th Floor                     Los Angeles        CA           90025
  8331104   Mall 1 ‐ Bay Plaza LLC                                           Attn: General Counsel                                           200 Baychester Avenue                                                                                               Bronx              NY           10475
  8331633   Mall 1‐Bay Plaza LLC                                             c/o Prestige Properties & Development Co.                       Attn: General Counsel                          546 5th Avenue 15th Floor                                            New York           NY           10036
  8331632   Mall 1‐Bay Plaza LLC                                             c/o Prestige Properties & Development Co., Inc.                 Attn: General Counsel                          546 5th Avenue 15th Floor                                            New York           NY           10036
  8331144   Mall of America                                                  Attn: General Counsel                                           2131 Lindau Lane                               Suite 500                                                            Bloomington        MN           55425
  8331222   Mann Enterprises Inc                                             Attn: Stephen T. Falvey, Managing Director                      455 North Cityfront Plaza Drive                Suite 2400                                                           Chicago            IL           60611
  8331585   Mann Enterprises Inc.                                            Attn: Mr. Todd Holzer, Pres.                                    c/o Sunbelt Investment Holdings Inc.           8095 Othello Avenue                                                  San Diego          CA           92111
  8331855   Marion Plaza Inc                                                 Attn: General Counsel                                           Eastwood Mall                                  2445 Belmont Avenue                   PO Box 2186                    Youngstown         OH           44504‐0186
  8402921   MARIPOSA PARCEL #4 LLC                                           C/O COMMPROS, INC.                                              ATTN: WENDELL HINDLEY                          1401 QUAIL STREET                     SUITE 105                      NEWPORT BEACH      CA           92660
  8323436   Mariposa Parcel #4, LLC, a DE LLC                                c/o CommPros, Inc.                                              1401 Quail Street                              Suite 105                                                            Newport Beach      CA           92660
  8331638   Massachusetts Mutual Life Insurance Company                      c/o Cornerstorne Real Estate Advisers                           Attn: Loan Servicing                           One Financial Plaza                                                  Hartford           CT           06103
  8405325   MC ASB 10 SSS, LLC                                               C/O MADISON CAPITAL                                             ATTN: GENERAL COUNSEL                          55 EAST 59TH STREET                   17TH FLOOR                     NEW YORK           NY           10022
  8323455   MC ASB 10 SSS, LLC, a DE LLC                                     c/o Madison Capital                                             55 E. 59th Street                              17th Floor                                                           New York           NY           10022
  8331191   Memorial City Mall LP                                            Attn: Mall Manager                                              303 Memorial City                                                                                                   Houston            TX           77024
  8331192   Memorial City Mall LP                                            c/o Metro National Corporation                                  Attn: Legal Department                         929 Gessner                           Suite 2800                     Houston            TX           77024
  8331194   Memorial City Mall LP                                            c/o Metro National Corporation                                  Attn: Legal Department                         945 Bunker Hill                       Suite 400                      Houston            TX           77024
  8331193   Memorial City Mall LP                                            c/o Metro National Corporation                                  Attn: Legal Department                         945 Bunker Hill                                                      Houston            TX           77024
  8331083   Memorial City Mall, LP                                           Attn: General Counsel                                           303 Memorial City                                                                                                   Houston            TX           77024
  8331519   Memorial City Mall, LP                                           c/o Metro National Corporation                                  Attn: Chief Financial Officer                  Two Memorial City Plaza               820 Gessner, 18th Floor        Houston            TX           77024
  8331508   Memorial City Mall, LP                                           c/o Metro National Corporation                                  Attn: Legal Department                         PO Box 19509                                                         Houston            TX           77224
  8408325   MERLONE GEIER MANAGEMENT LLC AS AGENT FOR MGP XI NORTHGATE LLC   ATTN: GENERAL COUNSEL                                           425 CALIFORNIA STREET, 10TH FLOOR                                                                                   SAN FRANCISCO      CA           94104
  8323308   Merlone Geier Partners                                           Northgate Mall                                                  Attn: General Counsel                          5800 Northgate Mall                   Suite 200                      San Rafael         CA           94903
  8408383   MERVYN'S                                                         ATTN: GENERAL COUNSEL                                           22301 FOOTHILL BOULEVARD                                                                                            HAYWARD            CA           94541
  8323290   Mervyn's                                                         Attn: Legal Department/Real Property Supervisor                 22301 Foothill Boulevard                                                                                            Hayward            CA           94541
  8323279   Mervyn's                                                         Attn: Legal/ Real Property Supervisor                           22301 Foothill Boulevard (MO2Q)                                                                                     Hayward            CA           94541
  8323280   Mervyn's                                                         Attn: Legal/Real Property Supervisor                            22301 Foothill Boulevard                                                                                            Hayward            CA           94541
  8322631   Metropolis Lifestyle Center LLC                                  Attn: General Counsel                                           2650 Thousand Oaks Blvd.                       Suite 2200                                                           Memphis            TN           38118
  8323116   Metropolis Lifestyle Center LLC                                  Attn: Legal Department                                          2650 Thousand Oaks Blvd.                       Suite 2200                                                           Memphis            TN           38118
  8331346   Metropolitan Life Insurance Company                              Attn: Associate General Counsel                                 425 Market Street                              Suite 1050                                                           San Francisco      CA           94105
  8408464   METROPOLITAN LIFE INSURANCE COMPANY                              ATTN: GENERAL COUNSEL                                           333 SOUTH HOPE STREET                          SUITE 3650                                                           LOS ANGELES        CA           90071
  8331174   Metropolitan Life Insurance Company                              Attn: General Counsel                                           425 Market Street                              Suite 1050                                                           San Francisco      CA           94105
  8408463   METROPOLITAN LIFE INSURANCE COMPANY                              ATTN: GENERAL COUNSEL                                           C/O MET LIFE REAL ESTATE INVESTORS             333 SOUTH HOPE STREET                 SUITE 3650                     LOS ANGELES        CA           90071
  8331748   Metropolitan Life Insurance Company                              Attn: Senior Vice President, Real Estate Investments            One Metlife Way                                                                                                     Whippany           NJ           07981
  8323094   Metropolitan Life Insurance Company                              Attn: SVP Real Estate Investments                               10 Park Avenue                                                                                                      Morristown         NJ           07962
  8408467   METROPOLITAN LIFE INSURANCE COMPANY                              C/O METLIFE INVESTMENT ADVISORS, LLC                            ATTN: SENIOR VP‐ REAL ESTATE INVESTMENTS       10 PARK AVENUE                                                       MORRISTOWN         NJ           07960
  8323000   Metropolitan Life Insurance Company                              c/o MetLife Real Estate Investors                               Attn: Director                                 333 South Hope Street                 Suite 3650                     Los Angeles        CA           90071
  8331347   Metropolitan Life Insurance Company                              c/o Metlife Real Estate Investors                               Attn: Director/Officer in Charge               333 South Hope Street                 Suite 3650                     Los Angeles        CA           90071
  8323001   Metropolitan Life Insurance Company                              c/o MetLife Real Estate Investors                               Attn: Regional Associate General Counsel       425 Market Street                     Suite 1050                     San Francisco      CA           94105
  8408596   MGP XI NORTHGATE LLC                                             C/O MERLONE GEIER MANAGEMENT, LLC                               ATTN: LEASE ADMINISTRATION                     425 CALIFORNIA STREET                 10TH FLOOR                     SAN FRANCISCO      CA           94104
  8408593   MGP XI NORTHGATE LLC                                             RE: NORTHGATE MALL, UNIT #731‐129                               425 CALIFORNIA STREET, 10TH FLOOR              ATTN: LEASE ADMINISTRATION                                           SAN FRANCISCO      CA           94104‐2113
  8408594   MGP XI NORTHGATE LLC                                             RE: NORTHGATE MALL, UNIT #731‐129                               ATTN: LEASE ADMINISTRATION                     425 CALIFORNIA STREET                 10TH FLOOR                     SAN FRANCISCO      CA           94104‐2113
  8408722   MID‐AMERICA ASSET MANAGEMENT, INC.                               ATTN: GENERAL COUNSEL                                           122 COMMONS DRIVE                                                                                                   GENEVA             IL           60134
  8408720   MID‐AMERICA ASSET MANAGEMENT, INC.                               ATTN: GENERAL COUNSEL                                           ONE PARKVIEW PLAZA, 9TH FLOOR                                                                                       OAKBROOK TERRACE   IL           60181
  8408719   MID‐AMERICA ASSET MANAGEMENT, INC.                               ATTN: GENERAL COUNSEL                                           ONE PARKVIEW PLAZA                             9TH FLOOR                                                            OAKBROOK TERRACE   IL           60181‐4731
  8331410   Mid‐America Asset Management, Inc.                               c/o One Parkview Plaza                                          9th Floor                                                                                                           Oakbrook Terrace   IL           60181
  8323193   Millcreek Mall                                                   Attn: General Counsel                                           2445 Belmont Avenue                            PO Box 2186                                                          Youngstown         OH           44504‐0186
  8408919   MILLCREEK MALL                                                   ATTN: GENERAL COUNSEL                                           5577 YOUNGSTOWN‐WARREN ROAD                                                                                         NILES              OH           44446
  8408920   MILLCREEK MALL                                                   ATTN: JOSEPH P. MULLIGAN ‐ ATTORNEY AT LAW                      5577 YOUNGSTOWN‐WARREN ROAD                                                                                         NILES              OH           44446
  8331442   Mindy Wolin Sherman Partner                                      c/o Perkins Cole LLP                                            Attn: General Counsel                          131 South Dearborn Street             Suite 1700                     Chicago            IL           60603‐5559
  8331443   Mindy Wolin Sherman Partner                                      Perkins Cole LLP                                                131 South Dearborn Street                      Suite 1700                                                           Chicago            IL           60603‐5559
  8331737   MMP Arkansas LLC                                                 c/o Northwest Arkansas Mall                                     4201 North Shiloh Drive                                                                                             Fayetteville       AR           72703
  8331738   MMP Arkansas LLC                                                 c/o Northwest Arkansas Mall                                     Mall Management Office                         Attn: Midwest Mall Properties, LLC    4201 North Shiloh Drive        Fayetteville       AR           72703
  8331195   MNC Mall Ltd                                                     General Growth Management Inc                                   Attn: Management Services/Memorial City Mall   110 North Wacker Drive                                               Chicago            IL           60606
  8331184   MNC Mall Ltd                                                     Memorial City Mall                                              Attn: Mall Manager                             303 Memorial City                                                    Houston            TX           77024
  8331509   MNC Mall, Ltd                                                    Attn: Legal Department                                          820 Gessner, Suite 1800                                                                                             Houston            TX           77024
  8331066   MOAC Mall Holdings LLC                                           Attn: General Counsel                                           2131 Lindau Lane                               Suite 500                                                            Bloomington        MN           55425
  8331823   MOAC Mall Holdings LLC                                           Attn: General Counsel                                           2131 Lindau Lane                               Suite 500                                                            Bloomington        MN           55425‐2640
  8331822   MOAC Mall Holdings LLC                                           Attn: General Counsel                                           60 East Broadway                                                                                                    Bloomington        MN           55425
  8331617   MOAC Mall Holdings LLC                                           Mall of America Management Office                               Attn: General Counsel                          2131 Lindau Lane                      Suite 500                      Bloomington        MN           55425




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                                       Page 7 of 13
                                                                                        Case 19-12122-KG                         Doc 209                    Filed 10/16/19                       Page 22 of 31
                                                                                                                                                  Exhibit B
                                                                                                                                             Landlord Service List
                                                                                                                                           Served via First Class Mail




MMLID                                                    NAME                                                        Address 1                                    ADDRESS 2                               Address 3                            ADDRESS 4                   CITY        STATE       Postal Code   COUNTRY
  8331624   MOAC MALL HOLDINGS LLC                                  Mall of America Management Office                               Attn: General Counsel                            2131 Lindau Lane                       Suite 500                           Bloomington       MN           55425‐2640
  8331618   MOAC Mall Holdings LLC                                  Mall of America Management Office                               Attn: General Counsel                            2131 Lindau Lane                       Suite 500                           Bloomington       MN           55425‐5550
  8331444   Montclair Plaza                                         c/o Spinoso Management Group LLC                                Attn: General Counsel                            100 Northern Concourse                                                     North Syracuse    NY           13212
  8331861   Montclair Plaza LLC                                     Attn: General Counsel                                           110 North Wacker Drive                                                                                                      Chicago           IL           60606
  8331776   Moreno Valley Mall                                      Attn: General Counsel                                           22500 Town Circle, Suite 1206                                                                                               Moreno Valley     CA           92553
  8331777   Moreno Valley Mall                                      c/o GGP‐Moreno Valley Inc                                       Attn: Law/Lease Administration Department        110 North Wacker Drive                                                     Chicago           IL           60606
  8331375   Moreno Valley Mall                                      c/o Spinoso Management Group LLC                                Attn: General Counsel                            112 Northern Concourse                                                     North Syracuse    NY           13212
  8331775   Moreno Valley Mall, LP                                  c/o GGP‐Moreno Valley Inc                                       Attn: Law/Lease Administration Department        110 North Wacker Drive                                                     Chicago           IL           60606
  8331689   NationsBank of South Carolina NA                        Attn: General Counsel                                           200 Meeting Street                               Suite 401                                                                  Charleston        SC           29401
  8414220   NED ALTOONA LLC                                         75 PARK PLAZA                                                   C/O NEW ENGLAND DEVELOPMENT                                                                                                 BOSTON            MA           02116
  8331370   NED Altoona LLC                                         c/o Goulston & Storrs PC                                        Attn: NED ‐ Des Moines                           400 Atlantic Avenue                                                        Boston            MA           02110‐3333
  8414222   NED ALTOONA LLC                                         C/O NEW ENGLAND DEVELOPMENT                                     ATTN: GENERAL COUNSEL                            75 PARK PLAZA                                                              BOSTON            MA           02116
  8331728   NEWAGE PHM LLC                                          Attn: General Counsel                                           411 East Huntington Drive, Unit 305                                                                                         Arcadia           CA           91006
  8331690   Nexsen Pruet Jacobs Pollard & Robinson LLC              Attn: General Counsel                                           PO Box 486                                                                                                                  Charleston        SC           29402
  8414750   NF PLANT ENTERPRISES LP                                 ATTN: GENERAL COUNSEL                                           6222 WILSHIRE BOULEVARD                          SUITE 400                                                                  LOS ANGELES       CA           90048
  8323117   NF Plant Enterprises LP                                 c/o Decron Properties Corporation                               Attn: David J. Nagel ; Chief Operating Officer   6222 Wilshire Boulevard                Suite 400                           Los Angeles       CA           90048
  8414751   NF PLANT ENTERPRISES LP                                 C/O DECRON PROPERTIES CORPORATION                               ATTN: DAVID J. NAGEL; GENERAL COUNSEL; COO       6222 WILSHIRE BOULEVARD                SUITE 400                           LOS ANGELES       CA           90048
  8414752   NF PLANT ENTERPRISES LP                                 C/O DECRON PROPERTIES CORPORATION                               ATTN: GENERAL COUNSEL                            6222 WILSHIRE BOULEVARD                SUITE 400                           LOS ANGELES       CA           90048
  8331537   Nike Retail Services, Inc                               Attn: General Counsel                                           One Bowerman Drive                                                                                                          Beaverton         OR           97005‐6453
  8415564   NORDSTROM, INC.                                         ATTN: PRESIDENT                                                 1501 FIFTH AVENUE                                                                                                           SEATTLE           WA           98101
  8415565   NORDSTROM, INC.                                         ATTN: REAL ESTATE NOTICES                                       1700 SEVENTH AVENUE, SUITE 1000                                                                                             SEATTLE           WA           98101
  8331483   North Houston Bank                                      Attn: James Murnane                                             PO Box 11626                                                                                                                Houston           TX           77293
  8331131   North Riverside Park Associates LLC                     Attn: General Counsel                                           7501 West Cermak Road                                                                                                       North Riverside   IL           60546
  8331743   North Riverside Park Associates LLC                     c/o Diane Busch                                                 74‐982 Havasu Court                                                                                                         Indian Wells      CA           92210
  8331744   North Riverside Park Associates LLC                     c/o Edwards Wildman Palmer LLP                                  225 West Wacker Drive, Suite 3000                                                                                           Chicago           IL           60606
  8331745   North Riverside Park Associates LLC                     c/o The Feil Organization                                       Attention: Brian Palumbo                         7 Penn Plaza, Suite 618                                                    New York          NY           10001
  8415703   NORTHGATE MALL ASSOCIATES                               ATTN: CENTER MANAGER                                            MANAGEMENT OFFICE                                5800 NORTHGATE DRIVE                                                       SAN RAFAEL        CA           94903
  8415708   NORTHGATE MALL ASSOCIATES                               C/O MACERICH                                                    ATTN: LEGAL DEPARTMENT                           401 WILSHIRE BLVD                      SUITE 700                           SANTA MONICA      CA           90401
  8331324   Northgate Mall Associates                               c/o Macerich                                                    Attn: Legal Department                           401 Wilshire Blvd                      Suite 700                           Santa Monica      CA           90407
  8323302   Northgate Mall Associates                               c/o Macerich                                                    Attn: Legal Department                           P.O. Box 2172                          401 Wilshire Boulevard, Suite 700   Santa Monica      CA           90407
  8323079   Northgate Mall Associates                               Management Office                                               Attn: Center Manager                             5800 Northgate Drive                                                       San Rafael        CA           94903
  8331345   Northwest Arkansas Mall                                 c/o Spinoso Management Group LLC                                Attn: General Counsel                            100 Northern Concourse                                                     North Syracuse    NY           13212
  8331739   Northwest Arkansas Mall                                 c/o Urban Retail Properties LLC                                 Attn: Joseph McCarthy                            900 North Michigan Avenue, Suite 900                                       Chicago           IL           60611
  8331334   Northwest Arkansas Mall                                 Perkins Coie LLP                                                Attn: Mindy Wolin Sherman, Partner               131 South Dearborn Street              Suite 1700                          Chicago           IL           60603‐5559
  8331592   Northwood Investors                                     Attn: Michael O'Shaughnessy                                     575 Fifth Avenue                                 23rd Floor                                                                 New York          NY           10017
  8331234   Northwood PL Holdings LP                                Attn: Legal Department                                          3880 North Mission Road                          Room 3110                                                                  Los Angeles       CA           90031
  8331593   Northwood PL Holdings LP                                c/o Northwood Investors                                         575 5th Avenue                                   23rd Floor                                                                 New York          NY           10017
  8331594   Northwood PL Holdings LP                                c/o Northwood Investors                                         Attn: General Counsel                            575 Fifth Avenue, 23rd Floor                                               New York          NY           10017
  8331099   Northwood Pl Holdings, LP                               Attn: General Counsel                                           575 5th Avenue                                   Floor 23                                                                   New York          NY           10017‐2430
  8331595   Northwood PL Holdings, LP                               Attn: General Counsel                                           8080 Park Lane                                   Suite 770                                                                  Dallas            TX           75231
  8331740   NW Arkansas CH LLC                                      c/o Namdar Realty Group                                         Attn: General Counsel                            150 Great Neck Road                    Suite 304                           Great Neck        NY           11021
  8331132   NW Arkansas Mall Realty LLC                             Attn: General Counsel                                           4201 North Shiloh Drive                                                                                                     Fayetteville      AR           72703
  8331741   NW Arkansas Mall Realty LLC                             Attn: General Counsel                                           c/o Namdar Realty Group                          150 Great Neck Road                    Suite 304                           Great Neck        NY           11021
  8331730   NW Arkansas Mall Realty LLC                             c/o Namdar Realty Group                                         Attn: General Counsel                            150 Great Neck Road                    Suite 304                           Great Neck        NY           11021
  8331731   NW Arkansas Nassim LLC                                  Attn: General Counsel                                           c/o Namdar Realty Group                          150 Great Neck Road                    Suite 304                           Great Neck        NY           11021
  8331732   NW Arkansas Nassim LLC                                  c/o Namdar Realty Group                                         Attn: General Counsel                            150 Great Neck Road                    Suite 304                           Great Neck        NY           11021
  8416115   OAKDALE MALL II L.L.C.                                  ATTN: GENERAL COUNSEL                                           210 ROUTE 4 EAST                                                                                                            PARAMUS           NJ           07652
  8323457   Oakdale Mall II L.L.C., a DE LLC                        210 Route 4 East                                                                                                                                                                            Paramus           NJ           07652
  8331753   Oakland Mall LLC                                        c/o Diane Busch                                                 74‐982 Havasu Court                                                                                                         Indian Wells      CA           92210
  8331682   Ocean Boulevard Properties                              Attn: General Counsel                                           211 King Street                                  Suite 300                                                                  Charleston        SC           29401
  8331683   Ocean Boulevard Properties                              Attn: John CL Darby President                                   211 King Street                                  Suite 300                                                                  Charleston        SC           29401
  8331284   Ocean Boulevard Properties                              Nexsen Pruet Jacobs Pollard & Robinson LLC                      Attn: M Jeffry Vinzani Esq                       200 Meeting Street                     Suite 301                           Charleston        SC           29401
  8331691   Ocean Boulevard Properties LP                           Attn: General Counsel                                           211 King Street, Suite 300                                                                                                  Charleston        SC           29402
  8331692   Ocean Boulevard Properties LP                           Attn: John C. Darby, Vice President                             c/o The Beach Company                            200 Meeting Street                     Suite 401                           Charleston        SC           29401‐3156
  8331693   Ocean Boulevard Properties LP                           Attn: John CL Darby President                                   211 King Street                                  Suite 300                                                                  Charleston        SC           29401
  8331282   Ocean Boulevard Properties LP                           c/o Nexsen Pruet Jacobs Pollard & Robinson LLP                  Attn: M. Jeffrey Vinzani, Esq.                   200 Meeting Street                     Suite 301                           Charleston        SC           29401
  8331283   Ocean Boulevard Properties LP                           c/o Nexsen Pruet Jacobs Pollard & Robinson LLP                  Attn: M. Jeffrey Vinzani, Esq.                   PO Box 485                                                                 Charleston        SC           29402
  8416284   OCEAN CITY FACTORY OUTLETS I, LC                        ATTN: LEGAL DEPARTMENT                                          3200 NORTHLINE AVENUE                            SUITE 360                                                                  GREENSBORO        NC           27408
  8323368   Ocean City Factory Outlets I, LC                        c/o Tanger Management, LLC                                      Attn: Legal Department                           3200 Northline Avenue                  Suite 360                           Greensboro        NC           27408
  8331259   OK City Outlets II LLC                                  c/o CBL & Associates Management Inc                             2029 Hamilton Place Boulevard                    CBL Center                             Suite 500                           Chattanooga       TN           37421
  8331648   OK City Outlets II LLC                                  c/o Horizon Group Properties, L.P.                              5000 Hakes Drive                                 Suite 500                                                                  Muskegon          MI           49441
  8331650   OK City Outlets III LLC                                 c/o Horizon Group Properties                                    6250 N. River Road, Suite 10400                                                                                             Rosemont          IL           60018
  8331121   OKC Outlets I LLC                                       Attn: General Counsel                                           PO Box 714676                                                                                                               Cincinnati        OH           45271
  8416715   OLD NAVY INC                                            C/O THE GAP, INC.                                               ATTN: JASON ROSENZWEIG                           2 FOLSOM STREET, 12TH FLOOR                                                SAN FRANCISCO     CA           94105
  8323210   Old Navy LLC                                            c/o The Gap, Inc.                                               Attn: Jason Rosenzweig                           2 Folsom Street, 12th Floor                                                San Francisco     CA           94105
  8323064   Old Navy, LLC                                           c/o Davis Wright Tremaine LLP                                   Attn: Donald E. Percival                         120I Third Avenue                      Suite 220                           Seattle           WA           98101‐3045
  8416718   OLD NAVY, LLC                                           C/O THE GAP, INC.                                               ATTN: MATTHEW IRWIN, ESQ                         2 FOLSOM STREET, 5TH FLOOR                                                 SAN FRANCISCO     CA           94105
  8331465   Olshan Properties                                       Attn: Legal Department/Lease Administration                     5500 New Albany Road East, Suite 200                                                                                        New Albany        OH           43054
  8331588   Osceola Crossings Owner LLC                             c/o O'Connor Capital                                            Attn: General Counsel                            535 Madison Avenue                     6th Floor                           New York          NY           10022
  8331589   Osceola Crossings Owner LLC                             c/o O'Connor Capital Partners                                   Attn: John O'Connor                              535 Madison Avenue                     6th Floor                           New York          NY           10022
  8331590   Osceola Crossings Owner LLC                             c/o O'Connor Property Management LLC                            535 Madison Avenue                               6th Floor                                                                  New York          NY           10022
  8331587   Osceola Crossings Owner LLC                             c/o O'Connor Property Management LLC                            Attn: General Counsel                            535 Madison Avenue                     6th Floor                           New York          NY           10022
  8331236   Osceola Crossings Owner LLC                             Osceola Crossings Owner LLC                                     Attn: General Counsel                            14901 South Orange Blossom Trail                                           Orlando           FL           32837
  8418539   PACIFIC CASTLE MANAGEMENT INC                           ATTN: JUDI H HARRIS                                             DIRECTOR OF PROPERTY MANAGEMENT                  2601 MAIN STREET                       SUITE 900                           IRVINE            CA           92614
  8331599   Pacific Life Insurance Company                          Real Estate Division                                            Attn: Vice President Portfolio Management        700 Newport Center Drive                                                   Newport Beach     CA           92660
  8418550   PACIFIC RETAIL CAPITAL                                  ATTN: DUSTIN P. BRANCH                                          BALLARD SPAHR                                    2029 CENTURY PARK EAST, SUITE 800                                          LOS ANGELES       CA           90067‐2909
  8418937   PALLADIO AT BROADSTONE                                  ATTN: GENERAL COUNSEL                                           410 PALLADIO PARKWAY                             SUITE 1601                                                                 FOLSOM            CA           95630
  8331639   Palm Beach Mall Holdings LLC                            c/o New England Development                                     Attn: General Counsel                            One Wells Avenue                                                           Newton            MA           02459
  8331250   Palm Beach Mall Holdings LLC                            Goulston & Storrs PC                                            Attn: NED‐West Palm Beach                        400 Atlantic Avenue                                                        Boston            MA           02110
  8331628   Palm Beach Outlets                                      c/o Skye Group                                                  Attn: General Counsel                            25001 Emery Road                       Suite 420                           Cleveland         OH           44128
  8331114   Palm Beach Outlets I LLC                                Attn: General Counsel                                           75 Park Plaza, Third Floor                                                                                                  Boston            MA           02116
  8331251   Palm Beach Outlets I LLC                                Palm Beach Mall Holdings LLC                                    Attn: General Counsel                            75 Park Plaza                          3rd Floor                           Boston            MA           02116
  8322462   Park West Retail                                        530 B Street                                                    Suite 2050                                                                                                                  San Diego         CA           92101
  8331779   Park West Retail I, LLC                                 c/o CIRE Equity                                                 Attn: General Counsel                            530 B Street                           Suite 2050                          San Diego         CA           92101
  8331371   Park West Retail I, LLC                                 c/o Dickinson Wright PLLC                                       Attn: Spencer W. Cashdan, Esq.                   1850 North Central Avenue              Suite 1400                          Phoenix           AZ           85004
  8323075   Pavilion Holdings LLC                                   c/o Berenbaum, Weinshienk & Eason, PC                           Attn: General Counsel                            370‐17th Street                        Suite 4800                          Denver            CO           80202
  8420135   PAVILION HOLDINGS LLC                                   C/O ING CLARION PARTNERS, LLC                                   ATTN: STEPHEN P LATIMER                          1420 FIFTH AVENUE                      SUITE 2020                          SEATTLE           WA           98101
  8323472   Pavilion Holdings LLC, a DE limited liability company   299 Milwaukee                                                   Suite 501                                                                                                                   Denver            CO           80206
  8323393   Pavilions Holdings L P                                  Attn: Tom Gart                                                  299 Milwaukee Street, Suite 500                                                                                             Denver            CO           80206




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                               Page 8 of 13
                                                                                                                 Case 19-12122-KG                           Doc 209                    Filed 10/16/19                     Page 23 of 31
                                                                                                                                                                             Exhibit B
                                                                                                                                                                        Landlord Service List
                                                                                                                                                                      Served via First Class Mail




MMLID                                                 NAME                                                                                      Address 1                                  ADDRESS 2                                Address 3                                 ADDRESS 4                      CITY         STATE       Postal Code   COUNTRY
  8331840   Pavilions Holdings LLC                                                            Attn: General Counsel                                            299 Milwaukee Street                           Suite 501                                                                           Denver             CO           80206
  8323394   Pavilions Holdings LLC                                                            Attn: General Counsel                                            500 16th Street                                Suite 10                                                                            Denver             CO           80202
  8323395   Pavilions Holdings LLC                                                            Attn: General Counsel                                            c/o Gart Properties                            299 Milwaukee Street                                                                Denver             CO           80206
  8420144   PAVILIONS HOLDINGS LLC                                                            C/O GART PROPERTIES                                              ATTN: GENERAL COUNSEL                          299 MILWAUKEE STREET                        SUITE 501                               DENVER             CO           80206
  8331568   PCW Properties                                                                    c/o Milan Capital Management, Inc                                Attn: General Counsel                          888 South Disneyland Drive, Suite 101                                               Anaheim            CA           92802
  8331579   PCW Properties LLC                                                                c/o Milan Capital Management, Inc                                Attn: General Counsel                          888 South Disneyland Drive, Suite 101                                               Anaheim            CA           92802
  8331125   Peninsula Main VA LLC                                                             Attn: General Counsel                                            16600 Dallas Parkway, Suite 300                                                                                                    Dallas             TX           75248
  8331701   Peninsula Main VA LLC                                                             Attn: Legal Department/Lease Administration                      16600 Dallas Parkway, Suite 300                                                                                                    Dallas             TX           75248
  8331319   Peninsula Main VA LLC                                                             Attn: Property Manager                                           4410 East Claiborne Square                                                                                                         Hampton            VA           23666
  8331700   Peninsula Main VA LLC                                                             Attn: Real Estate Manager                                        16600 Dallas Parkway, Suite 300                                                                                                    Dallas             TX           75248
  8331320   Peninsula Main VA LLC                                                             Peninsula Main VA LLC                                            Attn: Property Manager                         4410 East Claiborne Square                                                          Hampton            VA           23666
  8331321   Peninsula Main VA LLC                                                             The O'Dowd Law Firm PC                                           Attn: London S. O'Dowd, Esq., CPA              1400 Preston Road                           Suite 400                               Plano              TX           75093
  8331703   Peninsula Town Center LLC                                                         c/o Steiner & Associates, Inc                                    Attn: Lease Administration                     4016 Townsfair Way                          Suite 201                               Columbus           OH           43219
  8421897   PETER LIK MIAMI INC                                                               ATTN: GENERAL COUNSEL                                            450 WAGON TRAIL AVENUE                                                                                                             LAS VEGAS          NV           89118
  8423076   PK II ANAHEIM PLAZA LP                                                            1621‐B SOUTH MELROSE DRIVE                                                                                                                                                                          VISTA              CA           92081
  8423074   PK II ANAHEIM PLAZA LP                                                            ATTN: DAVID JAMIESON, VICE PRESIDENT ASSET MANAGEMENT            75 SOUTHGATE AVENUE                                                                                                                DALY CITY          CA           94015
  8423075   PK II ANAHEIM PLAZA LP                                                            ATTN: DAVID JAMIESON, VICE PRESIDENT ASSET MANAGEMENT            75 SOUTHSIDE AVENUE                                                                                                                DALY CITY          CA           94015
  8423077   PK II ANAHEIM PLAZA LP                                                            ATTN: GENERAL COUNSEL                                            1621‐B SOUTH MELROSE DRIVE                                                                                                         VISTA              CA           92081
  8331653   Plaza Del Caribe SE                                                               Attn: General Counsel                                            PO Box 363268                                                                                                                      San Juan           PR           00936‐3268
  8323462   Plaza del Caribe, S.E.                                                            P.O. Box 363268                                                                                                                                                                                     San Juan           PR           00936‐3268
  8331719   Plaza Las Americas, Inc                                                           Attn: General Counsel                                            Law Offices of Evelyn Pacheco, PSC             Plaza Las Americas Torre de Plaza 11th Fl   525 F.D. Roosevelt Avenue Office 1101   San Juan           PR           00918
  8331718   Plaza Las Americas, Inc.                                                          Attn: General Counsel                                            PO Box 363268                                                                                                                      San Juan           PR           00936
  8331384   PPF RTL Atlantic Town Center LLC                                                  Arnall Golden Gregory LLP                                        Attn: Abe J. Schear, Esq.                      1701 17th Street NW                         Suite 2100                              Atlanta            GA           30363
  8331385   PPF RTL Atlantic Town Center LLC                                                  Hines ‐ Atlantic Station                                         Attn: Barbara Garrett                          1380 Atlantic Drive                         Suite 14250                             Atlanta            GA           30363
  8331386   PPF RTL Atlantic Town Center, LLC                                                 c/o Arnall Golden Gregory LLP                                    Attn: Abe J. Schear, Esq.                      1701 17th Street NW                         Suite 2100                              Atlanta            GA           30363
  8331790   PPF RTL Atlantic Town Center, LLC                                                 c/o Morgan Stanley Real Estate Investing                         Attn: Devin Barnwell                           3224 Peachtree Road, NE, 9th Floor                                                  Atlanta            GA           30326
  8423965   PPF RTL ROSEDALE SHOPPING CENTER, LLC                                             ATTN: ASSET MANAGER/ROSEDALE CENTER                              C/O MORGAN STANLEY REAL ESTATE ADVISOR, INC.   1585 BROADWAY, 37TH FLOOR                                                           NEW YORK           NY           10036
  8331791   PR North Dartmouth LLC                                                            c/o PREIT Services, LLC                                          Attn: Director, Legal                          200 South Broad Street                      The Bellevue, 3rd Floor                 Philadelphia       PA           19102
  8331376   PR North Dartmouth LLC                                                            Dartmouth Mall Management Office                                 Attn: Mall Manager                             200 Dartmouth Mall                                                                  Dartmouth          MA           02747
  8322672   PREIT Services, LLC                                                               Attn: CHRISTIANA UY                                              Director, Legal & Paralegal                    The Bellevue                                200 S. Broad Street, 3rd Floor          Philadelphia       PA           19102
  8331574   Premier Centre LLC                                                                Attn: General Counsel                                            c/o Stirling Properties, L.L.C.                109 Northpark Boulevard, Suite 300                                                  Covington          LA           70433
  8323144   Premium Outlet Partners LP                                                        Attn: General Counsel                                            498 Red Apple Court                                                                                                                Central Valley     NY           10917
  8331062   Primestor Development Inc                                                         Attn: General Counsel                                            201 South Figueroa Street, Suite 300                                                                                               Los Angeles        CA           90012
  8331115   PRISA Arbor Lakes LLC                                                             Attn: General Counsel                                            Four Partners, LLC d/b/a UCR Asset Services    8080 Park Lane, Suite 800                                                           Dallas             TX           75231
  8331629   Prisa Arbor Lakes LLC                                                             c/o Prudential Real Estate Investors                             Attn: Michael McMains                          Two Prudential Plaza                        180 North Stetson Street, Suite 3275    Chicago            IL           60601
  8331252   PRISA Arbor Lakes LLC                                                             Prudential Real Estate Investors                                 Attn: Law Department                           7 Giralda Farms                                                                     Madison            NJ           07940
  8331630   PRISA Arbor Lakes LLC                                                             Shoppes At Arbor Lakes, The                                      Attn: General Counsel                          12459 Elm Creek Boulevard North                                                     Maple Grove        MN           55369‐7091
  8331253   PRISA Arbor Lakes LLC                                                             UCR Asset Services                                               Attn: Managing Director‐Asset Management       8080 Park Lane                              Suite 800                               Dallas             TX           75231
  8331512   PSMALL LP                                                                         Attn: Jim Baxter                                                 5488 Padre Island Drive                                                                                                            Corpus Christi     TX           78411
  8331122   Puente Hills Mall                                                                 Attn: General Counsel                                            180 East Broad Street, 21st Floor                                                                                                  Columbus           OH           43215
  8331729   Puente Hills Mall LLC                                                             c/o Glimcher Properties Limited Partnership                      Attn: General Counsel                          180 East Broad Street, 21st Floor                                                   Columbus           OH           43215
  8424803   PYRAMID                                                                           ATTN: ALLYSON LEGNETTO                                           4 CLINTON SQUARE                                                                                                                   SYRACUSE           NY           13202
  8492860   Pyramid                                                                           Attn: General Counsel                                            4 Clinton Square                                                                                                                   Syracuse           NY           13202
  8424832   QIC                                                                               ATTN: JOAN GLENN‐KATZAKIS                                        ASSOCIATE GENERAL COUNSEL                      600 SUPERIOR AVENUE, SUITE 1500                                                     CLEVELAND          OH           44114
  8425353   RAE LIN REALTY GP                                                                 ATTN: GENERAL COUNSEL                                            9585 HARDING AVENUE                                                                                                                SURFSIDE           FL           33154
  8331798   Receivership Estate Over Specific Assets of DDR MDT MV Anaheim Hills, LP, et al   Attn: Willian J. Hoffman as Receiver                             12707 High Bluff Drive                         Suite 300                                                                           San Diego          CA           92130
  8426833   RED DEVELOPMENT, LLC                                                              ATTN: GENERAL COUNSEL                                            ONE EAST WASHINGTON STREET                     SUITE 300                                                                           PHOENIX            AZ           85004
  8331722   Red Sparks SPE LLC                                                                c/o RED Development, LLC                                         Attn: Lease Legal Notices                      One East Washington Street                  Suite 300                               Phoenix            AZ           85004‐2513
  8331330   Red Sparks SPE LLC                                                                c/o RED Development, LLC                                         Attn: Vice President of Legal                  7500 College Boulevard                      Suite 750                               Overland Park      KS           66210‐4035
  8426843   RED SPEEDWAY, INC                                                                 ATTN: DIRECTOR OF DEVELOPMENT ‐ LEGAL                            C/O RED DEVELOPMENT                            6263 N. SCOTTSDALE ROAD                     SUITE 330                               SCOTTSDALE         AZ           85250
  8426845   RED SPEEDWAY, INC                                                                 ATTN: GENERAL COUNSEL                                            PO BOX 413187                                                                                                                      KANSAS CITY        MO           64141‐3187
  8426846   RED SPEEDWAY, INC                                                                 ATTN: SEAN ERVIN, ESQ.                                           435 NICHOLS ROAD                               2ND FLOOR                                                                           KANSAS CITY        MO           64112
  8426844   RED SPEEDWAY, INC                                                                 C/O RED DEVELOPMENT                                              ATTN: DIRECTOR OF DEVELOPMENT ‐ LEGAL          6263 NORTH SCOTTSDALE ROAD                  SUITE 330                               SCOTTSDALE         AZ           85250
  8426847   RED SPEEDWAY, INC                                                                 C/O RED DEVELOPMENT                                              ATTN: GENERAL COUNSEL                          4717 CENTRAL                                                                        KANSAS CITY        MO           64112
  8323340   RED Speedway, Inc                                                                 Legends of KC, LP                                                c/o RED Development                            Attn: General Counsel                       4717 Central                            Kansas City        MO           64112
  8426853   RED SUMMIT FAIR, LLC                                                              ATTN: GENERAL COUNSEL                                            ONE EAST WASHINGTON STREET                     SUITE 300                                                                           PHOENIX            AZ           85004
  8426915   REDUS ONE LLC                                                                     ORE SERVICING GROUP                                              ATTN: JUNE MERRITT ASSET SPECIALIST            1 INDEPENDENT DRIVE, 6TH FLOOR              SUITE 615                               JACKSONVILLE       FL           32202
  8426917   REDUS ONE, LLC                                                                    C/O CREC MANAGEMENT INC.                                         ATTN: LEGAL DEPARTMENT                         8750 N. CENTRAL EXPRESSWAY, SUITE 1740                                              DALLAS             TX           75231
  8426916   REDUS ONE, LLC                                                                    CHICO MALL                                                       ATTN: GENERAL MANAGER                          1950 E. 20TH STREET                         SUITE 727                               CHICO              CA           95928
  8331663   Regency Centers Corporation                                                       Attn: General Counsel                                            1 Independent Drive                            Suite 114                                                                           Jacksonville       FL           32202
  8427113   REGENCY SQUARE                                                                    ATTN: GENERAL COUNSEL                                            200 EAST LONG LAKE ROAD                        PO BOX 200                                                                          BLOOMFIELD HILLS   MI           48303‐0200
  8322565   Regency Square Associates LLC                                                     Attn: General Counsel                                            200 East Long Lake Road                        PO Box 200                                                                          Bloomfield Hills   MI           48303‐0200
  8427115   REGENCY SQUARE MALL                                                               ATTN: GENERAL COUNSEL                                            JONES LANG LASALLE AMERICAS                    1420 NORTH PARHAM ROAD                                                              RICHMOND           VA           23229‐5513
  8322990   RHC Property Holdings LLC                                                         Attn: Adria Savarese                                             270 Park Avenue                                7th Floor                                                                           New York           NY           10017
  8331287   RHC Property Holdings LLC                                                         Attn: Legal Department                                           9841 Airport Boulevard                         Suite #700                                                                          Los Angeles        CA           90045
  8428074   RHC PROPERTY HOLDINGS LLC                                                         C/O FESTIVAL MANAGEMENT CORPORATION                              ROYAL HAWAIIAN CENTER                          ATTN: DIRECTOR                              2201 KALAKAUA AVENUE, SUITE A500        HONOLULU           HI           96815
  8428077   RHC PROPERTY HOLDINGS LLC                                                         C/O J.P. MORGAN INVESTMENT MANAGEMENT, INC.                      ATTN: GENERAL COUNSEL                          270 PARK AVENUE                             7TH FLOOR                               NEW YORK           NY           10017
  8429471   RIVERSIDE CALIFORNIA ASSOCIATES                                                   ATTN: GENERAL COUNSEL                                            ONE STAR FANN ROAD                                                                                                                 PURCHASE           NY           10577
  8429470   RIVERSIDE CALIFORNIA ASSOCIATES                                                   ATTN: GENERAL COUNSEL                                            ONE STAR FARM ROAD                             200 EAST 61ST STREET, APT 29F                                                       PURCHASE           NY           10577
  8323247   Riverside California Associates                                                   Attn: General Counsel                                            One Star Farm Road                                                                                                                 Purchase           NY           10577
  8429474   RIVERSIDE CALIFORNIA ASSOCIATES                                                   C/O I. REISS & SON                                               200 EAST 61ST STREET, SUITE 29F                                                                                                    NEW YORK           NY           10065
  8429473   RIVERSIDE CALIFORNIA ASSOCIATES                                                   C/O I. REISS & SON                                               ATTN: GENERAL COUNSEL                          200 EAST 61ST STREET, SUITE 29F                                                     NEW YORK           NY           10065
  8331111   Riverwalk Market Place (New Orleans) LLC                                          Attn: General Counsel                                            One Galleria Tower, 22nd Floor                 13355 Noel Road                                                                     Dallas             TX           75240
  8331635   Riverwalk Marketplace (New Orleans) LLC                                           Attn: General Manager                                            500 Port of New Orleans Place                  Suite 101                                                                           New Orleans        LA           70130
  8331636   Riverwalk Marketplace (New Orleans) LLC                                           c/o The Howard Hughes Corporation                                Attn: General Counsel                          One Galleria Tower                          13355 Noel Road, 22nd Floor             Dallas             TX           75240
  8432867   ROYAL BANK OF SCOTLAND PLC                                                        ATTN: GENERAL COUNSEL                                            600 WASHINGTON BOULEVARD                                                                                                           STAMFORD           CT           06901
  8323121   RPAI Southwest Mgmt LLC                                                           Attn: General Counsel                                            15105 Collection Drive                                                                                                             Chicago            IL           60693
  8432902   RPAI SOUTHWEST MGMT LLC                                                           ATTN: GENERAL COUNSEL                                            2021 SPRING ROAD, SUITE 200                                                                                                        OAK BROOK          IL           60523
  8331829   RPAI US Management LLC                                                            Attn: General Counsel                                            2021 Spring Road                               Suite 200                                                                           Oak Brook          IL           60523
  8331830   RPAI US Management LLC                                                            Attn: President of Property Management                           2021 Spring Road                               Suite 200                                                                           Oak Brook          IL           60523
  8331415   RPAI US Management LLC                                                            Retail Properties of America Inc                                 Attn: VP, Dir of Leasing                       2021 Spring Road                            Suite 200                               Oak Brook          IL           60523
  8331416   RPAI US Management LLC                                                            RPAI HOLDCO Management LLC                                       Attn: VP Collections                           2021 Spring Road                            Suite 200                               Oak Brook          IL           60523
  8331353   Russ August & Kabat                                                               Attn: Richard L. August, Esq. and Deborah R. Clark, Esq.         12424 Wilshire Boulevard                       12th Floor                                                                          Los Angeles        CA           90025
  8433625   S199 SPE LLC                                                                      ATTN: GENERAL COUNSEL                                            199 CHALAN SAN ANTONIO                         SUITE 200                                                                           TAMUNING           GU           96913
  8433624   S199 SPE LLC                                                                      ATTN: GENERAL COUNSEL                                            199 CHALAN SAN ANTONIO ROAD                    SUITE 200                                                                           TAMUNING           GU           96913
  8433628   S199 SPE LLC                                                                      C/O SCHLACK ITO LLLC                                             ATTN: GENERAL COUNSEL                          TOPA FINANCIAL CENTER, FORT STREET TOWER    745 FORT STREET, SUITE 1500             HONOLULU           HI           96813
  8323458   S199 SPE LLC, a DE LLC                                                            199 Chalan San Antonio                                           Suite 200                                                                                                                          Tamuning           GU           96913
  8331684   Sacks & Company                                                                   Attn: Senior Vice President, Real Estate                         12 East 49th Street                                                                                                                New York           NY           10017
  8323362   Sahara Pavilion South SC, LLC                                                     c/o RED Property Management, LLC                                 Attn: Director of Legal/Leasing                One East Washington Street                  Suite 300                               Phoenix            AZ           85004




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                                                          Page 9 of 13
                                                                                Case 19-12122-KG                        Doc 209                    Filed 10/16/19                           Page 24 of 31
                                                                                                                                         Exhibit B
                                                                                                                                    Landlord Service List
                                                                                                                                  Served via First Class Mail




MMLID                                               NAME                                                    Address 1                                  ADDRESS 2                                    Address 3                         ADDRESS 4                    CITY        STATE       Postal Code       COUNTRY
  8331285   Saks & Company                                   Attn: Chairman of the Board                                   12 East 49th Street                                                                                                         New York           NY           10017
  8331685   Saks & Company                                   Attn: Eric Steven Faires                                      PO Box 9388                                        115 North Calderwood Street                                              Alcoa              TN           37701
  8331620   Saks & Company                                   Attn: General Counsel                                         1270 Avenue of the Americas                                                                                                 New York           NY           10020
  8331686   Saks & Company                                   Attn: General Counsel                                         12 East 49th Street                                                                                                         New York           NY           10017
  8331687   Saks & Company                                   Attn: Senior Vice President, Real Estate                      12 East 49th Street                                                                                                         New York           NY           10017
  8331274   Saks & Company                                   Attn: Vice President, Finance                                 12 East 49th Street                                                                                                         New York           NY           10017
  8331275   Saks & Company                                   c/o Cushman & Wakefield, Inc.                                 Attn: Stephen A. Quintin Senior Account Director   51 West 52nd Street                                                      New York           NY           10019
  8331276   Saks & Company                                   Saks Incorporated                                             Attn: General Counsel                              12 East 49th Street                                                      New York           NY           10017
  8331671   Saks Fifth Avenue                                Attn: General Counsel                                         12 East 49th Street                                                                                                         New York           NY           10017
  8331676   Saks Fifth Avenue Inc                            Attn: General Counsel                                         12 East 49th Street                                                                                                         New York           NY           10017
  8331677   Saks Fifth Avenue Inc                            Attn: SVP Real Estate                                         5810 Shelby Oaks Drive                                                                                                      Memphis            TN           38134
  8331679   Saks Fifth Avenue Inc                            c/o Saks & Company                                            12 East 49th Street                                                                                                         New York           NY           10017
  8331278   Saks Fifth Avenue Inc                            Paster West & Kraner pc                                       Attn: Diane M. Mispagel, Esq                       138 North Meramec Avenue                                                 Clayton            MO           63105
  8331670   Saks Fifth Avenue, Inc                           Attn: Vincent A. Corno                                        26100 Cedar Road                                                                                                            Beachwood          OH           44122
  8331680   Saks Fifth Avenue, Inc.                          Attn: General Counsel                                         26100 Cedar Road                                                                                                            Beachwood          OH           44122
  8331672   Saks Incorporated                                Attn: General Counsel                                         12 East 49th Street                                                                                                         New York           NY           10017
  8331673   Saks Incorporated                                Attn: Senior Vice President ‐ Real Estate                     26100 Cedar Road                                                                                                            Beachwood          OH           44122
  8331674   Saks Incorporated                                Attn: SVP Real Estate                                         12 East 49th Street                                                                                                         New York           NY           10017
  8435616   SANTA FE MALL PROPERTY OWNER LLC                 112 NORTHERN CONCOURSE                                                                                                                                                                    NORTH SYRACUSE     NY           13212
  8322629   Santa Fe Mall Property Owner LLC                 c/o Spinoso Management Group                                  Attn: Legal Department                             112 Nortern Concourse                                                    North Syracuse     NY           13212
  8435615   SANTA FE MALL PROPERTY OWNER LLC                 SANTA FE PLACE                                                ATTN: GENERAL COUNSEL                              4250 CERRILLOS ROAD                  PO BOX 28298                        SANTA FE           NM           87592
  8436414   SCCA LLC                                         C/O HUDSON'S BAY COMPANY                                      ATTN: KURT SCHNEIDER, VICE PRESIDENT REAL ESTATE   1787 SENTRY PARKWAY WEST             SUITE 1, BLDG. 18                   BLUE BELL          PA           19422
  8436415   SCCA LLC                                         C/O HUDSON'S BAY COMPANY                                      ATTN: KURT SCHNEIDER, VICE PRESIDENT REAL ESTATE   1787 SENTRY PARKWAY WEST             SUITE 1, BUILDING 18                BLUE BELL          PA           19422
  8436413   SCCA LLC                                         C/O HUDSON'S BAY COMPANY                                      ATTN: KURT SCHNEIDER, VP OF REAL ESTATE            1787 SENTRY PARKWAY WEST             SUITE 1, BLDG. 18                   BLUE BELL          PA           19422
  8436412   SCCA LLC                                         C/O SAKS INCORPORATED                                         ATTN: REAL ESTATE DEPARTMENT                       115 N. CALDERWOOD STREET                                                 ALCOA              TN           37701
  8436410   SCCA LLC                                         C/O ST JOHN LAND COMPANY                                      ATTN: GENERAL COUNSEL                              136 EL CAMINO DRIVE                                                      BEVERLY HILLS      CA           90212
  8436411   SCCA LLC                                         C/O ST JOHN LAND COMPANY                                      ATTN: GENE ST JOHN                                 136 EL CAMINO DRIVE                                                      BEVERLY HILLS      CA           90212
  8323426   SCCA, LLC                                        c/o Hudson's Bay Company                                      1787 Sentry Parkway West                           Suite 1, Building 18                                                     Blue Bell          PA           19422
  8436419   SCCA, LLC                                        C/O SAKS & COMPANY                                            ATTN: SENIOR VICE PRESIDENT ‐REAL ESTATE           12 E. 49TH STREET                                                        NEW YORK           NY           10017
  8331350   SCCA, LLC                                        c/o Saks & Company                                            Attn: Senior Vice President‐Real Estate            12 East 49th Street                                                      New York           NY           10017
  8436416   SCCA, LLC                                        C/O SAKS INCORPORATED                                         ATTN: REAL ESTATE DEPARTMENT                       115 NORTH CALDERWOOD STREET                                              ALCOA              TN           37701
  8331621   Sears Holdings Management Corporation            Attn: General Counsel                                         3333 Beverly Road, BC‐128B                                                                                                  Hoffman Estates    IL           60179
  8331215   Sears Roebuck and Co                             Attn: Assistant General Counsel, Real Estate                  3333 Beverly Road                                  Department 824RE                                                         Hoffman Estates    IL           60179
  8331248   Sears Roebuck and Co                             Attn: Associate General Counsel                               3333 Beverly Road                                  Department 824RE                                                         Hoffman Estates    IL           60179
  8331560   Sears, Roebuck and Company                       Attn: General Counsel                                         3333 Beverly Road Hoffman                                                                                                   Estates            IL           60179
  8331561   Sears, Roebuck and Company                       Attn: General Counsel                                         3333 Beverly Road Hoffman                                                                                                   Hoffman Estates    IL           60179
  8331550   Sears, Roebuck and Company                       Attn: General Counsel                                         675 Ponce de Leon Avenue                           N.E., 95 Annex                                                           Atlanta            GA           30308
  8331086   Sears, Roebuck and Company                       Attn: General Counsel                                         675 Ponce de Leon Avenue                           N.E., 95 Annex                                                           Atlanta            GA           30395
  8331551   Sears, Roebuck and Company                       Attn: General Counsel                                         Sears Tower                                        Department 824 RE                                                        Chicago            IL           60684
  8331552   Sears, Roebuck and Company                       Attn: Vice President ‐ Real Estate                            3333 Beverly Road, Dept. 824RE                                                                                              Hoffman Estates    IL           60179
  8331610   Sears, Roebuck and Company                       Attn: VP Real Estate                                          3333 Beverly Road, Dept. 824RE                                                                                              Hoffman Estates    IL           60179
  8331611   Sears, Roebuck and Company                       Real Estate Department                                        Attn: Vice President‐Real Estate                   3333 Beverly Road, Dept. 824RE                                           Hoffman Estates    IL           60179
  8331612   Sears, Roebuck and Company                       Sears Holdings Management Corporation                         Attn: General Counsel                              3333 Beverly Road, Dept. 824RE                                           Hoffman Estates    IL           60179
  8331675   Sebrell Griffin & Company                        Attn: General Counsel                                         5970 Fairview Road                                 Suite 500                                                                Charlotte          NC           28210
  8331553   Seritage SRC Finance LLC                         Attn: General Counsel                                         489 Fifth Avenue                                   18th Floor                                                               New York           NY           10017
  8331216   Seritage SRC Finance LLC                         c/o Seritage Growth Properties                                Attn: EVP & General Counsel                        489 Fifth Avenue                     18th Floor                          New York           NY           10017
  8331554   Seritage SRC Finance LLC                         c/o Seritage Growth Properties                                Attn: EVP, Leasing & Operations                    489 Fifth Avenue, 18th Floor                                             New York           NY           10017
  8331217   Seritage SRC Finance LLC                         c/o Seritage Growth Properties                                Attn: Executive Vice President, General Counsel    500 Fifth Avenue                                                         New York           NY           10110
  8331555   Seritage SRC Finance LLC                         c/o Seritage Growth Properties                                Attn: Executive VP, Operations & Leasing           500 Fifth Avenue, Suite 1530                                             New York           NY           10110
  8323145   Sha'ar Rakevet Ashdod Ltd                        Attn: General Counsel                                         1 Sapir Street "AMPA Building"                                                                                              Herzliya Pituach                4685205           Israel
  8331168   Shoppes at Chino Hills Inc                       Attn: General Counsel                                         2555 East Camelback Road                           Suite 800                                                                Phoenix            AZ           85016
  8331475   Shoppes at Chino Hills, Inc.                     Attn: General Counsel                                         2050 Main Street                                   Suite 800                                                                Irvine             CA           92614
  8331476   Shoppes at Chino Hills, Inc.                     Attn: Vice President                                          2050 Main Street                                   Suite 800                                                                Irvine             CA           92614
  8331145   Shoppes at Sunset Mall Owner LLC                 Attn: General Counsel                                         225 West Washington Street                                                                                                  Indianapolis       IN           46204
  8331486   Shopping Center Management d/b/a Aventura Mall   Attn: General Counsel                                         19501 Biscayne Blvd                                Suite 400                                                                Aventura           FL           33180
  8331389   Shops at Tanforan Associates, LLC                Attn: General Counsel                                         1150 El Camino Real                                Suite 170                                                                San Bruno          CA           94066
  8438495   SHOPS AT TANFORAN ASSOCIATES, LLC                ATTN: JOSEPH TAGLIOLA                                         C/O QIC                                            222 N. SEPULVEDA BLVD., SUITE 2350                                       EL SEGUNDO         CA           90245
  8323378   Shops at Tanforan Associates, LLC                c/o QIC                                                       Attn: General Counsel                              222 North Sepulveda Boulevard        Suite 2350                          El Segundo         CA           90245
  8323379   Shops at Tanforan Associates, LLC                c/o QIC                                                       Attn: Joseph Tagliola                              500 East Broward Boulevard           Suite 1350                          Fort Lauderdale    FL           33394
  8323126   Silver Spring Retail LLC                         Attn: General Counsel                                         1919 West Street, Suite 100                                                                                                 Annapolis          MD           21401
  8438905   SILVER SPRING RETAIL LLC                         C/O PETRIE RICHARDSON VENTURES, LLC                           ATTN: TERRY L. RICHARDSON                          1919 WEST STREET, SUITE 100                                              ANNAPOLIS          MD           21401
  8438907   SILVER SPRING RETAIL, LLC                        C/O WARREN B. DUCKETT, III                                    ATTN: GENERAL COUNSEL                              1919 WEST STREET, SUITE 100                                              ANNAPOLIS          MD           21401
  8322648   Silverdale CenterCal LLC                         Attn: General Counsel                                         1600 East Franklin Avenue                                                                                                   El Segundo         CA           90245
  8323152   Silverdale CenterCal LLC                         Attn: General Counsel                                         c/o CenterCal Properties, LLC                      1600 East Franklin Avenue                                                El Segundo         CA           90245
  8438920   SILVERDALE CENTERCAL LLC                         C/O CENTERCAL PROPERTIES, LLC                                 ATTN: JEAN PAUL WARDY                              1600 EAST FRANKLIN AVENUE                                                EL SEGUNDO         CA           90245
  8438921   SILVERDALE CENTERCAL LLC                         CENTERCAL PROPERTIES, LLC                                     ATTN: GENERAL COUNSEL                              1600 EAST FRANKLIN AVENUE                                                EL SEGUNDO         CA           90245
  8438923   SILVERDALE CENTERCAL, LLC                        C/O DASPIN & AUMENT, LLP                                      ATTN: JAMES H. MARSHALL                            227 WEST MONROE STREET, SUITE 3500                                       CHICAGO            IL           60606
  8438924   SILVERDALE CENTERCAL, LLC, A DE LLC              C/O CENTERCAL PROPERTIES, LLC                                 1600 EAST FRANKLIN AVENUE                                                                                                   EL SEGUNDO         CA           90245
  8331608   Sky View Retail Owner, LP                        Attn: General Counsel                                         40‐24 College Point Boulevard, Suite #B214                                                                                  Flushing           NY           11355
  8331609   Sky View Retail Owner, LP                        Attn: General Counsel                                         40‐24 College Point Boulevard                      Suite #B215                                                              Flushing           NY           11355
  8331108   Sky View Retail Owner, LP                        Attn: General Counsel                                         40‐24 College Point Boulevard                                                                                               Flushing           NY           11354
  8331080   SOCM I LLC                                       Attn: Senior VP of Asset Management and Legal Department      c/o Shea Properties                                130 Vantis                           Suite 200                           Aliso Viejo        CA           92656
  8331529   SOCM I LLC                                       c/o Shea Properties                                           2751 Park View Court, Suite 261                                                                                             Oxnard             CA           93036
  8331202   SOCM I LLC                                       Daspin & Aument LLP                                           Attn: General Counsel                              300 South Wacker Drive               Suite 2200                          Chicago            IL           60606
  8331749   Somerset Collection Limited                      c/o The Forbes Company                                        100 Galleria Officentre                            Suite 427                                                                Southfield         MI           48034
  8331751   Somerset Collection Limited Partnership          Attn: General Counsel                                         100 Galleria Officentre                            Suite 427                                                                Southfield         MI           48037
  8331752   Somerset Collection Limited Partnership          Attn: General Counsel                                         16129 Collections Center Drive                                                                                              Chicago            IL           60693
  8331750   Somerset Collection Limited Partnership          c/o The Forbes Company                                        100 Galleria Officentre                            Suite 427                                                                Southfield         MI           48034
  8331613   South Coast Plaza                                Attn: General Counsel                                         3315 Fairview Road                                                                                                          Costa Mesa         CA           92626
  8331614   South Coast Plaza                                Attn: Skip Stephenson                                         3315 Fairview Road                                                                                                          Costa Mesa         CA           92626
  8331527   Southlake Mall LLC                               Attn: General Counsel                                         1000 Southlake Mall                                                                                                         Morrow             GA           30260
  8331127   Southtrust Bank                                  Attn: Commercial Real Estate Department                       5906 Fairview Road                                 Suite 203                                                                Birmingham         AL           35290
  8331268   Southtrust Bank                                  Attn: General Counsel                                         Southtrust Plaza                                   5960 Fairview Road                   Suite 203                           Birmingham         AL           35290
  8331331   Sparks Development Inc                           c/o Red Development, LLC                                      Attn: Director Legal/Leasing                       Lighton Tower                        7500 College Boulevard, Suite 750   Overland Park      KS           66210
  8331332   Sparks Legends Development Inc                   c/o Red Development                                           Attn: Director Legal/Leasing                       One East Washington Street           #300                                Phoenix            AZ           85004
  8331333   Sparks Legends Development Inc                   c/o Red Development                                           Attn: Director of Development‐Legal                6263 North Scottsdale Road           Suite 330                           Scottsdale         AZ           85250
  8331712   Sparks Legends Development Inc                   c/o Red Development, LLC                                      Attn: Director Legal/Leasing                       Lighton Tower                        7500 College Boulevard, Suite 750   Overland Park      KS           66210
  8331322   Sparks Legends Development Inc                   The Katz Law Firm                                             Attn: Sean Ervin                                   435 Nichols Road                     2nd Floor                           Kansas City        MO           64112
  8331716   Sparks Legends Development, Inc                  c/o Red Development                                           Attn: General Counsel                              4717 Central                                                             Kansas City        MO           64112




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                      Page 10 of 13
                                                                                       Case 19-12122-KG                       Doc 209                   Filed 10/16/19                              Page 25 of 31
                                                                                                                                              Exhibit B
                                                                                                                                         Landlord Service List
                                                                                                                                       Served via First Class Mail




MMLID                                                   NAME                                                      Address 1                                    ADDRESS 2                                   Address 3                           ADDRESS 4                   CITY         STATE       Postal Code   COUNTRY
  8331715   Sparks Legends Development, Inc                        c/o RED Development, LLC                                      Attn: Director Legal/Leasing                         One East Washington Street             Suite 300                          Phoenix            AZ           85004
  8331713   Sparks Legends Development, Inc.                       Attn: General Counsel                                         1555 East Lincoln Way                                                                                                          Sparks             NV           89434
  8331838   Spinoso Real Estate Group                              Attn: General Counsel                                         100 Northern Concourse                                                                                                         North Syracuse     NY           13212
  8442012   SPINOSO REAL ESTATE GROUP, LLC                         ATTN: GENERAL MANAGER                                         601‐635 HARRY L DRIVE                                                                                                          JOHNSON CITY       NY           13790
  8323171   Spinoso Real Estate Group, LLC                         Oakdale Mall II LLC                                           c/o Spinoso Real Estate Group, LLC                   Attn: General Counsel                  112 Northern Concourse             North Syracuse     NY           13212
  8442138   SRE BOARDWALK, LLC                                     C/O SINGERMAN REAL ESTATE, LLC                                ATTN: GENERAL COUNSEL                                980 NORTH MICHIGAN AVENUE              SUITE 1660                         CHICAGO            IL           60611
  8331746   St John Land Company                                   Attn: Gene St. John                                           136 El Camino Drive                                                                                                            Beverly Hills      CA           90212
  8442165   ST JOHN LAND COMPANY                                   ATTN: GENERAL COUNSEL                                         136 EL CAMINO DRIVE                                                                                                            BEVERLY HILLS      CA           90212
  8442166   ST JOHN LAND COMPANY                                   ATTN: GENERAL COUNSEL                                         PO BOX 24770, 11050 STRATHMORE DRIVE                                                                                           LOS ANGELES        CA           90024
  8442514   STARWOOD RETAIL PARTNERS                               ATTN: ERIC MEIER (VICE PRESIDENT, HEAD OF LEGAL)              1 EAST WACKER DRIVE                                  SUITE 3600                                                                CHICAGO            IL           60601
  8442495   STARWOOD RETAIL PARTNERS                               ATTN: NAUMANN IDREES (VICE PRESIDENT, LEASING)                1 EAST WACKER DRIVE                                  SUITE 3600                                                                CHICAGO            IL           60601
  8331110   State Farm Life Insurance Company                      Attn: General Counsel                                         One State Farm Plaza                                                                                                           Bloomington        IL           61710‐0001
  8331120   Station Park Centercal LLC                             Attn: General Counsel                                         1600 East Franklin Avenue                                                                                                      El Segundo         CA           90245
  8331647   Station Park CenterCal LLC                             c/o CenterCal Properties, LLC                                 1600 East Franklin Avenue                                                                                                      El Segundo         CA           90245
  8331084   Steiner + Associates                                   Attn: General Counsel                                         4016 Townsfair Way                                   Suite 201                                                                 Columbus           OH           43219
  8492854   Stirling Properties                                    Attn: General Counsel                                         109 North Park Bluevard, Suite 300                                                                                             Covington          LA           70433
  8331240   Stockton Street Properties, Inc                        Attn: Asset Manager                                           101 California Street                                Suite 1900                                                                San Francisco      CA           94111
  8322968   Stockton Street Properties, Inc                        Attn: Property Manager                                        909 Montgomery Street                                Suite 200                                                                 San Francisco      CA           94133
  8323175   Stockton Street Properties, Inc.                       c/o Invesco Advisers Inc.                                     Attn: Asset Manager                                  2001 Ross Avenue                       Suite 3400                         Dallas             TX           75201
  8323176   Stockton Street Properties, Inc.                       c/o Invesco Advisers Inc.                                     Attn: Asset Manager                                  Three Galleria Tower                   13155 Noel Road, Suite 500         Dallas             TX           75240
  8323165   Stockton Street Properties, Inc.                       c/o Invesco Real Estate                                       Attn: Asset Manager                                  2001 Ross Avenue                       Suite 3400                         Dallas             TX           75201
  8323421   Stockton Street Properties, Inc., a FL corporation     c/o Invesco Real Estate                                       Attn: Asset Manager                                  2001 Ross Avenue                       Suite 3400                         Dallas             TX           75201
  8443264   STOCKTON STREET PROPERTIES, INC., A FL CORPORATION     C/O INVESCO REAL ESTATE, 2001 ROSS AVENUE, SUITE 3400         ATTN: ASSET MANAGER                                                                                                            DALLAS             TX           75201
  8322887   Stonecrest Mall Spe, LLC                               Attn: General Counsel                                         PO Box 72219                                                                                                                   Cleveland          OH           44192
  8443347   STONECREST MALL SPE, LLC, A DE LLC                     TERMINAL TOWER, 50 PUBLIC SQUARE                              SUITE 1360                                                                                                                     CLEVELAND          OH           44113‐2267
  8331065   S‐Tract LLC                                            Attn: Chief Financial Officer                                 3315 Fairview Road                                                                                                             Costa Mesa         CA           92626
  8331615   S‐Tract LLC                                            Attn: General Counsel                                         3315 Fairview Road                                                                                                             Costa Mesa         CA           92626
  8331249   S‐Tract LLC                                            South Coast Plaza‐Management Office                           Attn: General Manager                                3333 Bristol Street                                                       Costa Mesa         CA           92626
  8331092   Sunbelt Investment Holdings Inc.                       Attn: General Counsel                                         8095 Othello Avenue                                                                                                            San Diego          CA           92111
  8331717   Sustainable Solutions Group LLC                        Attn: General Counsel                                         7977 Highway 92                                                                                                                Woodstock          GA           30189
  8444651   TANFORAN PARK SHOPPING CENTER LLC                      ATTN: GENERAL COUNSEL                                         3600 BIRCH STREET                                    SUITE 250                                                                 NEWPORT BEACH      CA           92660
  8323010   Tanforan Park Shopping Center LLC                      Attn: General Counsel                                         File 74554                                           PO Box 60000                                                              San Francisco      CA           94160
  8444653   TANFORAN PARK SHOPPING CENTER LLC                      ATTN: GENERAL COUNSEL                                         PO BOX 894514                                                                                                                  LOS ANGELES        CA           90189‐4514
  8444652   TANFORAN PARK SHOPPING CENTER LLC                      ATTN: SENIOR VICE PRESIDENT ‐ TANFORAN                        3600 BIRCH STREET                                    SUITE 250                                                                 NEWPORT BEACH      CA           92660
  8444654   TANFORAN PARK SHOPPING CENTER LLC                      C/O GENERAL GROWTH MANAGEMENT, INC.                           ATTN: MANAGED PROPERTY/LEGAL                         110 NORTH WACKER DRIVE                                                    CHICAGO            IL           60606
  8444649   TANFORAN PARK SHOPPING CENTER LLC                      C/O TANFORAN PARK MERCHANT'S ASSOCIATION                      ATTN: GENERAL COUNSEL                                PO BOX 45643                                                              SAN FRANCISCO      CA           94145‐0643
  8323353   Tanger Charleston, LLC                                 Attn: General Counsel                                         3200 Northline Avenue                                Suite 360                                                                 Greensboro         NC           27408
  8444667   TANGER MANAGEMENT, LLC                                 ATTN: GENERAL COUNSEL                                         3200 NORTHLINE AVENUE                                SUITE 360                                                                 GREENSBORO         NC           27408
  8444682   TANGER OUTLET CENTERS                                  ATTN: GENERAL COUNSEL                                         3200 NORTHLINE AVENUE                                SUITE 360                                                                 GREENSBORO         NC           27408
  8322664   Tanger Outlet Centers                                  Attn: Leigh M. Boyer                                          Vice‐President, Corporate Counsel                    3200 Northline Ave, Suite 360                                             Greensboro         NC           27408
  8323356   Tanger Outlets Deer Park, LLC                          Attn: General Counsel                                         3200 Northline Avenue                                Suite 360                                                                 Greensboro         NC           27408
  8322743   Taubman                                                Attn: Andrew S. Conway                                        Vice President, Senior Counsel                       200 East Long Lake Road, Suite 300                                        Bloomfield Hills   MI           48304‐2324
  8331128   Temecula Towne Center Associates LLC                   Attn: General Counsel                                         Terminal Tower                                       50 Public Square, Suite 1360                                              Cleveland          OH           44113
  8445896   THE AMERICANA AT BRAND LLC                             ATTN: RICK J. CARUSO                                          101 THE GROVE DRIVE                                                                                                            LOS ANGELES        CA           90036
  8323096   The Americana at Brand LLC                             c/o Caruso Affiliated                                         Attn: General Counsel                                101 The Grove Drive                                                       Los Angeles        CA           90036
  8445898   THE AMERICANA AT BRAND, LLC, A CA LLC                  C/O CARUSO AFFILIATED                                         101 THE GROVE DRIVE                                                                                                            LOS ANGELES        CA           90036
  8331664   The Beach Company                                      Attn: General Counsel                                         211 King Street, Suite 300                                                                                                     Charleston         SC           29401
  8331665   The Beach Company                                      Attn: General Counsel                                         211 King Street, Suite 300                                                                                                     Charleston         SC           29402
  8331666   The Beach Company                                      Attn: General Counsel                                         PO Box 242                                                                                                                     Charleston         SC           29401
  8331667   The Beach Company                                      Attn: General Counsel                                         PO Box 242                                                                                                                     Charleston         SC           29402
  8331668   The Beach Company                                      Attn: John C. Darby, Vice President                           200 Meeting Street                                   Suite 401                                                                 Charleston         SC           29401
  8331269   The Beach Company                                      c/o Nexsen Pruet Jacobs Pollard & Robinson LLP                Attn: M. Jeffrey Vinzani, Esq.                       200 Meeting Street                     Suite 301                          Charleston         SC           29401
  8331445   The Connecticut Post Limited Partnership               Attn: General Counsel                                         11601 Wilshire Boulevard                             11th Floor                                                                Los Angeles        CA           90025
  8331851   The Connecticut Post Limited Partnership               c/o Centennial Real Estate Management, LLC                    Attn: Chief Operating Officer                        8750 North Central Expressway          Suite 1740                         Dallas             TX           75231
  8331447   The Connecticut Post Limited Partnership               Connecticut Post Mall                                         Attn: General Counsel                                1201 Boston Post Road                                                     Milford            CT           06460
  8331437   The Connecticut Post Limited Partnership               Connecticut Post Mall                                         Attn: General Manager                                1201 Boston Post Road                                                     Milford            CT           06460
  8331446   The Connecticut Post Limited Partnership               Connecticut Post Mall                                         Attn: General Manager                                Management Office                      1201 Boston Post Road              Milford            CT           06460
  8331544   The Equitable Assurance Society of the United States   Attn: General Counsel                                         1285 Avenue of the Americas                                                                                                    New York           NY           10019
  8331545   The Equitable Assurance Society of the United States   Attn: General Counsel                                         787 Seventh Avenue                                                                                                             New York           NY           10019
  8445930   THE FESTIVAL COMPANIES                                 ATTN: COMMERCIAL ASSETS MANAGER                               PO BOX 3466                                                                                                                    HONOLULU           HI           96813
  8445932   THE FESTIVAL COMPANIES                                 ATTN: LEGAL DEPARTMENT                                        9841 AIRPORT BOULEVARD                               SUITE #700                                                                LOS ANGELES        CA           90045
  8445929   THE FESTIVAL COMPANIES                                 C/O ROYAL HAWAIIAN SHOPPING CENTER                            ATTN: DIRECTOR                                       2201 KALAKAUA AVENUE                   SUITE A500                         HONOLULU           HI           96815
  8445931   THE FESTIVAL COMPANIES                                 KAMEHAMEHA SCHOOLS                                            ATTN: LEGAL GROUP                                    KAWAIAHA'O PLAZA                       567 SOUTH KING STREET, SUITE 310   HONOLULU           HI           96813
  8445936   THE FORBES COMPANY                                     ATTN: GENERAL COUNSEL                                         100 GALLERIA OFFICENTRE                              SUITE 427                              PO BOX 667                         SOUTHFIELD         MI           48037‐0667
  8323100   The Forbes Company                                     Attn: General Counsel                                         100 Galleria Officentre                              Suite 427                                                                 Southfield         MI           48034
  8323211   The Gap Inc                                            Attn: Real Estate Law Department                              900 Cherry Avenue                                                                                                              San Bruno          CA           94066
  8331515   The Irvine Co. (Irvine Spectrum)                       Retail Center: Irvine Spectrum Center                         Attn: General Counsel                                PO Box 840368‐S29317                                                      Los Angeles        CA           90084
  8445960   THE IRVINE COMPANY                                     ATTN: GENERAL COUNSEL, RETAIL PROPERTIES                      550 NEWPORT CENTER DRIVE                             PO BOX 6370                                                               NEWPORT BEACH      CA           92658‐6370
  8445959   THE IRVINE COMPANY                                     C/O MADISON MARQUETTE RETAIL SERVICE, INC.                    ATTN: GENERAL COUNSEL                                401 NEWPORT CENTER DRIVE, SUITE A150                                      NEWPORT BEACH      CA           92660
  8331200   The Irvine Company LLC                                 Attn: Accounting Department                                   The Irvine Company Retail Properties                 100 Innovation Drive                                                      Irvine             CA           92617
  8331199   The Irvine Company LLC                                 Attn: Accounting Department, ISC                              100 Innovation                                                                                                                 Irvine             CA           92617
  8445967   THE IRVINE COMPANY LLC                                 ATTN: GENERAL COUNSEL                                         101 INNOVATION                                                                                                                 IRVINE             CA           92617
  8445964   THE IRVINE COMPANY LLC                                 ATTN: GENERAL COUNSEL                                         401 NEWPORT CENTRE DRIVE                             SUITE A‐150                                                               NEWPORT BEACH      CA           92660
  8445965   THE IRVINE COMPANY LLC                                 ATTN: GENERAL COUNSEL                                         401 NEWPORT CENTER DRIVE, SUITE A150                                                                                           NEWPORT BEACH      CA           92660
  8331063   The Irvine Company LLC                                 Attn: General Counsel                                         The Irvine Company Retail Properties                 100 Innovation Drive                                                      Irvine             CA           92617
  8331517   The Irvine Company LLC                                 Attn: General Counsel, Real Properties                        100 Innovation                                                                                                                 Irvine             CA           92617
  8323385   The Irvine Company LLC                                 Attn: General Counsel, Retail Properties                      100 Innovation Drive                                                                                                           Irvine             CA           92617
  8445969   THE IRVINE COMPANY LLC                                 ATTN: GENERAL COUNSEL, RETAIL PROPERTY                        110 INNOVATION DRIVE                                                                                                           IRVINE             CA           92617
  8331190   The Irvine Company LLC                                 Attn: General Manager, ISC                                    71 Fourtune Drive                                    Suite 970                                                                 Irvine             CA           92618
  8323092   The Irvine Company LLC                                 c/o Fashion Island Shopping Center                            Attn: Sr. Manager, Lease Admin and Analysis          401 Newport Center Drive               Suite A150                         Newport Beach      CA           92660
  8445966   THE IRVINE COMPANY LLC                                 C/O FASHION ISLAND SHOPPING CENTER                            ATTN: SR. MANAGER, LEASE ADMINISTRATION & ANALYSIS   401 NEWPORT CENTER DRIVE               SUITE A150                         NEWPORT BEACH      CA           92660
  8331518   The Irvine Company LLC                                 Retail Center: Irvine Spectrum Center                         Attn: General Counsel                                PO Box 840368‐S29317                                                      Los Angeles        CA           90084
  8445974   THE IRVINE COMPANY LLC, A DE LLC                       100 INNOVATION                                                                                                                                                                               IRVINE             CA           92617
  8445976   THE IRVINE COMPANY, LLC                                ATTN: GENERAL COUNSEL                                         THE MARKET PLACE (S20578)                            P.O. BOX 842567                                                           LOS ANGELES        CA           90084‐2567
  8445975   THE IRVINE COMPANY, LLC                                ATTN: GENERAL COUNSEL, RETAIL PROPERTIES                      110 INNOVATION                                                                                                                 IRVINE             CA           92617
  8331706   The Katz Law Firm                                      Attn: General Counsel                                         7227 Metcalf Avenue                                                                                                            Overland Park      KS           66204
  8445984   THE LEGENDS OUTLETS                                    KKR LEGENDS L.L.C.                                            THE LEGENDS OUTLETS                                  ATTN: GENERAL COUNSEL                  9 WEST 57TH STREET, 42ND FLOOR     NEW YORK           NY           10019
  8445990   THE MARION PLAZA                                       ATTN: GENERAL COUNSEL                                         2445 BELMONT AVENUE                                  PO BOX 2186                                                               YOUNGSTOWN         OH           44504
  8445993   THE MARION PLAZA INC                                   ATTN: GENERAL COUNSEL                                         2445 BELMONT AVENUE                                  PO BOX 2186                                                               YOUNGSTOWN         OH           44504




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                           Page 11 of 13
                                                                                       Case 19-12122-KG                         Doc 209                   Filed 10/16/19                  Page 26 of 31
                                                                                                                                                Exhibit B
                                                                                                                                           Landlord Service List
                                                                                                                                         Served via First Class Mail




MMLID                                              NAME                                                           Address 1                                     ADDRESS 2                        Address 3                                 ADDRESS 4                             CITY         STATE       Postal Code   COUNTRY
  8445991   THE MARION PLAZA INC                                     ATTN: GENERAL COUNSEL                                         2445 BELMONT AVENUE                       PO BOX 2186                                                                             YOUNGSTOWN          OH           44504‐0186
  8323414   The Marion Plaza Inc                                     c/o The Cafaro Company                                        Attn: General Counsel                     2445 Belmont Avenue                         PO Box 2186                                 Youngstown          OH           44504
  8445992   THE MARION PLAZA INC                                     C/O THE CAFARO COMPANY                                        ATTN: GENERAL COUNSEL                     2445 BELMONT AVENUE                         PO BOX 2186                                 YOUNGSTOWN          OH           44504‐0186
  8445997   THE MARION PLAZA, INC., AN OH CORPORATION                2445 BELMONT AVENUE                                           PO BOX 2186                                                                                                                       YOUNGSTOWN          OH           44504‐0186
  8445998   THE MARLON PLAZA INC                                     ATTN: GENERAL COUNSEL                                         2445 BELMONT AVENUE                                                                                                               YOUNGSTOWN          OH           44504‐0786
  8445999   THE MAY DEPARTMENT STORES COMPANY                        ATTN: GENERAL COUNSEL                                         611 OLIVE STREET                                                                                                                  ST. LOUIS           MO           63101
  8331604   The May Department Stores Inc                            Attn: General Counsel                                         Sixth and Olive Streets                                                                                                           St. Louis           MO           63101
  8331651   The Outlet Shoppes at Oklahoma City                      c/o Horizon Group Properties                                  6250 N. River Road, Suite 10400                                                                                                   Rosemont            IL           60018
  8331575   The Prudential Insurance Company of America              Attn: General Counsel                                         c/o Prudential Asset Resources, Inc.      2100 Ross Avenue Suite 2500                                                             Dallas              TX           75201
  8446018   THE RIVER RETAIL LLC                                     C/O GROSVENOR FUND MANAGEMENT, INC.                           TWO LIBERTY PLACE                         50 S. 16TH PLACE, SUITE 2600                                                            PHILADELPHIA        PA           19102
  8323223   The Royal Hawaiian Center                                Attn: General Counsel                                         2201 Kalakaua Avenue                      Suite A500                                                                              Honolulu            HI           96815
  8331467   The Shoppes at Chino Hills                               Attn: General Counsel                                         13920 City Center Drive, Suite 200                                                                                                Chino Hills         CA           91709
  8331466   The Shoppes at Chino Hills Management Office             Attn: General Counsel                                         13920 City Center Drive, Suite 200                                                                                                Chino Hills         CA           91709
  8446024   THE SHOPS AT PERRY CROSSING                              POAG SHOPPING CENTERS, LLC                                    ATTN: GENERAL COUNSEL                     2650 THOUSAND OAKS BLVD.                    SUITE 2200                                  MEMPHIS             TN           38118
  8331106   The Shops at Summerlin North LP                          Attn: General Counsel                                         One Galleria Tower, 22nd Floor            13355 Noel Road                                                                         Dallas              TX           75240
  8331245   The Shops at Summerlin North LP                          c/o The Howard Hughes Corporation                             Attn: General Counsel                     One Galleria Tower                          13355 Noel Road, 22nd Floor                 Dallas              TX           75240
  8446030   THE STATE LIFE INSURANCE COMPANY                         ATTN: GENERAL COUNSEL                                         ONE AMERICAN SQUARE                       PO BOX 368                                                                              INDIANAPOLIS        IN           46206
  8446029   THE STATE LIFE INSURANCE COMPANY                         ATTN: GENERAL COUNSEL                                         ONE AMERICAN SQUARE                       POST OFFIC BOX 368                                                                      INDIANAPOLIS        IN           46206
  8323241   The State Life Insurance Company                         Attn: Loan #3222301                                           One American Square                       PO Box 368                                                                              Indianapolis        IN           46206
  8446047   THE WOODMONT COMPANY                                     ATTN: GENERAL COUNSEL                                         2100 WEST 7TH STREET                                                                                                              FORT WORTH          TX           76107
  8331094   Town & Country Camelback LLC                             Attn: General Counsel                                         2021 East Camelback Road                  Suite A38                                                                               Phoenix             AZ           85016
  8331576   Town & Country Camelback LLC                             Attn: James Shough                                            2021 East Camelback Road                  Suite A38                                                                               Phoenix             AZ           85016
  8331578   Town & Country SC, LLC                                   Attn: General Counsel                                         2021 East Camelback Road                                                                                                          Phoenix             AZ           85016
  8331780   Trez Capital (2015) Corporation                          Attn: John D. Hutchinson                                      5055 Keller Springs Road                  Suite 500                                                                               Addison             TX           75001
  8448770   TRI COUNTY MALL LLC                                      ATTN: GENERAL MANAGER                                         11700 PRINCETON PIKE                                                                                                              SPRINGDALE          OH           45246
  8323004   Tri County Mall LLC                                      Attn: Joseph McCarthy                                         111 East Wacker                           Suite 2400                                                                              Chicago             IL           60601
  8448768   TRI COUNTY MALL LLC                                      C/O E3 REALTY ADVISORS, INC. D/B/A E3 ADVISORS                ATTN: KRISTA L. FREITAG, PRESIDENT        355 SOUTH GRAND AVENUE                      SUITE 2450                                  LOS ANGELES         CA           90071
  8448771   TRI EQUITIES LLC                                         865 WEST NORTH AVENUE LLC                                     C/O ACADIA REALTY TRUST                   ATTN: LEAL DEPARTMENT                       1311 MAMARONECK AVENUE, SUITE 260           WHITE PLAINS        NY           10605
  8448791   TRI‐EQUITIES LLC                                         ATTN: GENERAL COUNSEL                                         630 LAUREL AVENUE                                                                                                                 WILMETTE            IL           60091
  8448792   TRI‐EQUITIES LLC                                         ATTN: RICHARD JABLONSKI                                       630 LAUREL AVENUE                                                                                                                 WILMETTE            IL           60091
  8323070   Tri‐Equities LLC                                         c/o Datasis, Inc.                                             Attn: Joseph Hassen                       1687 Elmhurst Road                                                                      Elk Grove Village   IL           60007
  8449072   TRUSTEES OF THE ESTATE OF BERNICE PAUAHI BISHOP          ATTN: LEGAL DEPARTMENT                                        9841 AIRPORT BOULEVARD                    SUITE #700                                                                              LOS ANGELES         CA           90045
  8449069   TRUSTEES OF THE ESTATE OF BERNICE PAUAHI BISHOP          C/O KAWAIAHA'O PLAZA                                          ATTN: LEGAL GROUP                         567 SOUTH KING STREET                       SUITE 310                                   HONOLULU            HI           96813
  8449068   TRUSTEES OF THE ESTATE OF BERNICE PAUAHI BISHOP          C/O ROYAL HAWAIIAN SHOPPING CENTER                            ATTN: DIRECTOR                            2201 KALAKAUA AVENUE                        SUITE A500                                  HONOLULU            HI           96815
  8449070   TRUSTEES OF THE ESTATE OF BERNICE PAUAHI BISHOP          KAMEHAMEHA SCHOOLS                                            KAWAIAHA'O PLAZA                          ATTN: COMMERCIAL ASSET MANAGER              567 SOUTH KING STREET, SUITE 200            HONOLULU            HI           96813
  8449071   TRUSTEES OF THE ESTATE OF BERNICE PAUAHI BISHOP          KAWAIAHA'O PLAZA                                              ATTN: COMMERCIAL ASSET MANAGER            567 SOUTH KING STREET                       SUITE 200                                   HONOLULU            HI           96813
  8331211   Turlock DB LLC                                           Attn: General Counsel                                         1855 Olympic Boulevard                    Suite 300                                                                               Walnut Creek        CA           94596
  8331534   Turlock DB LLC                                           c/o Hall Equities Group                                       1855 Olympic Boulevard                    Suite 300                                                                               Walnut Creek        CA           94596
  8449296   TURNBERRY ASSOCIATES                                     ATTN: GENERAL COUNSEL                                         19501 BISCAYNE BOULEVARD                  SUITE 400                                                                               AVENTURA            FL           33108
  8449552   TYLER BROADWAY/CENTENNIAL LP                             ATTN: GENERAL COUNSEL                                         2525 MCKINNON STREET                      SUITE 700                                                                               DALLAS              TX           75201
  8449554   TYLER BROADWAY/CENTENNIAL LP, A TX LIMITED PARTNERSHIP   2525 MCKINNON STREET                                          SUITE 700                                                                                                                         DALLAS              TX           75201
  8449555   TYLER MALL ASSOCIATES                                    ATTN: GENERAL COUNSEL                                         C/O DONAHUE SCHRIBER                      SUITE 300, SOUTH TOWER                      3501 JAMBOREE ROAD                          NEWPORT BEACH       CA           92660
  8449557   TYLER MALL LIMITED PARTNERSHIP                           350 N. ORLEANS STREET                                         SUITE 300                                                                                                                         CHICAGO             IL           60654‐1607
  8323231   Tyler Mall Limited Partnership                           Attn: President                                               c/o General Growth Properties, Inc.       110 N. Wacker                                                                           Chicago             IL           60606
  8449558   TYLER MALL LIMITED PARTNERSHIP                           GALLERIA AT TYLER                                             ATTN: LEASE ADMINISTRATION DEPARTMENT     350 N. ORLEANS ST.                          SUITE 300                                   CHICAGO             IL           60654
  8331074   University Mall Shopping Center LC                       Attn: General Counsel                                         2733 East Parleys Way, Suite 300                                                                                                  Salt Lake City      UT           84109
  8331497   University Mall Shopping Center LC                       c/o Woodbury Corporation                                      2733 East Parleys Way, Suite 300                                                                                                  Salt Lake City      UT           84109
  8331498   University Mall Shopping Center LC                       c/o Woodbury Corporation                                      Attn: Legal Department                    2733 East Parleys Way, Suite 300                                                        Salt Lake City      UT           84109
  8331208   Uptown Village at Cedar Hill LP                          Attn: General Counsel                                         305 West FM 1382                          Suite 590                                                                               Cedar Hill          TX           75104
  8331089   Uptown Village at Cedar Hill LP                          c/o Trademark Property Company                                1701 River Run, Suite 500                                                                                                         Fort Worth          TX           76107
  8331153   Urban Retail Properties LLC                              Attn: Joseph McCarthy                                         111 East Wacker Drive                     Suite 2400                                                                              Chicago             IL           60601
  8331130   Urbancal Oakland Mall LLC                                Attn: General Counsel                                         111 East Wacker Drive, Suite 2400                                                                                                 Chicago             IL           60601
  8331742   Urbancal Oakland Mall LLC                                c/o Urban Retail Properties LLC                               111 East Wacker Drive, Suite 2400                                                                                                 Chicago             IL           60601
  8322964   Urstadt.Biddle Properties, Inc.                          Attn: Real Estate Counsel                                     321 Railroad Avenue                                                                                                               Greenwich           CT           06830
  8450046   URW (WESTFIELD)                                          ATTN: NICLAS A. FERLAND (PARTNER)                             BARCLAY DAMON                             545 LONG WHARF DRIVE                                                                    NEW HAVEN           CT           06511
  8331763   US Centennial Vancouver Mall LLC                         c/o Centennial Real Estate Management, LLC                    Attn: General Counsel                     9750 North Central Expressway               Suite 1740                                  Dallas              TX           75231
  8331450   US National Bank Association                             c/o C‐III Asset Management                                    Attn: Michele Ray                         USB, NA, Tte BSCMSI 2005‐TOP20              5221 North O'Connor Boulevard, Suite 800    Irving              TX           75039
  8450684   VALLEY MALL LLC                                          C/O CENTERCAL PROPERTIES, LLC                                 ATTN: JEAN PAUL WARDY                     1600 EAST FRANKLIN AVENUE                                                               EL SEGUNDO          CA           90245
  8323444   Valley Mall, LLC, a DE LLC                               c/o CenterCal Properties, LLC                                 Attn: Jean Paul Wardy                     1600 East Franklin Avenue                                                               El Segundo          CA           90245
  8450685   VALLEY MALL, LLC, A DE LLC                               C/O CENTERCAL PROPERTIES, LLC, 1600 EAST FRANKLIN AVENUE      ATTN: JEAN PAUL WARDY                                                                                                             EL SEGUNDO          CA           90245
  8331138   Vancouver Mall II LLC                                    Attn: General Counsel                                         11601 Wilshire Boulevard, 11th Floor                                                                                              Los Angeles         CA           90025
  8331764   Vancouver Mall II LLC                                    Attn: General Counsel                                         Vancouver Mall                            800 Northeast Vancouver Mall Drive                                                      Vancouver           WA           98662
  8331361   Vancouver Mall II LLC                                    US Centennial Vancouver Mall LLC                              Attn: CEO                                 c/o Centennial Real Estate Management LLC   8750 North Central Expressway, Suite 1740   Dallas              TX           75231
  8331528   VCG ‐ Southlake Mall LLC                                 Attn: VP Asset Management                                     11611 San Vicente Boulevard, Suite 1000                                                                                           Los Angeles         CA           90049
  8331213   VCG ‐ Southlake Mall LLC                                 Southlake Mall                                                Attn: General Manager                     1000 Southlake Mall                         Mall Management Office                      Morrow              GA           30260
  8331091   VCG‐ Southlake Mall LLC                                  Attn: General Counsel                                         11611 San Vicente Boulevard, Suite 1000                                                                                           Los Angeles         CA           90049
  8331096   VCG‐Southbay Pavilion LLC                                Attn: John Desco, President and COO                           11611 San Vicente Boulevard, Suite 1000                                                                                           Los Angeles         CA           90049
  8452291   VESTAR ORCHARD TOWN CENTER LLC                           ATTN: GENERAL COUNSEL                                         2425 EAST CAMELBACK ROAD                  SUITE 750                                                                               PHOENIX             AZ           85016
  8452295   VESTAR ORCHARD TOWN CENTER LLC                           C/O DICKINSON WRIGHT PLLC                                     ATTN: GENERAL COUNSEL                     1850 NORTH CENTRAL AVENUE, SUITE 1400                                                   PHOENIX             AZ           85004‐4568
  8452293   VESTAR ORCHARD TOWN CENTER LLC                           C/O VESTAR                                                    ATTN: PRESIDENT, MANAGEMENT SERVICES      2425 EAST CAMELBACK ROAD                    SUITE 750                                   PHOENIX             AZ           85016
  8452294   VESTAR ORCHARD TOWN CENTER LLC                           C/O VESTAR PROPERTIES, INC                                    ATTN: GENERAL COUNSEL                     2425 EAST CAMELBACK ROAD                    SUITE 750                                   PHOENIX             AZ           85016
  8452296   VESTAR ORCHARD TOWN CENTER, LLC                          C/O CLARK HILL PLC                                            ATTN: DAVID L. LANKSY, ESQ                14850 NORTH SCOTTSDALE ROAD, SUITE 500                                                  SCOTTSDALE          AZ           85254
  8452298   VESTAR ORCHARD TOWN CENTER, LLC, A DE LLC                C/O VESTAR                                                    2425 E. CAMELBACK ROAD                    SUITE 750                                                                               PHOENIX             AZ           85016
  8331257   Vestar Riverside Plaza LLC                               Mariscal Weeks McIntyre & Friedlander                         Attn: David L. Lansky, Esq.               2901 North Central Avenue                   Suite 200                                   Phoenix             AZ           85012
  8331258   Vestar Riverside Plaza LLC                               Mariscal Weeks McIntyre & Friedlander                         Attn: David L. Lansky, Esq.               2901 North Central Avenue                   Suite 200                                   Phoenix             AZ           85012‐2705
  8331646   Vestar Riverside Plaza, LLC                              c/o Vestar Development Company                                Attn: General Counsel                     2425 East Camelback Road                    Suite 750                                   Phoenix             AZ           85016
  8331600   Vestar RW Tempe Marketplace LLC                          Attn: General Counsel                                         2000 East Rio Salado Parkway              Suite 1150                                                                              Tempe               AZ           85281
  8331601   Vestar RW Tempe Marketplace LLC                          Attn: General Counsel                                         2425 East Camelback Road, Suite 750                                                                                               Phoenix             AZ           85016
  8331602   Vestar RW Tempe Marketplace LLC                          c/o Vestar Development Co.                                    Attn: General Counsel                     2425 East Camelback Road                    Suite 750                                   Phoenix             AZ           85016
  8331098   Vestar‐CPT Tempe Marketplace LLC                         Attn: David Larcher                                           2425 East Camelback Road, Suite 750                                                                                               Phoenix             AZ           85016
  8331093   VIP GP, Ltd.                                             Attn: General Counsel                                         c/o Prudential Asset Resources, Inc.      2100 Ross Avenue Suite 2500                                                             Dallas              TX           75201
  8452995   VIRGIN ENTERTAINMENT GROUP, INC.                         ATTN: GENERAL COUNSEL                                         60 COLUMBUS CIRCLE                        19TH FLOOR                                                                              NEW YORK            NY           10023
  8453187   VORNADO REALTY TRUST                                     ATTN: EDWARD HOGAN                                            888 SEVENTH AVENUE                        44TH FLOOR                                                                              NEW YORK            NY           10019
  8453182   VORNADO REALTY TRUST                                     ATTN: ELANA BUTLER                                            888 SEVENTH AVENUE                        44TH FLOOR                                                                              NEW YORK            NY           10019
  8453191   VORNADO REALTY TRUST                                     ATTN: HAIM CHERA                                              888 SEVENTH AVENUE                        44TH FLOOR                                                                              NEW YORK            NY           10019
  8331596   Voya Retirement Insurance and Annuity Company            c/o Voya Investment Management LLC                            Attn: Mortgage Asset Management           5780 Powers Ferry Road, NW, Suite 300                                                   Atlanta             GA           30327
  8453243   VV USA CITY, LP                                          ATTN: GENERAL COUNSEL
  8453244   VV2/GENEVA COMMONS, L.P.                                 ATTN: DAVID LANER                                             INVESCO REALTY ADVISORS                   THREE GALLERIA TOWER                        13155 NOEL ROAD, SUITE 500                  DALLAS              TX           75240
  8453245   VV2/GENEVA COMMONS, L.P.                                 ATTN: DAVID LANER                                             INVESCO REALTY ADVISOR                    THREE GALLERIA TOWER                        13155 NOEL ROAD, SUITE 500                  DALLAS              TX           75240




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                             Page 12 of 13
                                                                                  Case 19-12122-KG                                                       Doc 209                         Filed 10/16/19                           Page 27 of 31
                                                                                                                                                                               Exhibit B
                                                                                                                                                                          Landlord Service List
                                                                                                                                                                        Served via First Class Mail




MMLID                                                  NAME                                                  Address 1                                                                       ADDRESS 2                                       Address 3                       ADDRESS 4                      CITY           STATE       Postal Code   COUNTRY
  8453246   VV2/GENEVA COMMONS, L.P.                          ATTN: PROPERTY MANAGER                                                                             ONE PARKVIEW PLAZA                                   9TH FLOOR                                                                   OAKBROOK TERRACE    IL           60181
  8323474   VV2/GENEVA COMMONS, LP, a DE LP                   INVESCO Realty Advisors                                                                            Attn: David Laner                                    3 Galleria Tower, 13155 Noel Road   Suite 500                               Dallas              TX           75240
  8453248   VV2/GENEVA COMMONS, LP, A DE LP                   INVESCO REALTY ADVISORS, 3 GALLERIA TOWER, 13155 NOEL ROAD, SUITE 500                              ATTN: DAVID LANER                                                                                                                DALLAS              TX           75240
  8453816   WAL‐MART STORES                                   ATTN: PRESIDENT                                                                                    702 SOUTHWEST EIGHTH STREET                                                                                                      BENTONVILLE         AR           72716
  8323283   Wal‐Mart Stores Inc                               Attn: President                                                                                    702 Southwest Eighth Street                                                                                                      Bentonville         AR           72716
  8331206   Walton Foothills Holdings VI LLC                  Alberta Development Partners LLC                                                                   Attn: Foothills Property Management                  5750 DTC Parkway                    Suite 210                               Greenwood Village   CO           80111
  8331082   Walton Foothills Holdings VI LLC                  Attn: Lease Administration                                                                         5750 DTC Parkway, Suite 210                                                                                                      Greenwood Village   CO           80111
  8331207   Walton Foothills Holdings VI LLC                  Attn: Robby Schwindt                                                                               900 North Michigan Avenue                            Suite 1900                                                                  Chicago             IL           60611
  8331196   Walton Foothills Holdings VI LLC                  Brownstein Hyatt Farber Schreck LLP                                                                Attn: Robert Kaufmann                                410 17th Street                     Suite 2200                              Denver              CO           80202
  8454253   WASHINGTON PRIME GROUP                            ATTN: ROBERT P. DEMCHAK, ESQ                                                                       EXECUTIVE VP, GC & CORPORATE SECRETARY               111 MONUMENT CIRCLE                 SUITE 3500                              INDIANAPOLIS        IN           46204
  8322698   Washington Prime Group                            Attn: Robert P. Demchak, Esq                                                                       Executive VP, General Counsel, Corporate Secretary   111 Monument Circle                 Suite 3500                              Indianapolis        IN           46204
  8454465   WATERCRESS ASSOCIATES LP LLLP                     ATTN: GENERAL COUNSEL                                                                              231 PEARLRIDGE SHOPPING CENTER                       98‐1005 MOANALUA ROAD                                                       AIEA OAHU           HI           96701
  8331101   Weingarten Realty Investors                       Attn: General Counsel                                                                              PO Box 301074                                                                                                                    Dallas              TX           75303‐1074
  8331113   Wells Fargo Bank NA                               Attn: Cindy Cooper                                                                                 Business Banking MAC Q4900‐020                       221 North Kansas Street                                                     El Paso             TX           79901
  8331510   Wells Fargo Bank NA                               Attn: Jay Schroller Lease # 104297                                                                 Real Estate Group (AU 02199)                         1000 Louisiana                      4th Floor                               Houston             TX           77002
  8331645   Wells Fargo Bank NA                               Attn: Marybeth Hevdt                                                                               IMMG Commercial Real Estate (AU#63650)               1800 Century Park East              12th Floor                              Los Angeles         CA           90067
  8331626   Wells Fargo Bank NA                               Attn: Ryan Campbell Loan # 1007954                                                                 Commercial Real Estate Group (AU 1145)               5400 LBJ Freeway                    Suite 1000                              Dallas              TX           75204
  8331569   Wells Fargo Bank NA                               c/o Midland Loan Services                                                                          Attn: General Counsel                                10851 Mastin Street, Suite 300                                              Overland Park       KS           92802
  8331260   Wells Fargo Bank, NA                              Attn: Laura Wyse                                                                                   Minneapolis Loan Center                              608 Second Avenue South             11th Floor                              Minneapolis         MN           55402
  8331246   Wells Fargo Bank, NA                              Minneapolis Loan Center                                                                            Attn: Kirby Wilson                                   608 Second Avenue South             11th Floor                              Minneapolis         MI           55402
  8331697   West Acres Development LLP                        Attn: General Counsel                                                                              3902 13th Avenue S.                                  Suite 3717                                                                  Fargo               ND           58103
  8331698   West Acres Development LLP                        c/o Diane Busch                                                                                    74‐982 Havasu Court                                                                                                              Indian Wells        CA           92210
  8331141   Westfield Connecticut Post                        Attn: General Counsel                                                                              1201 Boston Post Road                                                                                                            Milford             CT           06460
  8331501   Westfield Corporation Inc                         Attn: Legal Department                                                                             11601 Wilshire Boulevard, 11th Floor                                                                                             Los Angeles         CA           90025
  8331490   Westfield Corporation Inc                         Attn: Operations Manager                                                                           11601 Wilshire Boulevard, 12th Floor                                                                                             Los Angeles         CA           90025
  8331182   Westfield Corporation Inc                         Westfield Shoppingtown MainPlace                                                                   Attn: General Counsel                                2800 North Main Street              Suite 775                               Santa Ana           CA           92705
  8331854   Westfield LLC                                     Attn: General Counsel                                                                              11601 Wilshire Boulevard, 11th Floor                                                                                             Los Angeles         CA           90025
  8331765   Westfield LLC                                     Attn: General Counsel                                                                              8700 NE Vancouver Mall Drive                                                                                                     Vancouver           WA           98662
  8331469   Westfield LLC d/b/a Westfield Fox Valley          Attn: General Counsel                                                                              11601 Wilshire Boulevard, 12th Floor                                                                                             Los Angeles         CA           90025
  8331183   Westfield MainPlace                               Attn: General Manager                                                                              2800 North Main Street                               Suite 775                                                                   Santa Ana           CA           92705
  8331546   Westland Mall Inc                                 Attn: General Counsel                                                                              900 Sun Life Building                                Charles Center                                                              Baltimore           MD           21201
  8331547   Westland Mills LLC                                Attn: General Counsel                                                                              900 Sun Life Building                                Charles Center                                                              Baltimore           MD           21201
  8457454   WILLIAMS‐SONOMA STORES INC                        ATTENTION: LEGAL NOTICE DEPARTMENT                                                                 3250 VAN NESS AVENUE                                                                                                             SAN FRANCISCO       CA           94109
  8457456   WILLIAMS‐SONOMA STORES INC                        ATTN: ARTHUR TROPP SVP REAL ESTATE                                                                 3250 VAN NESS AVENUE                                                                                                             SAN FRANCISCO       CA           94109
  8323227   Williams‐Sonoma Stores Inc                        Attn: General Counsel                                                                              3250 Van Ness Avenue                                                                                                             San Francisco       CA           94109
  8457458   WILLIAMS‐SONOMA STORES INC                        ATTN: LEASE ADMINISTRATION, REAL ESTATE DEPARTMENT                                                 3250 VAN NESS AVENUE                                                                                                             SAN FRANCISCO       CA           94109
  8323317   Williams‐Sonoma Stores Inc                        Attn: Senior Vice President Real Estate                                                            3250 Van Ness Avenue                                                                                                             San Francisco       CA           94109
  8331756   Wilmorite Management Group LLC                    Attn: Lease Administration Department                                                              1265 Scottsville Road                                                                                                            Rochester           NY           14624
  8458157   W‐LD LEGENDS OWNER VII, LLC                       C/O LEGACY ASSET MANAGEMENT, LLC                                                                   ATTN: GENERAL COUNSEL                                4717 CENTRAL                                                                KANSAS CITY         MO           64112
  8458155   W‐LD LEGENDS OWNER VII, LLC                       C/O LEGACY ASSET MANAGEMENT, LLC                                                                   1843 VILLAGE WEST PARKWAY                            SUITE C127                                                                  KANSAS CITY         KS           66111
  8458156   W‐LD LEGENDS OWNER VII, LLC                       W‐LD LEGENDS OWNER VII, LLC                                                                        C/O LEGACY ASSET MANAGEMENT, LLC                     ATTN: GENERAL COUNSEL               1843 VILLAGE WEST PARKWAY, SUITE C127   KANSAS CITY         KS           66111
  8458389   WOODBURN PREMIUM OUTLETS                          ATTN: GENERAL COUNSEL                                                                              1001 ARNEY ROAD                                                                                                                  WOODBURN            OR           97071
  8323463   Woodburn Premium Outlets LLC                      7584 Solution Center                                                                                                                                                                                                                Chicago             IL           60677‐7005
  8458393   WOODBURN PREMIUM OUTLETS, LLC                     ATTN: GENERAL COUNSEL                                                                              7584 SOLUTION CENTER                                                                                                             CHICAGO             IL           60677‐7005
  8323136   Woodbury Centre Harriman LLC                      Attn: General Counsel                                                                              3333 New Hyde Park Road                              Suite 100                                                                   New Hyde Park       NY           11042
  8323137   Woodbury Centre Harriman LLC                      Attn: General Counsel                                                                              3333 New Hyde Park Road                              Suite 100                           PO Box 5020                             New Hyde Park       NY           11042
  8458394   WOODBURY CENTRE HARRIMAN LLC                      ATTN: GENERAL COUNSEL                                                                              3333 NEW HYDE PARK ROAD, SUITE 100                   PO BOX 5020                                                                 NEW HYDE PARK       NY           11802
  8458395   WOODBURY CENTRE HARRIMAN LLC                      ATTN: GENERAL COUNSEL                                                                              3333 NEW HYDE PARK ROAD                              PO BOX 5020                                                                 NEW HYDE PARK       NY           11042
  8458398   WOODBURY CENTRE HARRIMAN, LLC                     3333 NEW HYDE PARK ROAD                                                                            SUITE 100                                            PO BOX 5020                                                                 NEW HYDE PARK       NY           11042‐0020
  8458418   WOODIES HOLDINGS LLC                              ATTN: DOUGLAS JEMAL                                                                                C/O DOUGLAS DEVELOPMENT CORPORATION                  702 H STREET                        SUITE 400                               WASHINGTON          DC           20001
  8458420   WOODIES HOLDINGS LLC                              ATTN: GENERAL COUNSEL                                                                              DOUGLAS DEVELOPMENT CORPORATION                      702 H STREET                        SUITE 400                               WASHINGTON          DC           20001
  8458422   WOODIES HOLDINGS LLC                              C/O DOUGLAS DEVELOPMENT CORPORATION                                                                ATTN: DOUGLAS JEMAL                                  702 H STREET                        SUITE 400                               WASHINGTON          DC           20001
  8458421   WOODIES HOLDINGS LLC                              C/O DOUGLAS DEVELOPMENT CORPORATION                                                                ATTN: GENERAL COUNSEL                                702 H STREET, NW                    SUITE 400                               WASHINGTON          DC           20001
  8458423   WOODIES HOLDINGS LLC                              C/O DOUGLAS DEVELOPMENT CORPORATION                                                                ATTN: NORMAN JEMAL                                   702 H STREET                        NW SUITE 400                            WASHINGTON          DC           20001
  8458416   WOODIES HOLDINGS LLC                              C/O GROSSBERG, YOCHELSON, FOX & BCYDA, LLP                                                         ATTN: RICHARD F. LEVIN, ESQ.                         2000 L STREET NW                    SUITE 675                               WASHINGTON          DC           20036
  8323043   Woodies Holdings, LLC                             Jemal's Cayre Woodies, L.L.C.                                                                      c/o Douglas Development Corporation                  Attn: Normal Jemal                  702 H Street, NW, Suite 400             Washington          DC           20001
  8458442   WOODMONT COMPANY                                  ATTN: GENERAL COUNSEL                                                                              2100 WEST 7TH STREET                                                                                                             FORT WORTH          TX           76107
  8331580   WRC Properties LLC                                Attn: Real Estate Asset Management, Global Real Estate Property 3116 The Palms at Town & Country   c/o TIAA‐CREF                                        8500 Andrew Carnegie Blvd                                                   Charlotte           NC           28262
  8331237   WRC Properties LLC                                c/o TIAA‐CREF 8500                                                                                 Attn: Investment Law, Property #3116                 The Palms at Town & Country         Andrew Carnegie Boulevard               Charlotte           NC           28262
  8331226   WRC Properties LLC                                The Palms at Town & Country Property Management Office                                             Attn: General Counsel                                8268 Mills Drive                                                            Miami               FL           33183
  8331548   WXI/MLM/W Real Estate LP                          Attn: General Counsel                                                                              300 Market Street                                                                                                                Johnstown           PA           15901
  8331813   Zona Rosa Development LLC                         c/o Mall Properties                                                                                Attn: Lease Administration                           5500 New Albany Road East           Suite 310                               New Albany          OH           43054
  8331802   Zona Rosa Development LLC                         c/o Steiner + Associates, Inc                                                                      Attn: General Counsel                                4016 Townsfair Way                  Suite 201                               Columbus            OH           43219




             In re: Forever 21, Inc., et al.
             Case No. 19‐12122 (KG)                                                                                                                                            Page 13 of 13
Case 19-12122-KG   Doc 209   Filed 10/16/19   Page 28 of 31



                       Exhibit C
                                                   Case 19-12122-KG   Doc 209        Filed 10/16/19       Page 29 of 31
                                                                             Exhibit C
                                                                      Landlord Email Service List
                                                                           Served via Email

                                            NAME                                                                         Email
Brookfield Properties                                                     stacie.herron@brookfieldpropertiesretail.com
                                                                          Brad.Hendrix@cblproperties.com;
CBL & Associates Properties, Inc.                                         Gary.Roddy@cblproperties.com
Enterprise Eagle Pass Associates, L.P.                                    Retail.Bankruptcy@am.jll.com
Jones Lang LaSalle Americas, Inc.                                         Retail.Bankruptcy@am.jll.com
Kapolei Hawaii Property Company LLC                                       Retail.Bankruptcy@am.jll.com
                                                                          Bill.palmer@macerich.com;
Macerich                                                                  Janet.Sasser@macerich.com
Pacific Retail Capital                                                    branchd@ballardspahr.com
PREIT Services, LLC                                                       Christiana.Uy@preit.com
Pyramid                                                                   allysonmotondo@pyramidmg.com
QIC                                                                       j.glenn@qic.com
Simon Property Group                                                      sfivel@simon.com
                                                                          emeier@starwoodretail.com;
Starwood Retail Partners                                                  nidrees@starwoodretail.com
Tanger Outlet Centers                                                     Leigh.Boyer@tangeroutlets.com
Taubman                                                                   Aconway@taubman.com
URW (Westfield)                                                           NFerland@barclaydamon.com
                                                                          Dgreenbaum@vno.com;
                                                                          EButler@VNO.com;
Vornado Realty Trust                                                      EHogan@VNO.com
Washington Prime Group                                                    robert.demchak@washingtonprime.com




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (KG)                                              Page 1 of 1
Case 19-12122-KG   Doc 209   Filed 10/16/19   Page 30 of 31

                       Exhibit D
                                         Case 19-12122-KG        Doc 209      Filed 10/16/19      Page 31 of 31

                                                                       Exhibit D
                                                                 Notice Party Service List
                                                                Served via First Class Mail

     MMLID                                    NAME                                      ADDRESS               CITY          STATE   ZIP
 8331801                Do Won Chang and Jin Sook Chang                       3880 N. MISSION ROAD       LOS ANGELES   CA           90031
 8331800                Do Won Chang and Jin Sook Chang Family Trust          3880 N. MISSION ROAD       LOS ANGELES   CA           90031
 8418145                OTHER‐DO WON & JIN SOOK CHANG                         3880 N. MISSION ROAD       LOS ANGELES   CA           90031




In re: Forever 21, Inc., et al.
Case No. 19‐12122 (KG)                                                  Page 1 of 1
